Case 1:17-md-02800-TWT Document 998-1 Filed 02/24/20 Page 1 of 185




                 EXHIBIT A
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 1     2 ofPageID:
                                                                 of 156   185 2042


                                        UNITED STATES DISTRICT COURT                 1
                                        FOR THE DISTRICT OF NEW JERSEY
                                        CIVIL ACTION NO. 11-1086 (FLW)

              __________________________            :
              MARNIE GLOVER, etc, et al.            :
                                                    : TRANSCRIPT OF
                              Plaintiffs,           : PROCEEDINGS
                                                    :
                       v.                           : JULY 9, 2012
                                                    :
              FERRERO USA, INC.,                    :
                                                    :
                          Defendant.                :
              __________________________            :
                                                    :

             CLARKSON S. FISHER UNITED STATES COURTHOUSE
             402 EAST STATE STREET, TRENTON, NJ 08608

             B E F O R E :      THE HONORABLE FREDA L. WOLFSON, USDJ

             A P P E A R A N C E S :


               CARELLA BYRNE CECCHI OLSTEIN BRODY & AGNELLO, P.C.
               BY: JAMES E. CECCHI, ESQUIRE
                          -and-
               SCOTT & SCOTT, LLP (NEW YORK)
               BY: JOSEPH P. GUGLIELMO, ESQUIRE
                    ERIN GREEN COMITE, ESQUIRE
                          -and-
               SEEGER WEISS, LLP (NEW YORK)
               BY: STEPHEN A. WEISS, ESQURE
                          -and-
               DAVIS & TALIAFERRO, LLC (ALABAMA)
               BY: GREG L. DAVIS, ESQUIRE
               On behalf of the Plaintiffs

               WILSON SONSINI GOODRICH & ROSATI, ESQUIRES (CAL.)
               BY: KEITH E. EGGLETON, ESQUIRE
               On behalf of the Defendant
                                             (Continued.)


                                    * * * * *
                             VINCENT RUSSONIELLO, C.C.R.
                             OFFICIAL U.S.COURT REPORTER
                       138 PAXSON AVENUE, TRENTON, NEW JERSEY
                                  (609)588-9516
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 2     3 ofPageID:
                                                                 of 156   185 2043


                                                                                     2




             A L S O       P R E S E N T:



                  BETH M. KOTRAN, ESQUIRE
                  GENERAL COUNSEL - FERRERO USA, INC.



             ON BEHALF OF THE OBJECTORS:


                  LESTER LEVY, ESQUIRE
                  On behalf of Amy Ades


                  CHRISTOPHER V. LANGONE, ESQUIRE
                  On behalf of Agatha Bochenek,
                  Brandon Goodman, and Edward Hagele


                  DANIEL GREENBERG, ESQUIRE
                  Pro-Se
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 3     4 ofPageID:
                                                                 of 156   185 2044


                                                                                     3




                              C E R T I F I C A T I O N




                       PURSUANT TO SECTION 753, TITLE 28, USC, THE

             FOLLOWING TRANSCRIPT IS CERTIFIED TO BE AN ACCURATE

             TRANSCRIPTION OF MY STENOGRAPHIC NOTES IN THE

             ABOVE-ENTITLED MATTER.




                                            S/Vincent Russoniello
                                            VINCENT RUSSONIELLO, CCR
                                            OFFICIAL U.S. COURT REPORTER
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 4     5 ofPageID:
                                                                 of 156   185 2045


                                                                                     4

                                         I N D E X

             Proceedings                                                    Page



             Review of Rulings from 7/6 Conference call                         7

             Discussion re

                  Declaration of Charlene Young                                13
                      By Mr. Guglielmo                                         13

                  Hourly   rates
                      By   Mr. Cecchi                                       16
                      By   Mr. Davis                                        18
                      By   Mr. Guglielmo                            18, 19, 28
                      By   Mr. Weiss                                        18

                  Settlement Fees                                              20
                      Fees from the overall monetary settlement
                           By Mr. Levy                                         21
                           By Mr. Cecchi                                       23

                       Injunctive relief portion fees
                            By Mr. Greenberg                                 33
                            By Mr. Langone                                   37
                            By Mr. Levy                              41, 50, 55
                            By Mr. Guglielmo                                 44
                            By Mr. Eggleton                                  57
                            By Mr. Cecchi                                    57


                       Rulings by the Court                                     63
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 5     6 ofPageID:
                                                                 of 156   185 2046


                                                                                     5

        1              (In open court.)

        2              THE CLERK:      All rise.

        3              THE COURT:      Good morning.

        4              I'll have the appearances.           Everyone else may

        5    be seated.

        6              MR. CECCHI:      Good morning, your Honor.

        7              James Cecchi, Carella Byrne, on behalf of the

        8    Class.

        9              With me this morning is my co-counsel, Joseph

       10    Guglielmo, from Scott & Scott.

       11              MR. GUGLIELMO:       Good morning, your Honor.

       12              THE COURT:      Good morning.

       13              MR. CECCHI:      Also, plaintiffs' counsel is

       14    Stephen Weiss from Seeger Weiss.

       15              MR. WEISS:      Good morning, your Honor.

       16              THE COURT:      Good morning.

       17              MR. CECCHI:      Greg Davis and Erin Comite, also

       18    from Scott & Scott.

       19              MR. DAVIS:      Good morning, your Honor.

       20              MS. COMITE:      Good morning, your Honor.

       21              THE COURT:      Thank you.

       22              MR. EGGLETON:       Good morning, your Honor.

       23              Keith Eggleton for Ferrero U.S.A.

       24              Along with me is my client's general counsel,

       25    Beth Kotran.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 6     7 ofPageID:
                                                                 of 156   185 2047


                                                                                     6

        1              MS. KOTRAN:      Good morning.

        2              THE COURT:      Thank you.

        3              MR. LEVY:      Good morning, your Honor.

        4              Lester Levy for objector Any Ades.

        5              MR. GREENBERG:       Good morning, your Honor.

        6              My name is Dan Greenberg.           I'm representing

        7    myself.

        8              MR. LANGONE:      Good morning, your Honor.

        9              Chris Langone on behalf of objectors Agatha

       10    Bochenek, Brandon Goodman, and Edward Hagele.

       11              THE COURT:      Thank you.      You may have a seat.

       12              We are here today, obviously, for the request

       13    to approve the class action settlement and fees in

       14    this case, to certify the class, and grant final

       15    approval.

       16              The first thing, however, that I would like to

       17    do is:

       18              One, I'll note that I received many

       19    submissions in this case:          I've received the briefing

       20    from class counsel, and then I received objector

       21    briefing, letters as well, and then I received the

       22    responsive papers last Monday from class counsel; and

       23    then Ferrero as well filed papers at that point; and

       24    then there were some additional papers filed at the

       25    end of the week by Mr. Greenberg with regard to the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 7     8 ofPageID:
                                                                 of 156   185 2048


                                                                                     7

        1    declaration of Larry Johnson.           And I did convene a

        2    conference call on Friday, which was not on the

        3    record, but counsel participated, class counsel, as

        4    well as Ferrero, and as well as Mr. Greenberg on that

        5    conference call.       It was not, as I said, on the

        6    record.    I indicated that I would address it formally

        7    this morning, though I gave my ruling at that time.

        8              Let me just, at this time, make clear what

        9    that ruling was.       That was last Friday, July 6th, that

       10    I indicated that I would be striking the report of

       11    R. Larry Johnson who was valuing the injunctive

       12    relief.

       13              Mr. Greenberg had made a motion -- had made

       14    several motions, actually.          One was to unseal the

       15    redacted report of Mr. Johnson.            The redactions were

       16    reflecting sales figures that have been produced by

       17    Ferrero pursuant to a confidentiality order and an

       18    order had been entered by Judge Arpert agreeing to the

       19    filing of the redacted report to protect what had been

       20    designated as confidential information.

       21              I will note that on the conference call

       22    Mr. Eggleton indicated that he would be willing --

       23    because, also, Mr. Greenberg is an attorney at law --

       24    that he would be willing to unseal the report to him

       25    if Mr. Greenberg were willing to abide by the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 8     9 ofPageID:
                                                                 of 156   185 2049


                                                                                     8

        1    confidentiality order in other respects.               However,

        2    because I had already determined that the Johnson

        3    report would not be used, that essentially mooted the

        4    motion for sealing, and thus that was denied.

        5              Let me indicate my rulings with regard to the

        6    Johnson report.

        7              The Johnson report values the injunctive

        8    relief that was achieved in this case based on the

        9    increased sales of Nutella after defendant began its

       10    advertising campaign in 2008.           Based on quarterly

       11    sales figures, Mr. Johnson found that there was a

       12    higher average annual increase in sales now as opposed

       13    to before the campaign.         He assumed some amount of

       14    that increase was attributable to the allegedly

       15    deceptive statements or advertising messages.                Because

       16    defendant will now be prohibited from using the same

       17    statements, allegedly deceptive statements, Johnson

       18    argued defendant would suffer a loss.

       19              He then goes on to opine that if this is only

       20    even a 1 percent loss, calculated over the next three

       21    years it would yield a loss of $9 million and could

       22    conceivably be a loss of up to approximately

       23    $41 million, depending on the figures.

       24              Based on this, class counsel valued the

       25    injunctive value at a significant amount and argued
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA    Document
                            Document 111998-1
                                          Filed Filed 02/24/20
                                                09/18/12   Page Page  10 of
                                                                9 of 156    185 2050
                                                                         PageID:


                                                                                       9

        1    with regard to a fee award of $3 million being

        2    appropriate.

        3               I note that Mr. Johnson submitted his report

        4    well after the parties had agreed to the fee being

        5    requested for the injunctive relief.               My concern with

        6    Mr. Johnson's report was not the timeliness of the

        7    report so much as perhaps the fortuitousness of his

        8    after-the-fact findings.           What he did not address in

        9    his report and what I found was fatal to his findings

       10    is whether any of the increased sales of Nutella were

       11    truly caused by what plaintiffs claim to be the

       12    allegedly deceptive advertising or marketing.

       13               I found and I do find that the report is

       14    speculative and based on conjecture because

       15    Mr. Johnson cannot attribute with any certainty an

       16    increase in sales to the allegedly deceptive

       17    statements only.

       18               A critical fact and what Mr. Johnson

       19    apparently chose to completely ignore was that this

       20    was the first major Nutella ad campaign in the United

       21    States by defendant.          I note that that appears in the

       22    brief that was filed by Ferrero at page 11, note 2;

       23    and they say:

       24               "The challenged advertising campaign was the

       25    first time that Nutella had ever been advertised in
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 10    11 ofPageID:
                                                                  of 156   185 2051


                                                                                      10

         1   the United States in any meaningful away."

         2              Indeed, when I questioned counsel on the

         3   phone, class counsel admitted on the conference call

         4   that they, as well as Mr. Johnson, were aware of this

         5   fact prior to Mr. Johnson's report and while counsel

         6   revealed that they had informed Mr. Johnson of this

         7   fact.    It stands to reason that the advertising, even

         8   without the allegedly deceptive nutritional

         9   information, would cause an increase in sales since

       10    the product was being exposed for the first time to a

       11    wide United States market.

       12               Nonetheless, Mr. Johnson failed to even note

       13    this fact and, instead, provided no analysis to

       14    suggest what effects an advertising campaign, without

       15    the allegedly deceptive statements, -- presumably the

       16    ad campaign that the defendant has now agreed to

       17    undertake -- would have on the sales of Nutella.

       18               Class counsel conducted no surveys and

       19    provides no evidence in the record to show that

       20    increased sales occurred specifically because of the

       21    deceptive statements or labeling or because of an

       22    advertising campaign generally.            Even if the sales

       23    were increased because of the alleged deceptions,

       24    there is no evidence in the record to suggest that the

       25    sales will now decrease.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 11    12 ofPageID:
                                                                  of 156   185 2052


                                                                                      11

         1              Ferrero argues it has a very loyal fan base

         2   and its sales have increased despite the negative

         3   publicity flowing from the consumer fraud lawsuits.

         4              Because of these reasons, I am striking the

         5   report.

         6              Let me note in the briefing submitted by

         7   plaintiffs' counsel they argued that the Court should

         8   not undertake a Daubert analysis, and that Daubert

         9   does not apply in a fairness hearing context, largely

       10    relying on case law from the Sixth Circuit and other

       11    jurisdictions.       The Third Circuit case cited by the

       12    plaintiffs, which was the Warfarin case, doesn't

       13    exactly say what is suggested.            Indeed, the Court in

       14    Warfarin doesn't refer to Daubert.             It simply says

       15    that the District Court reviewing the expert report

       16    and some of the supporting materials concluded that

       17    Dr. French's estimate of the range of possible damages

       18    was reasonable if the case were to go to trial.

       19               Yes, so what it notes is, it doesn't

       20    specifically or expressly state how or if Daubert

       21    could be used but implicitly indicates you do not need

       22    a rigorous Daubert analysis.

       23               I note that more recently the Third Circuit in

       24    the Dewey case, -- and that was Dewey v. Volkswagen at

       25    681 F.3d 170 -- decided May 31, 2012 -- the Third
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 12    13 ofPageID:
                                                                  of 156   185 2053


                                                                                      12

         1   Circuit in reviewing the hearing conducted by Judge

         2   Schwartz noted that Judge Schwartz had done a Daubert

         3   analysis in the fairness hearing, the settlement

         4   fairness hearing, with regard to an expert's testimony

         5   and found that she had undertaken, indeed, a

         6   painstaking analysis, and they found that the Court

         7   did not abuse its discretion in declining to exclude

         8   testimony in its entirety.           She excluded certain

         9   testimony based on her Daubert analysis.

       10               Clearly, the Third Circuit did not opine its

       11    opinion that engaging in a Daubert analysis was not

       12    appropriate.       And while I note here that I have not

       13    engaged in a painstaking Daubert analysis, I do not

       14    find it would be necessary here because I find that

       15    the opinion of Johnson has no core foundation to

       16    support it.      His reliance on conclusions without

       17    analyzing the critical fact that there had been no

       18    advertising before gives his opinion no legs to stand

       19    on, and it would be ill-advised by this Court,

       20    therefore, to consider his opinion in any fashion.

       21               So I have struck that report.           That's how we

       22    begin.

       23               Now, I have a couple of questions before

       24    anyone wants to do presentations or present argument.

       25               One is that there seems to be an error in the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 13    14 ofPageID:
                                                                  of 156   185 2054


                                                                                      13

         1   most recent declaration of Charlene Young from Rust,

         2   and that is the following:

         3              Ms. Young notes that as of May 23rd, Rust had

         4   received 253,413 claims.          Then she notes the

         5   additional claims that were received between that date

         6   and June 29th, when the final declaration was to be

         7   filed, and said there were an additional 13,629 claims

         8   filed, and then she says Rust received, therefore, a

         9   total of 208,248 claims.          Clearly wrong.       Less than

       10    the number she had the first time.

       11               MR. GUGLIELMO:       I can clarify, your Honor.

       12               This is Joseph Guglielmo on behalf of

       13    plaintiffs.

       14               The declaration of Ms. Young is attempting to

       15    describe to you the amount of claims -- both in the

       16    California, which is a separate class, and the

       17    nationwide class.        And I will admit it wasn't

       18    articulate in that there are 208,000 nationwide claims

       19    that were filed in this action and then there were the

       20    additional claims the 74,000 claims that were filed in

       21    the California action.          She's combining it because

       22    this is a joint notice program that we enacted with

       23    the attorneys in California to effectuate the

       24    settlements both here and in California.

       25               THE COURT:     Certainly not clear from what she
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 14    15 ofPageID:
                                                                  of 156   185 2055


                                                                                      14

         1   wrote because, in fact, in her first certification in

         2   paragraph 10, she's talking about our class action

         3   settlement agreement, and she talked about potential

         4   settlement class members.           So it's not what I got from

         5   it.

         6              MR. GUGLIELMO:       Your Honor, we are more than

         7   happy to have Ms. Young submit a revised declaration

         8   that clarifies these numbers for you and for the

         9   Court.

       10               THE COURT:     I see in paragraph 10 where she's

       11    trying to explain it, but it is not crystal clear, her

       12    supplemental certification.           But, all right.       It

       13    wasn't clear to me.

       14               Let me also, just at the outset I would like

       15    to discuss with counsel the manner in which your

       16    rates, hourly rates, were submitted for the work done,

       17    which was done only for purposes of the lodestar

       18    check, because you are not actually looking for a

       19    lodestar recovery but a percentage of the common fund.

       20    But I have a problem.

       21               I appreciate that you need not give me chapter

       22    and verse of what your fees are.             But I must point out

       23    that at least with the Carella firm I had codes that

       24    indicated what kind of work was being done by which

       25    attorneys.      I had nothing from the other attorneys as
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 15    16 ofPageID:
                                                                  of 156   185 2056


                                                                                      15

         1   to how many hours were spent on what tasks; and it,

         2   one, creates grave concerns for this Court in

         3   determining whether you have provided me an adequate

         4   basis for determining what your real fees were for the

         5   lodestar check because everyone gives the same general

         6   descriptions:       You worked on motions.         You worked on

         7   discovery.      You worked on the settlement.           And I've

         8   got five law firms all telling me the same thing which

         9   leads me to believe duplication of effort, and no one

       10    has broken this down -- and also such substantial

       11    number of hours that were spent where the Court can't

       12    even assess in the broadest fashion whether it was

       13    reasonable amounts of time being spent.

       14               I start with that.        No breakdown at all even

       15    in a summary fashion.

       16               I also want to question each of plaintiffs'

       17    counsel that has submitted a declaration with regard

       18    to the hourly rates being provided to me.               I want to

       19    know if what you are representing to me is that the

       20    hourly rates that you have listed are the hourly rates

       21    that your firm, that these lawyers in your firms --

       22    whether these are the hourly rates that these

       23    attorneys charge your clients generally, those who

       24    actually pay hourly fees, and that is what you

       25    receive, as opposed to whether these are rates that
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 16    17 ofPageID:
                                                                  of 156   185 2057


                                                                                      16

         1   you claim to use in class actions for which no one is

         2   ever paying an hourly rate because they are taken on

         3   contingent fees.

         4              So I'll start with you, Mr. Cecchi.

         5              Are the rates that you have listed for you

         6   your partners and your associates the rates that are

         7   generally charged by your firm by these lawyers for

         8   work that is done by your firm?

         9              MR. CECCHI:      Judge, these are the rates and

       10    forms that we utilize in every contingent case that I

       11    have been involved in, and my hourly practice.                 And I

       12    do a huge amount of hourly work.             The rates vary,

       13    depending upon a particular retainer, all the way from

       14    almost $500 to $650.         But the rates that are reflected

       15    in my affidavit and breakdown, I've been using these

       16    rates in every contingent, including private

       17    contingent cases since 2007.

       18               THE COURT:     That wasn't my question.          And I

       19    understand, and everyone knows where I'm coming from

       20    in asking these questions.

       21               You can set the moon for your contingent fee

       22    hourly rate, because you're never collecting an hourly

       23    rate.    So I need to know when I'm doing a reasonable

       24    lodestar crosscheck what is the customary hourly rate.

       25               And I say this particularly, because putting
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 17    18 ofPageID:
                                                                  of 156   185 2058


                                                                                      17

         1   aside, Mr. Cecchi, you may be a very able and

         2   experienced attorney, and you may actually charge $750

         3   for your work, I don't believe your associates -- that

         4   any client you got is paying $550 for your associates

         5   for hourly work in a New Jersey firm, not that I know

         6   of.

         7              MR. CECCHI:      Maybe not some of them, but some

         8   of my junior partners.

         9              THE COURT:     I didn't say "partners."          I said

       10    "associates."

       11               MR. CECCHI:      You are right.       And I think I

       12    stand in a somewhat unique position because we do have

       13    a blended practice where we do a lot of litigation,

       14    retained complex commercial, and so on.

       15               But I have your Honor's point, and I think

       16    that I can address it because I was going to make the

       17    remarks about the fee in any event.              I think I can

       18    address it at that time.

       19               THE COURT:     That's fine.

       20               Similarly, I've got from the attorney -- I

       21    guess it's Mr. Davis from Mobile, Alabama.

       22               MR. DAVIS:     Montgomery, Alabama.

       23               THE COURT:     Montgomery.      I'm sorry.

       24               (Continuing) -- and you tell me $700 is the

       25    normal fee in Mobile.         Boy, the New Jersey lawyers are
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 18    19 ofPageID:
                                                                  of 156   185 2059


                                                                                      18

         1   going down there!

         2              MR. DAVIS:     That's the fee I charge in all my

         3   contingent cases.

         4              THE COURT:     Contingent, again.

         5              What's the normal hourly rate in Montgomery

         6   for work done, legal work?

         7              MR. DAVIS:     It depends on the case, your

         8   Honor.     I charge $500 an hour for some cases.              I

         9   charge more than that for others.             But, typically,

       10    around $500 an hour.

       11               THE COURT:     Who else have I got?

       12               You are Mr. Guglielmo.         Right?

       13               MR. GUGLIELMO:       Yes, your Honor.       And these

       14    are the rates that Scott & Scott charges.               We do

       15    almost exclusively contingent fee work.               We have some

       16    hourly rate cases, and it's my understanding that

       17    these are the same rates that we use for those very,

       18    very small hourly rate cases that we have, but we

       19    almost have almost none.

       20               THE COURT:     Okay.

       21               Who else do I have that's made a fee

       22    application?

       23               MR. WEISS:     Your Honor, Stephen Weiss from

       24    Seeger Weiss in New York City.

       25               The rates that I attested to are in fact
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 19    20 ofPageID:
                                                                  of 156   185 2060


                                                                                      19

         1   Seeger Weiss' hourly rates.           We have a number of

         2   hourly clients.       Those hourly clients pay those rates.

         3   I can attest to that as well.            So I think across the

         4   board, from partner to associate to paralegals, all of

         5   the rates so stated in the declaration are our actual

         6   hourly rates.

         7              THE COURT:     Okay.

         8              Now, who is that?        Scott & Scott, $635 an hour

         9   for associates?

       10               MR. GUGLIELMO:       Yes, your Honor.       Certain

       11    associates are actually very senior in age.

       12               THE COURT:     People that you don't make

       13    partners, they are called "associates."               I see.

       14    That's fine.

       15               All right.     I think counsel appreciates what

       16    I'm saying with regard to when I apply the lodestar

       17    check, how I will be looking at it, because, as I

       18    said, it's really not fair, I believe, that in these

       19    contingent fee cases to essentially come up with a

       20    number that's not your real hourly billing rate number

       21    for purposes of the cross-check, and that's my view

       22    because, as I said, in a contingent fee case where you

       23    never intend to collect against the client or charge

       24    him for that hourly rate, you can charge him $10,000

       25    an hour and it would make no difference, and it's not
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 20    21 ofPageID:
                                                                  of 156   185 2061


                                                                                      20

         1   appropriate for the Court to consider that rate if

         2   it's not the real rate.

         3              So I'll put that aside.

         4              I still have -- and we'll address this when we

         5   get to the fees as well, though, and I really was left

         6   at a loss by all of you submitting these kinds of, in

         7   the most general fashion, other than Mr. Cecchi's

         8   firm, any breakdown of how many hours you spent on a

         9   task.    There wasn't that much that happened in this

       10    case.    How could it be?        Hundreds upon hundreds of

       11    hours each of you are spending doing the same thing?

       12    I've got a problem with it.           We'll talk about it

       13    later.

       14               Let's at this time address the settlement.

       15               What I want to address -- and I'm going to

       16    consider the arguments separately, obviously -- the

       17    fees from the overall monetary settlement that was

       18    being achieved for the class, and it's appropriate to

       19    consider whether that meets all the criteria on the

       20    monetary settlement, and then consider what fees would

       21    be appropriate assuming that is approved, and then

       22    separately consider the injunctive relief portion and

       23    the fees in that regard.

       24               Now, I certainly have received substantial

       25    briefing from everyone.          I have several objectors here
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 21    22 ofPageID:
                                                                  of 156   185 2062


                                                                                      21

         1   -- and, frankly, most of the objections really are

         2   dealing with the fee as opposed to, I think, the

         3   fairness or reasonableness of the monetary settlement.

         4   And others, of course, take great issue with the

         5   injunctive relief.        That's another subject.

         6              I want to first deal with the monetary

         7   settlement here.        There really has not been, I think,

         8   any material or substantial objection to the monetary

         9   settlement.

       10               Yes.

       11               MR. LEVY:     Your Honor, --

       12               THE COURT:     Come forward.

       13               You have the Bochenek objectors?

       14               MR. LEVY:     No.    Amy Ades, your Honor.

       15               THE COURT:     Well, that's because for Ms. Ades

       16    you filed a complaint for her in New York and you want

       17    to carve her out of this because you want your own

       18    piece of the pie.

       19               MR. LEVY:     I want my own class to prosecute,

       20    your Honor, yes.

       21               THE COURT:     Tell me why this isn't fair.            I

       22    understand you do.

       23               MR. LEVY:     I'll tell you.

       24               THE COURT:     I haven't seen it in your papers.

       25               MR. LEVY:     All right.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 22    23 ofPageID:
                                                                  of 156   185 2063


                                                                                      22

         1              Less than two weeks ago, after my papers came

         2   in, the Third Circuit reversed District Court's

         3   approval of the consumer class action.               It was

         4   actually Mr. Cecchi's class action.              It was in the

         5   AT&T Mobility case.

         6              THE COURT:     I'm familiar with that.

         7              MR. LEVY:     And the Court said that the

         8   District Court did not adequately supervise the

         9   approval of that, and breached the discretion of the

       10    Court in approving the settlement.

       11               One of the things I think the Court should do

       12    in looking at the cash component of this settlement is

       13    see if the fee of the 2.5 million -- what is that

       14    worth?     What percentage of damages?

       15               I know in a securities class action the notice

       16    has to say --

       17               THE COURT:     Put aside securities class

       18    actions.     That's not what this is.

       19               MR. LEVY:     But the plaintiff has the burden of

       20    showing the the 2.5 million, which nets to about 1.3

       21    million to the class, is the appropriate amount.

       22               THE COURT:     I haven't ruled on the fees yet.

       23               MR. LEVY:     I'm talking about the 2.5, just

       24    starting with the 2.5.

       25               THE COURT:     I know.     But you said it yields
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 23    24 ofPageID:
                                                                  of 156   185 2064


                                                                                      23

         1   1.3 for them.       We're not there yet as to what it

         2   yields.

         3              MR. LEVY:     If 2.5 is 10 percent of the

         4   potential damages, 5 percent of the potential damages,

         5   one-eighth of 1 percent, we should know that.                 The

         6   Court should know that.          The class should know that.

         7   If it's such a tiny portion of the potential damages,

         8   it's because the case is so bad that they have to

         9   settle for that, and they haven't said that.                But they

       10    also haven't said what percentage of damages it is.                      I

       11    think the Court cannot approve a 2.5 million without

       12    knowing how good the case is compared to what the

       13    potential damages are.

       14               THE COURT:     Well, I'll let plaintiff respond

       15    first, but I have several responses to you.                But I'll

       16    let them, if they would like to, argue first.

       17               Who is going to be arguing that?

       18               MR. CECCHI:      Judge, with the Court's

       19    permission, Mr. Guglielmo and I have divided it.                    He

       20    has the bulk of the objections.            But since Mr. Levy

       21    felt it appropriate to touch upon where I consider to

       22    be somewhat of a sore subject, the Sprint Larsen

       23    settlement, I just wanted to briefly address that.

       24               The Sprint Larsen case was a unique case.

       25    Judge Linares conducted a four- or five-day
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 24    25 ofPageID:
                                                                  of 156   185 2065


                                                                                      24

         1   preliminary approval hearing where we had witnesses on

         2   the stand.      It was a conflagration of sorts.            He wrote

         3   over 200 pages of opinions.           I don't want the record

         4   to reflect that Court of Appeals said Judge Linares

         5   did not go to great lengths to discharge his Rule 23

         6   duties.     He indeed did.       It's a discrete issue

         7   involving whether Sprint had to do a costly expensive

         8   data dump of its data bases and what it would yield in

         9   terms of notice.        It was reversed and remanded for

       10    Judge Linares to do further findings.              They did

       11    nothing about the fairness.

       12               The fee was affirmed, your Honor, in the

       13    companion case against T-Mobile, and the fee was

       14    affirmed in the companion case against ATT.                Both of

       15    those cases were affirmed.           So the discrete issue has

       16    nothing to do with here.

       17               In terms of Mr. Levy, I think your Honor's

       18    initial observation is the correct one.               His case was

       19    filed after we had already mediated with Judge Politan

       20    and reached an agreement in principle.               We advised

       21    Mr. Levy of that fact, that we had already settled in

       22    principle, and we were in the process of documenting

       23    the settlement when he filed his case.

       24               So we think this is nothing more than someone

       25    coming forward seeking something they are not entitled
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 25    26 ofPageID:
                                                                  of 156   185 2066


                                                                                      25

         1   to here.     It has nothing to do with the fairness of

         2   the settlement.

         3              Thank you, your Honor.

         4              (Pause.)

         5              MR. CECCHI:      Can I make one very just

         6   introductory comment, Judge?

         7              THE COURT:     Yes.

         8              MR. CECCHI:      I know there are a lot of

         9   objectors here, and there has been a lot of press, and

       10    it's my practice and I think the practice of all the

       11    lawyers who've represented the plaintiffs in this case

       12    to comment in court, to comment to your Honor, and to

       13    comment in our papers.           We have not had an opportunity

       14    to say to these objectors and to say to the press the

       15    background of this case.

       16               First of all, I want the Court to know we are

       17    proud of what we achieved in this case, we stand

       18    behind what we achieved in this case, and it's a

       19    particularly bittersweet sort of situation that I find

       20    myself in and these other lawyers, and I know Keith

       21    feels the same way.         This is the last case any of us

       22    ever did with Judge Politan.           He worked very hard on

       23    this case as we all did.           This was a difficult case

       24    for the plaintiffs.         It was a difficult case from the

       25    perspective of damages.           All consumer cases are.         This
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 26    27 ofPageID:
                                                                  of 156   185 2067


                                                                                      26

         1   case perhaps more so.

         2              Ascertainable loss was an issue where we felt

         3   we had arguments, good faith arguments, but issues

         4   that would have been had they gone the other way would

         5   have been fatal to a damage claim in this case, and

         6   that was an issue that was explored in detail in

         7   mediation with Judge Politan.

         8              So we are glad we are here today.            We look

         9   forward to talking about all the alleged deficiencies

       10    in the settlement, which we don't think there are any,

       11    but I do want to say that background is important.

       12    This was supervised by the nation's leading mediator;

       13    and one of the objectors, and it's really amazing,

       14    said they didn't even bother having an affidavit from

       15    Judge Politan about what happened.             We would have

       16    liked to have had that affidavit, Judge, and I think

       17    Judge Politan would have agreed with me that this was

       18    a hard fought mediation, this was a difficult case for

       19    us, and we reached a good deal for this class, and, as

       20    I said, we do stand behind it and look forward to

       21    talking about it today.

       22               Thank you, Judge.

       23               MR. GUGLIELMO:       Good morning, your Honor.

       24    Joseph Guglielmo with Scott & Scott.

       25               My question is:       Do you want me to respond to
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 27    28 ofPageID:
                                                                  of 156   185 2068


                                                                                      27

         1   Mr. Levy's comments or do you want me to go forward

         2   with presenting argument to the Court of the final

         3   approval?

         4              THE COURT:     Well, is Mr. Levy the only one

         5   that's going to be addressing the fairness of the

         6   monetary settlement?

         7              Mr. Greenberg, you are going to be as well?

         8              MR. GREENBERG:       Yes, at some point briefly.

         9              THE COURT:     Why don't you hear the objections,

       10    then, before you address them.

       11               Why don't I hear from you now.            This is not on

       12    the fees portion; only the overall 2.5-million-dollar

       13    monetary settlement.

       14               Is that what you are going to address?

       15               MR. GREENBERG:       Yes, your Honor.

       16               THE COURT:     Come forward, Mr. Greenberg.

       17               MR. GREENBERG:       Very briefly, your Honor.

       18               I just would like to make one point about the

       19    structure of the settlement which I think is related

       20    to what you are talking about, and that's the concern

       21    about reversion of the fee to defendant.

       22               Our concern here is that --

       23               THE COURT:     I'm talking about the monetary

       24    settlement, and there is no reversion of a fee to

       25    defendant.      What you are talking about is on the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 28    29 ofPageID:
                                                                  of 156   185 2069


                                                                                      28

         1   injunctive relief portion.           I'm dealing with that

         2   separately.      I'm talking about the monetary

         3   settlement.

         4              MR. GREENBERG:       I apologize, your Honor.

         5              THE COURT:     Thank you.

         6              I didn't think there was any other objection

         7   to addressing the fairness of the monetary settlement.

         8   Because, as I also understand, as some of the

         9   objectors have even put into their papers, they are

       10    not even sure who wouldn't understand that this was a

       11    hazelnut chocolate spread.

       12               Go ahead.

       13               MR. GUGLIELMO:       Joseph Guglielmo, again, on

       14    behalf of the plaintiffs.

       15               Your Honor, the issue with respect to what

       16    Mr. Levy raises as to the fairness of the settlement,

       17    it simply goes to one of the sort of overall

       18    objections that he thinks it's not enough.                And there

       19    are numerous cases we cited in our brief, including

       20    Hall v. AT&T, which says it is not a valid objection

       21    to the settlement to say:           Well, you could have gotten

       22    more.    You need to look at the circumstances of the

       23    case and where we were in the case.

       24               We had pending motions to dismiss that would

       25    be filed.      We had class certification --
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 29    30 ofPageID:
                                                                  of 156   185 2070


                                                                                      29

         1              THE COURT:     Actually, had been filed and then

         2   were terminated.        The actions were consolidated.            In

         3   fact, I never got a consolidated amended complaint in

         4   this matter.

         5              MR. GUGLIELMO:       We had drafted one, your

         6   Honor, and we reached a settlement.              So at that point

         7   it was essentially moot.

         8              With respect to his specific argument, your

         9   Honor, we made available to class members a fund that

       10    would compensate them for over a hundred percent of

       11    the purchase price for Nutella based on the claim rate

       12    which has been very high.           I think that goes to show

       13    you folks are very happy with the settlement.                 We have

       14    over 208,000 claims in the nationwide settlement.

       15    Class members will receive anywhere from 37 percent of

       16    the purchase price of the smaller jar and 20 percent

       17    of the purchase price of the larger jar.               There are

       18    two essential jars that are sold to class members

       19    during the period.

       20               A number of the objectors are saying:              Well,

       21    you should have gotten 100 percent.              Well, the problem

       22    with that is that we recognized, and as the Court

       23    recognized, when you receive something in exchange for

       24    what you pay for, it's very difficult to say that you

       25    are entitled to the purchase price.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 30    31 ofPageID:
                                                                  of 156   185 2071


                                                                                      30

         1              THE COURT:     You would not have been entitled

         2   to the purchase price.          Let's put an end to that

         3   argument.

         4              MR. GUGLIELMO:       Your Honor, and we put that

         5   forth in our papers.

         6              So the question is what percentage of the

         7   purchase price we could be required or we could obtain

         8   if we were successful.

         9              Your Honor, you could find as a matter of --

       10    either at summary judgment or class certification --

       11    that we were entitled to nothing, because Ferrero

       12    would have argued that no class member was deceived.

       13    They did get what they bargained for, which was a

       14    tasty nut spread that kids love.             And the issue there

       15    was:    Well, what percentage of damages is reasonable?

       16               The percentage recovery that we were able to

       17    obtain is well within this Circuit's and this

       18    District's standards for appropriate recoveries.                  You

       19    have class settlements where folks get 5 percent, 10

       20    percent of the dollar damage.            Here they are getting

       21    20 to 37 percent of the purchase price, which could be

       22    over 100 percent of damages, your Honor, depending on

       23    how it's calculated.

       24               THE COURT:     By the way, let me just put this

       25    question.      I don't want to belabor this.           We have so
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 31    32 ofPageID:
                                                                  of 156   185 2072


                                                                                      31

         1   much briefing on these issues.            But one of the things

         2   -- and I'll address this in the opinion that I will

         3   read into the record in a bit, but we obviously

         4   recognize that there were issues of one surviving

         5   motion practice as to whether, indeed, first, there

         6   was unlawful conduct; second, as to whether there was

         7   an ascertainable loss and causation between the

         8   three -- all of which must be proven in a New Jersey

         9   Consumer Fraud Act case.

       10               With regard to ascertainable loss, another

       11    item would have been when you talk about what did the

       12    consumer get and what might they have expected to get,

       13    and if you compare this to what is another hazelnut

       14    chocolate spread, there is no indication that, one,

       15    there were such comparable products on the market at

       16    this time, though I understand there are ones entering

       17    the market now, and what the pricing would have been,

       18    and whether the pricing of Nutella was different or

       19    not than what would have been advertised as just a

       20    tasty spread.

       21               I do not think that, Mr. Levy, you have a

       22    basis to really dispute that ascertainable loss here

       23    was going to be a major, major roadblock.               I will make

       24    specific findings about that in a bit, but I do not

       25    need to belabor that.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 32    33 ofPageID:
                                                                  of 156   185 2073


                                                                                      32

         1              I should state on the record, because

         2   Mr. Cecchi got up to make the comment, some of the

         3   objectors referred to whether there was some sort of

         4   collusion here between either the defendant and

         5   plaintiffs' counsel and/or the mediator.               Wrong.

         6   There is no evidence of that.

         7              Judge Politan was a colleague of mine.               I'm

         8   familiar with him and his stature, the late Judge

         9   Politan -- by the way, he was not chief judge.                  I

       10    think you referred to him as that in your papers.

       11               MR. EGGLETON:      He always felt that way to me,

       12    your Honor.

       13               THE COURT:     Okay.     The person who was the

       14    chief probably wouldn't have been happy to have you

       15    refer to him that way.

       16               MR. EGGLETON:      I apologize for that.

       17               THE COURT:     But he has been used as a national

       18    mediator.      His credentials were impeccable.

       19               And I understand what this case was about, and

       20    I do not find that there was anything that was

       21    produced here that would indicate collusion.                So I'm

       22    putting that to rest.         I don't want to hear any

       23    arguments about it.

       24               MR. GUGLIELMO:       Thank you, your Honor.

       25               THE COURT:     Do you want to make any comments
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 33    34 ofPageID:
                                                                  of 156   185 2074


                                                                                      33

         1   besides the pages of briefing I have as to the

         2   fairness of the monetary settlement?

         3              MR. GUGLIELMO:       No, I think that's succinctly

         4   set forth.

         5              THE COURT:     I was dividing these issues up

         6   because I have objectors on different issues as well.

         7              All right.     Let me hear from -- I think it's

         8   you, Mr. Greenberg, who wanted to address the

         9   injunctive relief aspect.

       10               MR. GREENBERG:       Well, on the fact of

       11    injunctive relief and the concerns about the value of

       12    injunctive relief, I don't know that I have too much

       13    to add to the briefing.

       14               I simply want to make the point that,

       15    obviously, it's not my role as an objector to bear the

       16    burden of demonstrating the settlement has no value.

       17    Class counsel suggests that we have some sort of

       18    burden in their papers to demonstrate the settlement

       19    has no value.       Obviously, they have the burden to

       20    demonstrate that it has value.

       21               Obviously, the first expert report avoids the

       22    question of the monetary value of the injunctive

       23    relief, and, obviously, the second report doesn't have

       24    the standing because of your ruling last week.

       25               There are some cases that they cite in their
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 34    35 ofPageID:
                                                                  of 156   185 2075


                                                                                      34

         1   response that injunctive relief has value that I

         2   believe are quite inapposite.            Two of those are

         3   shareholder cases and the third is a pension

         4   retirement case.        In those cases there is a stronger

         5   argument to the value of injunctive relief because the

         6   corporation is going to be stuck with its future self

         7   and the pensioners are always going to be stuck with a

         8   pension.     This is different.        Even in that context,

         9   the law in the Third Circuit says there are grounds

       10    for skepticism about the value of the injunctive

       11    relief in those cases.

       12               And if you'll forgive me, I'm going to read

       13    you two sentences from Bell v. Bolger, from the cases

       14    they cite, and that's 2 F.3d 1304; and those sentences

       15    are:

       16               "The difficulty in valuing therapeutic relief

       17    poses significant risks.          Parties may capitalize on

       18    the valuation problem and exchange cosmetic reforms

       19    for plaintiff fees."

       20               Those quotes are in the opinion.

       21               So it's my view that the injunctive relief is

       22    essentially valueless.          I was surprised, of course, to

       23    see the response from class counsel which says that

       24    all I provided for my view that survey evidence is

       25    necessary to demonstrate the value of injunctive
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 35    36 ofPageID:
                                                                  of 156   185 2076


                                                                                       35

         1   relief -- they say all I provided was naked

         2   assertions.      In fact, I provided appellate case

         3   citations for my view that some sort of survey

         4   evidence is necessary to demonstrate the value of

         5   injunctive relief.        They respond by saying survey

         6   evidence is not needed.          They cite nothing for that,

         7   and I would call that a naked assertion.

         8              THE COURT:     Certainly, I will tell you, as I

         9   made my ruling with regard to the Johnson report, if

       10    they wanted to rely on specific numbers, as the

       11    Johnson report did, a survey would have been

       12    appropriate, but, ultimately, that's not what we are

       13    doing.     Now it's more in the nature of:            Can you

       14    discern some benefit from these changes in advertising

       15    so that the injunctive relief has some benefit?                     The

       16    question of how to value, that is a very different

       17    matter.

       18               I have to say, Mr. Greenberg, I think you may

       19    be hard-pressed to say it has no value.

       20               MR. GREENBERG:       I think it's probably fair to

       21    say it has very little, or I think, perhaps, an

       22    appropriate phrase might be, essentially none.                  I

       23    think there is some question as to the value of a

       24    reform that puts nutritional information on the front

       25    of a package as opposed to the back of a package.                     I
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 36    37 ofPageID:
                                                                  of 156   185 2077


                                                                                      36

         1   have a general view, I suppose, about how often people

         2   look at this nutritional information.              Some people do

         3   and some people don't, obviously.

         4              THE COURT:     Those to whom it matters.

         5              MR. GREENBERG:       Right.     It seems like the

         6   number of people who are looking for nutritional

         7   information -- and who will not look at the back, but,

         8   instead, will look at the front -- would have to be

         9   awfully small.       So I would say there is a pretty

       10    strong argument the value is essentially nil from any

       11    of these things.

       12               THE COURT:     That's one of the items which is

       13    putting the information on the front in addition to

       14    the back.      The other is changing the message, the

       15    wording of the message, and the way the TV commercials

       16    will run, and things of that nature, which changes the

       17    wording a bit.

       18               MR. GREENBERG:       Yes.     And there is certainly

       19    an argument that the new slogan, instead of making

       20    things better, arguably makes things worse because it

       21    seems to suggest a nutritious breakfast and a healthy

       22    breakfast is not generally a taste breakfast.                 As a

       23    parent, I suppose I have a concern about that sort of

       24    message being sent out to my children.

       25               So I think there are fairly strong arguments,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 37    38 ofPageID:
                                                                  of 156   185 2078


                                                                                      37

         1   actually.      I'll be happy to go through them one by one

         2   if you would like, your Honor, but it's in the

         3   briefing.

         4              THE COURT:     I have your papers.

         5              MR. GREENBERG:        Thank you, your Honor.

         6              THE COURT:     Yes?     Another objector wishes to

         7   be heard?

         8              MR. LANGONE:      Yes, your Honor.

         9              THE COURT:     Please state your name for the

       10    record.

       11               MR. LANGONE:      Chris Langone of the Bochenek

       12    objectors.

       13               On the value of the injunctive relief, I would

       14    just like to make two brief points.

       15               MR. CECCHI:      Judge, I don't want to interrupt

       16    Mr. Langone, but we have a threshold issue about

       17    Mr. Langone's standing.

       18               THE COURT:     Yes.     I have that question,

       19    actually, because there is nothing that indicates that

       20    those who you represent are part of the class.                 They

       21    have not indicated that they actually purchased

       22    Nutella.

       23               MR. LANGONE:      They did, and I have signed

       24    affidavits from all my clients that I'm prepared to

       25    file if given leave.         I didn't want to just file
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 38    39 ofPageID:
                                                                  of 156   185 2079


                                                                                      38

         1   without leave.       That was an oversight.          My clients had

         2   thought they had made that claim when they signed the

         3   objection.      So there was an error.         But I do have

         4   signed affidavits, and I could file them today with

         5   leave, that they all bought jars of Nutella.

         6              THE COURT:     I'll accept your representation

         7   that they are with you and can be filed.

         8              Go ahead.

         9              MR. LANGONE:      Your Honor, so the two points

       10    that we want to make on this is, first, we did submit

       11    an affidavit from Dr. Freehof.            We are not trying to

       12    submit it, obviously, given the Court's comments on

       13    Daubert, as an expert, but I think that just as a

       14    plain reading and as evidence the Court can take to

       15    change the phrase from an example of a "tasty yet

       16    balanced breakfast" and replacing it with "turning a

       17    balanced breakfast into a tasty one" might have some

       18    significant value to the defendant in giving a kind of

       19    a judicial stamp of approval to its advertising

       20    campaigns, and I think that gets to be a questionable

       21    kind of --

       22               THE COURT:     The Court isn't approving

       23    advertising today, and I'm not being asked to approve

       24    particular ads.        That wasn't made part of the

       25    settlement.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 39    40 ofPageID:
                                                                  of 156   185 2080


                                                                                      39

         1              MR. LANGONE:      If the junction is approved and,

         2   arguably, if anyone tries to make a claim,

         3   subsequently, that somehow that this is deceptive --

         4   for instance, for the reasons Mr. Greenberg and

         5   Dr. Freehof state, they would be barred presumably

         6   because the defendant would point to the Court and say

         7   this is pursuant to an injunction.

         8              THE COURT:     All the injunction does is say

         9   this is what I'm prepared to do.             It doesn't require

       10    the Court to give its imprimatur and say:               I agree;

       11    Oh, there is no way this is deceptive; or, It passes

       12    muster.     All they are asking is approval of that.

       13    They are going to agree to make certain changes.

       14    That's all that it is.

       15               Look, ultimately, on the injunctive relief,

       16    the question isn't:         Is it the best?       Is it perfect?

       17    I could have thought of lots of ways that I might have

       18    done this differently, including using the agency in

       19    New York that reviews advertising.             That's not what

       20    they agreed to.

       21               The question for settlement purposes and

       22    looking at injunctive relief in these cases isn't

       23    whether it's the best relief, but:             Does it provide a

       24    benefit?

       25               MR. LANGONE:      And the only other point I want
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 40    41 ofPageID:
                                                                  of 156   185 2081


                                                                                      40

         1   to make on the injunctive relief is that as to the

         2   value, it's our position, following the Ninth Circuit

         3   guidance in Bluetooth, that -- obviously, we realize

         4   is not binding on this Court, but what we think the

         5   Court might be persuaded by is to look at the total

         6   package deal of all the cash the defendant is willing

         7   to pay.     So if they are willing to pay 3 million in

         8   attorneys' fees on the injunctive side and 2.5 million

         9   as a pot to go to the class, that's really a

       10    5.5-million-dollar pot of money that could be going to

       11    the class.      And the Ninth Circuit said that you should

       12    look at it as a package deal in assessing a common

       13    fund; that you shouldn't just look at the portion that

       14    the parties say:        We'll call this the fund, and this

       15    is the attorneys' fees -- the whole cash benefit that

       16    could potentially go to the class.

       17               And this brings up the issue of reverter, and

       18    I don't want to get ahead of that.             But just in terms

       19    of value, it's our position that the value of the

       20    injunctive relief to the class is at least 3 million

       21    to the extent that the class has any right to lay a

       22    claim to those attorneys' fees; and under the general

       23    law, under fee shifting statutes --

       24               THE COURT:     That's assuming I would agree that

       25    it even has a 3-million-dollar value.              I haven't
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 41    42 ofPageID:
                                                                  of 156   185 2082


                                                                                      41

         1   gotten there yet.

         2              MR. LANGONE:      That's the only other point I

         3   want to make, that we do take the position it's a

         4   package deal, your Honor.

         5              THE COURT:     Thank you.

         6              Yes, Mr. Levy.

         7              MR. LEVY:     May I address the Court?

         8              THE COURT:     Yes.

         9              MR. LEVY:     Thank you, your Honor.

       10               I do want to point out some other problems

       11    with the non-cash part of the settlement.

       12               When the complaint was filed, they asked for

       13    Ferrero to take the bad labels and jars off the shelf.

       14    That's not part of the settlement.             We had a Campbell

       15    settlement before Judge Simandle, and the defendants

       16    did recall the Campbell soups with the bad labels.

       17    Here they can stay on the shelf.

       18               Moreover, the images of the Nutella labels, as

       19    they appear on the TV ads, print ads, and websites,

       20    are going to stay the same with the same deceptive

       21    allegedly statements on them.

       22               The commercials are being rotated off.              Now,

       23    as your Honor knows, commercials get stale.                They will

       24    be rotated off anyway.           Now they are going to get

       25    rotated off; and in three years they could come back
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 42    43 ofPageID:
                                                                  of 156   185 2083


                                                                                      42

         1   in the present form under at the settlement.

         2              So I think there are a lot of problems with

         3   the non-cash element of the settlement.               I don't think

         4   they are worth very much at all.

         5              One more thing.

         6              Your Honor appears to be willing to cut the

         7   fees and treat that separately than the total

         8   settlement.      That does not help the class at all, your

         9   Honor.

       10               THE COURT:     You are going back to whether we

       11    have a fair and reasonable settlement for the class.

       12    Think you made your arguments.            I'm going to rule on

       13    that.

       14               MR. LEVY:     On the structure, the way the whole

       15    thing is structured.

       16               THE COURT:     Okay.

       17               MR. LEVY:     And let me say I've been doing this

       18    for 40 years.       This is the First Class settlement I've

       19    objected to.       There is a major issue here because

       20    there is very unique leverage here.              The defendants

       21    had this California case -- basically, the same facts

       22    as the New Jersey case.           The motion to dismiss was

       23    denied in California.         There was a class certified

       24    just for the California consumers, which means they

       25    would have faced, and they were facing --
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 43    44 ofPageID:
                                                                  of 156   185 2084


                                                                                      43

         1              THE COURT:     I don't want to deal with the

         2   California case.        I can't tell you what I would have

         3   decided there.       But I'm going to make some comments

         4   about the case itself and the claims and to the extent

         5   you -- I know that you wanted to be in New York.                  I'm

         6   going to just talk about the New Jersey Consumer Fraud

         7   Act.    That's the only thing I have before me.

         8              MR. LEVY:     Right.     And the point I was trying

         9   to make, and I did make it in the first few pages of

       10    my objection, is they were facing a federal suit in

       11    Florida, a federal suit in New York, a federal suit in

       12    California, a federal suit in New Jersey.               The motion

       13    to dismiss in California has been denied.               The class

       14    had been certified.         They were in a very tough

       15    situation.

       16               There is a lot of leverage on class counsel

       17    here because they needed a nationwide class, and they

       18    use that leverage to structure a settlement that did

       19    not benefit the class as much as themselves.

       20               (Continued on the next page.)

       21    ///

       22

       23

       24

       25
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 44    45 ofPageID:
                                                                  of 156   185 2085


                                                                                      44

         1              THE COURT:     Thank you, Mr. Levy.

         2              Mr. Guglielmo.

         3              MR. GUGLIELMO:       Your Honor, I'll start off by

         4   responding to Ms. Ades' counsel, Mr. Levy.

         5              We reached a settlement in principle, as we

         6   set forth in our papers; and, as we told Mr. Levy

         7   before, the class was certified in California.                 He

         8   should check the dates.

         9              Also, I guess he doesn't really appreciate, I

       10    guess, the fact that we have -- as the Third Circuit

       11    in De Beers recently recognized, you have an

       12    injunction which we are asking for to prohibit Nutella

       13    from utilizing the advertisements that were identified

       14    in our complaint, that were identified as part of the

       15    settlement agreement.         If they go back and try to air

       16    those within the three-year period of the effective

       17    date, any class member or counsel, which we would do,

       18    would come in here and ask you to hold them in

       19    contempt.      De Beers specifically recognizes that as

       20    some value.

       21               In fact, in Mr. Levy's Campbell's case, he

       22    tried to get a temporary restraining order to prevent

       23    Campbell from further airing his ads, and he was

       24    unsuccessful.       But in his settlement he has the same

       25    provisions we have here.          I won't get into sort of the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 45    46 ofPageID:
                                                                  of 156   185 2086


                                                                                      45

         1   hypocrisy of his objections.

         2              To respond to Mr. Greenberg, he says in his

         3   objection that he did not find the statements on the

         4   labels or the advertising offensive in the first

         5   place.     So if it was up to him, there wouldn't be a

         6   case here saying that the advertising was false and

         7   misleading.

         8              The Williams v. Gerber case, which we have set

         9   forth --

       10               THE COURT:     By the way, it wasn't quite what

       11    he said.

       12               MR. GUGLIELMO:       He said he didn't find them

       13    offensive.      If Mr. Greenberg or Mr. Langone don't

       14    think that the corrected or new advertising is somehow

       15    misleading now, they could simply file a new case if

       16    they like.      There is no bar order, your Honor, to

       17    address that other issue prohibiting class members who

       18    would be purchasers in the future, obviously, because

       19    we have a defined class from 2008 to the date of

       20    preliminary approval in 2012.            If the new ads come

       21    out, people think they are false and misleading, we or

       22    other lawyers could file another action.

       23               With respect to the injunctive relief, which

       24    everyone seems to -- the objectors seem to argue is

       25    valueless, your Honor, I just want to point out that
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 46    47 ofPageID:
                                                                  of 156   185 2087


                                                                                      46

         1   we have obtained a complete cessation of the ads that

         2   we identified in the complaint.            The three ads we

         3   identified were aired nationwide; and based on our

         4   allegations, we allege that those ads were false and

         5   misleading because they imply to consumers that

         6   Nutella was a healthy product when in fact all it is

         7   is a tool to enable moms and dads to get their kids to

         8   eat healthy foods.

         9              So we have a cessation of the ads at issue.

       10    They can't make the representations that were in the

       11    ads.    They can't re-air those ads for three years.

       12               The statements on the labels we changed.               We

       13    developed the changes in conjunction with Peter

       14    Wright, who was our advertising marketing expert who

       15    submitted a declaration.          And, your Honor, I won't go

       16    into detail what Mr. Wright sets forth in paragraphs

       17    14 and 15 when he talks about the changes on the

       18    labels and in the advertisement.

       19               He talks about the television ads, and he says

       20    that the television ads avoid making an explicit or

       21    implied claim that Nutella is in and of itself

       22    nutritious, a nutritious addition to a breakfast.

       23    They have said:       Confine the claim to the more valid

       24    representation that Nutella can be added to an

       25    nutritious breakfast to make it tastier and more
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 47    48 ofPageID:
                                                                  of 156   185 2088


                                                                                      47

         1   appealing to family members.           These are part of his

         2   opinions.

         3              THE COURT:     I know those are his opinions.

         4   I'm not making findings today about what would have

         5   happened if that was the report going forward in the

         6   case.    That's not the role I play.             I understand those

         7   are there.      Certainly, I appreciate that when you talk

         8   about what does an ad look like, is it deceptive or

         9   not, we can get into a lot of discussion, and we are

       10    not; and, as I made clear to the objectors, I'm not

       11    ruling on whether those ads are fair or not, whether

       12    they would survive a challenge.            I'm making that clear

       13    to everyone today.        I'm not being asked to rule upon

       14    that.

       15               I think you've said it today.            If someone

       16    wants to challenge those in the future because they

       17    think once they make their way to the market, that

       18    somehow they are violative of some statute, some rule,

       19    there is no ruling today that bars anyone from doing

       20    so.     Ferrero has not bought that protection through

       21    this settlement.        So that's clear as well.          I put that

       22    out there.

       23               Look, I've already said in my comments:               Is

       24    this perfect injunctive relief?            No.     Are there better

       25    ways it could have been done, perhaps, as I said,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 48    49 ofPageID:
                                                                  of 156   185 2089


                                                                                      48

         1   instead of involving plaintiff's counsel and

         2   Mr. Wright?

         3              I think I've done this in other cases, in

         4   settling Lanham Act cases, using the -- what's that

         5   advertising agency?         NAD?    Using them would be a great

         6   way to go about it.         That's not what you agreed to.

         7   I'm looking at what I've got today.

         8              That's one of the ways of dealing with the

         9   advertising and agreeing to be bound by that.                 They

       10    are not taking product off the shelves.

       11               By the way, that goes to the cost of this as

       12    well to them.       You put out their numbers, and I'll

       13    address that in a little bit as well, what it's going

       14    to cost Ferrero.        They don't have to remove any

       15    product.     They are allowed to sell product.             As they

       16    sell new product to retailers and it makes its way on

       17    the shelf, when the retailers exhaust its supply of

       18    inventory, that it makes its way, so that's not an

       19    extra cost other than the fact they have to make up

       20    new labels.      They have to make up new labels for the

       21    existing language, too.

       22               Commercials do get recycled.           The same

       23    commercial doesn't air for two years generally.                 So at

       24    some point they would have been revamping commercials

       25    as well.     So I will put out there -- and this will go
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 49    50 ofPageID:
                                                                  of 156   185 2090


                                                                                      49

         1   to the value of the injunctive relief and ultimately a

         2   fee, but that certainly, as well, the cost to Ferrero

         3   is not, I believe as you have represented, in the

         4   millions.      Indeed, I have nothing in the record to

         5   support that, and I have nothing, obviously, because I

         6   have stricken the Johnson report as to the value.

         7              So I am looking more at -- assuming that,

         8   assuming that there was unlawful advertising or

         9   labeling, assuming -- because we are not reaching a

       10    determination today, is there a value to injunctive

       11    relief that changes that in some fashion, that there

       12    is at least an argument, makes it clearer to the

       13    consumer what they are buying and what they are

       14    getting?     That's where we are.

       15               MR. GUGLIELMO:       Your Honor, one brief comment

       16    in response to Mr. Greenberg's other arguments:                 The

       17    Merola v. Atlantic Ridgefield case, 515 F.2d 165,

       18    basically says that when you have non-monetary types

       19    of relief, the District Court must bring up an

       20    informed economic judgment to bear in assessing its

       21    value.     In that instance, that case, the plaintiff's

       22    expert wasn't reliable in terms of calculating the

       23    value of injunctive relief was, so the District Court

       24    used his or her economic judgment and then valued it,

       25    and the Third Circuit said that was appropriate.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 50    51 ofPageID:
                                                                  of 156   185 2091


                                                                                      50

         1              I think I've addressed Mr. Greenberg's and

         2   Mr. Langone's -- by the way, your Honor, one point on

         3   Mr. Langone.

         4              As Mr. Cecchi said, they didn't properly set

         5   forth they were class members.            The deadline to object

         6   has passed.      So just for preserving the record, we

         7   would say whatever submission they put forth today is

         8   still untimely.

         9              THE COURT:     All right.      Then I know there are

       10    objector arguments to the fees, both the percentage of

       11    the common fund as well as the fee being requested for

       12    the injunctive relief.          I have papers on this.

       13               Does anyone want to add anything else on the

       14    record?

       15               Yes, Mr. Levy.

       16               MR. LEVY:     Your Honor, you apparently divided

       17    up approving the 2.5 million part and then addressing

       18    fees and probably reducing the fees.

       19               Let me just tell you the fee reduction does

       20    not help the class the way this is structured.                 So I

       21    am urging your Honor to reject the settlement because

       22    you can't modify it so any reduction in the fees

       23    benefits the class.

       24               If class counsel gets 1 million instead of

       25    3 million, that 2 million gets added to what the class
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 51    52 ofPageID:
                                                                  of 156   185 2092


                                                                                       51

         1   gets; and then in the new settlement they are not

         2   restricted to the four jars.           They would get a better

         3   benefit.

         4              THE COURT:     Frankly, this class is getting a

         5   good benefit.       You can say better, maybe, in some

         6   hypothetical world.         But I must tell you I have

         7   serious doubts whether this case would have survived

         8   motion practice under my reading of the New Jersey

         9   Consumer Fraud Act.         I'm sure you have looked at some

       10    of the opinions I've written in this area.                Maybe you

       11    haven't.     You don't practice here in New Jersey.                 But

       12    I do take seriously the requirements under the Act and

       13    ascertainable loss and causation -- putting aside

       14    whether there was an unlawful conduct here, just put

       15    that aside for the moment without assessing the

       16    advertising was going to be a major impediment.                 I

       17    never got to the motion to dismiss because this was

       18    settled in the interim.          I am telling you that under

       19    the New Jersey Consumer Fraud Act, and that weighs

       20    heavily here.

       21               MR. LEVY:     Two points, your Honor:

       22               One, you appear to be saying it's such a weak

       23    case the class is lucky they got anything.                If that's

       24    the case, they shouldn't have brought the case and

       25    they didn't deserve a fee for bringing such a bad
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 52    53 ofPageID:
                                                                  of 156   185 2093


                                                                                      52

         1   case.

         2              THE COURT:     You brought one, too.

         3              MR. LEVY:     And I disagree with your views of

         4   the case.

         5              THE COURT:     That's fine.

         6              Look, I'm going to put this out there.              I'm at

         7   the point now -- other than, perhaps, Mr. Greenberg

         8   who's already said:         I don't want anything out of

         9   this; I was a purchaser; I'm basically a pro se lawyer

       10    objector here; I'm doing this on ideological grounds,

       11    or whatever else he may want to get out of this, what

       12    psychological goodies he wants, or in his practice --

       13    but we are at the point of having other class action

       14    plaintiffs' counsel come in here who want something

       15    clearly for their clients as well or want an action on

       16    their own.      I get that.       But I will assess this, and I

       17    will do it in a reasoned opinion you will hear in a

       18    few moments.       But I disagree strongly.          And today,

       19    guess what?      I'm the Judge.

       20               MR. LEVY:     Your Honor, you are always the

       21    Judge.     Thank you.

       22               THE COURT:     Okay.     Thank you.

       23               Yes, Mr. Greenberg.

       24               MR. GREENBERG:       I would just like to echo

       25    that, your Honor.        I just say, respectfully, there are
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 53    54 ofPageID:
                                                                  of 156   185 2094


                                                                                      53

         1   pretty profound Rule 23 concerns about the fairness,

         2   reasonableness, and adequacy of this largely because

         3   of what Bluetooth calls the kicker, the way that it's

         4   set up; so that even if there were a reduction in

         5   attorneys' fees, it still couldn't redound to the

         6   benefit of the class.         I regard that as a very serious

         7   concern.

         8              Of course, Bluetooth does as well.             Bluetooth

         9   says that's a sign that class counsel has paid too

       10    much attention to its own interests and not enough

       11    attention to the interests of the class.               There are

       12    other signs that are both contained in Bluetooth and

       13    in the settlement that suggests class counsel paid too

       14    much attention to its own interest and not enough

       15    attention to the interest of the class.

       16               THE COURT:     Mr. Greenberg, how do you deal

       17    with the fact, though, as I will ultimately opine, --

       18    I think Mr. Levy put it right out there -- that this,

       19    I think -- and you really in your own papers suggested

       20    as well when you say:         Who was fooled by these ads?

       21    -- that this is, I believe, a weak case.

       22               So while everyone would like to say, Let's not

       23    put it in the pockets of the lawyers, -- and I may not

       24    be putting it in the pockets of the lawyers.                You'll

       25    hear in a few moments -- but saying, Let's have that
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 54    55 ofPageID:
                                                                  of 156   185 2095


                                                                                      54

         1   redound to the benefit of the class, the question

         2   remains:     What is fair to the class?           And is what is

         3   being suggested as the fund fair to the class based on

         4   that assessment?

         5              Thank you.

         6              MR. GREENBERG:        Did you want me to answer that

         7   or no?

         8              THE COURT:     I think that was kind of

         9   rhetorical on my part.

       10               MR. GREENBERG:        Thank you, your Honor.

       11               MR. LANGONE:      May I, briefly, your Honor?

       12               THE COURT:     Yes.

       13               MR. LANGONE:      I know the Court has obviously

       14    stated multiple times you've read the papers.                  I do

       15    want to address the reply on the Brytus and the Bogart

       16    cases, which is the Third Circuit precedence we cite

       17    about the use of the common fund doctrine as an

       18    equitable doctrine when counsel are being paid their

       19    lodestar in full, and in here, actually, getting a

       20    windfall on their lodestar, which is already coming in

       21    at these higher than usual rates.

       22               THE COURT:     I haven't ruled yet -- have I? --

       23    on what they are going to get as their fee.                I

       24    appreciate that's your argument if they were to get

       25    everything they requested.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 55    56 ofPageID:
                                                                  of 156   185 2096


                                                                                      55

         1              MR. LEVY:     Plaintiffs' counsel, class counsel,

         2   says these Brytus and Bogart cases actually support

         3   them because the agreement is not made pursuant to fee

         4   shifting, although the only plausible agreement that

         5   the defendant could make, other than, I guess, just

         6   giving out money to plaintiffs' counsel to pay a fee,

         7   would be pursuant to fee shifting.

         8              So when there is fee shifting and there is a

         9   fiduciary duty to the class by class counsel,

       10    certainly I think it would be a breach of fiduciary

       11    duty to say to a client:          I'm going to take my fee out

       12    of your portion rather than petition or achieve my

       13    relief under the statutory fee shifting.

       14               So I don't think the Brytus and Bogart aid

       15    class counsel.       I think they squarely hold that it

       16    would be unjust to take the money out of the class's

       17    fund when class counsel are getting paid.               If the

       18    Court makes an award on the lodestar, that they would

       19    be paid in full or in excess of 1.8 million pursuant

       20    to the 3 million portion, then the class is not being

       21    unjustly enriched at anybody's expense.               And since the

       22    common fund doctrine is solely an equitable doctrine

       23    to prevent unjust enrichment, it couldn't be applied

       24    to reduce the 2.5 million.

       25               Also, the class was, in our position, not
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 56    57 ofPageID:
                                                                  of 156   185 2097


                                                                                      56

         1   given adequate notice of the fee petition against the

         2   2.5 million.       That might not apply to the fees

         3   requested as part of the injunctive relief because

         4   under 23(b)(2), they wouldn't necessarily need a

         5   notice for that.

         6              THE COURT:     The notice was adequate, and I

         7   will find that.

         8              MR. LEVY:     And then, finally, although the

         9   Court can't modify the agreement, I know from other

       10    cases courts have asked the defendant if they would

       11    agree to a modification of the condition of approving

       12    it, and we would ask that the Court see what the

       13    defendants' position is if the Court does reduce the

       14    3 million fee, if the defendant is going to insist on

       15    enforcing that kicker provision or would the defendant

       16    allow that money, any reduction, to go to the class

       17    pot, as we believe would be proper.              And, obviously,

       18    the Court can't red-line the settlement agreement but

       19    has to go up or down on that portion.

       20               But there are cases where the defendant would

       21    agree as a condition of approval to make

       22    modifications, and we would ask that the defendant

       23    consider that, if that's the way the Court thinks it

       24    might be appropriate in this case.

       25               Thank you very much.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 57    58 ofPageID:
                                                                  of 156   185 2098


                                                                                      57

         1              THE COURT:     Mr. Eggleton, he's inviting you to

         2   make a response.

         3              MR. EGGLETON:      Your Honor, Keith Eggleton

         4   again.

         5              I'm happy to rest on the papers unless you

         6   have any questions for me.

         7              THE COURT:     You don't want to take up the

         8   invitation to add some money to the class?

         9              MR. EGGLETON:      I would put that under the

       10    heading:     Everyone's got a better idea, your Honor.

       11               I would like to say on the record it was a

       12    privilege to me personally to know Judge Politan.                  He

       13    did a good job on this case as he does on all cases.

       14               Other than that, your Honor, I will rest on

       15    the papers.

       16               THE COURT:     Thank you.

       17               Mr. Cecchi, do you want to address the fees?

       18               MR. CECCHI:      I do, your Honor.

       19               I first want to say any class member who

       20    doesn't like this settlement, they can opt out.                 They

       21    don't have to submit a claim.            They can just opt out

       22    of the settlement; and if Mr. Langone doesn't like it,

       23    he can have his clients opt out.

       24               THE COURT:     I don't think she's opted out as

       25    of yet.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 58    59 ofPageID:
                                                                  of 156   185 2099


                                                                                      58

         1              MR. CECCHI:      I don't think so.        I mean, if

         2   it's such a bad deal, they shouldn't take it.                 They

         3   should go and do whatever they want to do.

         4              You've heard a lot about the fairness of the

         5   monetary component.         I want to first talk about the

         6   process and then ultimately what I think is the core

         7   issue for your Honor to decide on this fee.

         8              First, the process was -- the core of this

         9   case was about the ads and the advertising, which we

       10    contended to be false and misleading, those ads at

       11    that point in time.

       12               For better or for worse, we moved as fast as

       13    we could.      We had some obstacles -- not only law, and

       14    unlike some others in the courtroom, I do practice in

       15    this jurisdiction.        I do practice before your Honor.

       16    I am aware of your Honor's jurisprudence.               And

       17    whenever you are trying to get a settlement or

       18    determining whether or not you are going to take a

       19    case to trial, you have to access the jurisdiction,

       20    the venue, the judge.

       21               I was before your colleague, Judge Chessler,

       22    recently, and he said to me:           You know, you're not

       23    before Judge Hochberg anymore.            And let's be candid,

       24    because we're talking about fairness and we're talking

       25    about money.       I passed Justice Brennan's portrait.              If
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 59    60 ofPageID:
                                                                  of 156   185 2100


                                                                                      59

         1   you are before Justice Brennan, he's got a

         2   jurisprudence that's, let's say, to the left; you can

         3   assess the case differently than if you are before a

         4   judge you believe is more in the middle or slightly to

         5   the right.      And I say that --

         6              THE COURT:     Although I take a little umbrage

         7   with the notion of putting this as a philosophy,

         8   Mr. Cecchi, left, right, or being liberal, about a

         9   different policy or a statute.            What I think we are

       10    really talking about is, I've written on the area of

       11    New Jersey Consumer Fraud Act.            I've written about

       12    ascertainable loss.         But I take a little umbrage with

       13    the way you presented it.

       14               MR. CECCHI:      No, Judge, then my analogy is not

       15    a good one.      Left, right, all I'm trying to say is:                  I

       16    know your Honor's jurisprudence, and as did Judge

       17    Politan.     We assessed that.        There are other judges in

       18    the district, is a better way of putting it, who have

       19    gone different ways.         The Mercedes case:        Slightly

       20    different analysis of the Consumer Fraud Act.                 So if

       21    my comments were not appropriate because I was just

       22    trying to make the point, I do know your Honor's

       23    jurisprudence.

       24               So let's then talk about whether or not this

       25    is a good deal, a fair deal.           On the monetary
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 60    61 ofPageID:
                                                                  of 156   185 2101


                                                                                      60

         1   component, it absolutely is.           The way we negotiated

         2   this deal is, we focused on the injunctive relief.

         3   Your Honor came up with an idea about the NAD.                 I

         4   confess, we didn't think of that when we were

         5   negotiating the settlement.           But we did think it was a

         6   good idea to have our expert review the future

         7   advertising.       Whether or not anybody agrees or

         8   disagrees, that's for the future.             But we felt that

         9   changing these ads was the heart and soul of this case

       10    because of our awareness of the risks.               So we

       11    negotiated the injunctive relief.             Then we negotiated

       12    a cash settlement, which, as it turns out, is hugely

       13    beneficial to the class.

       14               And, again, Judge, I really do apologize for

       15    making a poor analogy.          My point only was about risk.

       16    You have to assess your risk when you are coming up

       17    with a package.       On that point, I can't be more humble

       18    than saying I didn't want to give umbrage to your

       19    Honor, and I hope you accept my sincere comments about

       20    it because I do feel a little emotional about this

       21    case, as I know your Honor does, because we worked

       22    hard on this case.

       23               There were other lawyers in California who put

       24    a lot of obstacles in our path.            There was an MDL

       25    proceeding.      There were depositions.          We worked with
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 61    62 ofPageID:
                                                                  of 156   185 2102


                                                                                      61

         1   our experts.       So a lot of work did go into the case,

         2   and that gets to the point ultimately.

         3              This injunction has value.          It's a benefit to

         4   this class going forward.           It has real value.        We

         5   think it improved.        Our expert did think it improved.

         6   Could it have been better?           Absolutely.      That's always

         7   the case in a settlement.           It always can be better.

         8              So, ultimately, all we ask your Honor is, even

         9   going back to your comments, which we started with

       10    about rates -- some of the rates are high, but you

       11    know various jurisdictions rates, we don't even have

       12    to focus on that.        Because what I'm going to ask your

       13    Honor to do is just tell us what you think is fair for

       14    what we accomplished here, and, at the end of the day,

       15    we are comfortable with that.            We accept that.

       16               Do I think our request reflects a fair number

       17    that we negotiated after we negotiated everything else

       18    under Judge Politan's supervision?             Do I think it's a

       19    fair compensation?        Indeed, I do.       I wouldn't have

       20    asked your Honor for it if I didn't think it was fair.

       21    But if your Honor doesn't think it's fair and

       22    reasonable, I respect that, I appreciate that, and we

       23    are going to live with that.           But we take these cases.

       24    There is always risk in these cases getting nothing.

       25    And if the multiplier is two or three or 3 1/2 in the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 62    63 ofPageID:
                                                                  of 156   185 2103


                                                                                      62

         1   cases, that's a reflection of the risk.

         2              We've spent our own money on these cases, our

         3   own time, and sometimes we get nothing.               I have been

         4   at that Larsen case for a long time, and we are going

         5   to be at this case for a long time afterward, your

         6   Honor, because these objectors, we know them well.                  We

         7   know them all.       We know Mr. Greenberg.          We know

         8   Mr. Langone.       We will be litigating in the Third

         9   Circuit a year from now and even longer than that.                  I

       10    have been litigating the Larsen case for years, and

       11    the fee that you grant today, whether it's the full

       12    fee, which I hope we will get, or less, we will be

       13    working on this case in a year from now, and there

       14    will be no more payment to us.

       15               So we achieved I think the best we could have

       16    in these circumstances.          I think it's fair.        And I

       17    think, ultimately, did we earn the fee that we

       18    requested?      I think we did earn it.          We all worked

       19    hard.    We are all professional members of the bar.                We

       20    are all good at what we do.           And I do want to step

       21    back and, again, say, Judge, my comments are just

       22    that.    I appreciated the risks.          I knew this was a

       23    difficult case.

       24               Do I think I could have convinced your Honor?

       25    Yes.    But I thought that in other cases before your
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 63    64 ofPageID:
                                                                  of 156   185 2104


                                                                                      63

         1   Honor, too, and I was wrong in those cases; and you

         2   have to take that into consideration when you settle a

         3   case.

         4              So I don't think I can say anything more other

         5   than I think we earned it.           I think it's fair.        I

         6   think, ultimately, that's the analysis your Honor has

         7   to undertake.

         8              Thank you.

         9              THE COURT:     Thank you.

       10               It's kind of interesting, Mr. Cecchi, when you

       11    said, too, We'll be litigating this a long time in the

       12    Circuit, frankly, this is the first time that I have

       13    had these objectors in one of my class action

       14    settlements, and I've never had an appeal taken from

       15    one of mine, but there is always a first, and I'm

       16    ready for it.

       17               MR. CECCHI:      I'm sure you are.        I'm a betting

       18    man.    I'm going to think whatever you rule there is

       19    going to be an appeal.

       20               THE COURT:     All right.

       21               I have actually prepared fairly lengthy

       22    remarks, so sit back and relax.

       23               Before the Court are motions by plaintiffs

       24    Marnie Glover, and I'll refer to her as "Glover," and

       25    Jayme Kaczmarek collectively, the "plaintiffs," to
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 64    65 ofPageID:
                                                                  of 156   185 2105


                                                                                      64

         1   certify the class and grant final approval of the

         2   parties' settlement pursuant to Federal Rule of Civil

         3   Procedure 23; and an application for an award of

         4   attorneys' fees; reimbursement of expenses; and

         5   approval of incentive awards pursuant to 23(h).

         6              Defendant Ferrero USA, Inc., who I'll refer to

         7   as either "defendant" or "Ferrero" in this opinion,

         8   markets Nutella hazelnut spread.

         9              Plaintiffs allege on behalf of themselves and

       10    a putative nationwide class, with the exception of

       11    those who purchased in California, that defendant

       12    deceptively marketed Nutella as a healthy food.

       13               Defendant has joined plaintiffs in moving for

       14    final approval of the proposed settlement, and this

       15    settlement would resolve all claims asserted against

       16    defendant arising from plaintiffs' complaints.

       17               The facts I am going to set forth now are

       18    based on the allegations in plaintiffs' complaints.

       19               On February 27th, 2011, Glover filed an action

       20    in this district bringing claims on behalf of a

       21    nationwide class under the New Jersey Consumer Fraud

       22    Act: breach of contract and breach of express and

       23    implied warranty.

       24               Plaintiffs' cause of action arises from her

       25    allegations that defendant deceptively marketed its
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 65    66 ofPageID:
                                                                  of 156   185 2106


                                                                                      65

         1   Nutella product as a healthy and nutritious component

         2   of a well balanced breakfast without explicitly

         3   stating that the true nutritional values come,

         4   instead, from the other foods or drinks -- for

         5   example, whole grain breads, fruit, and milk that are

         6   advertised along with Nutella.

         7              Grover alleged that Ferrero made such

         8   representations in print, television, and

         9   point-of-sale advertising as well as on the label of

       10    the product to plaintiffs and other consumers during

       11    the class period.

       12               On April 11, 2011, plaintiff Glover filed a

       13    motion with the Judicial Panel on Multidistrict

       14    Litigation requesting centralization of this action

       15    and a putative class action pending in California

       16    alleging similar claims.          That was the In re Ferrero

       17    Litigation case in the Southern District of

       18    California.      That motion was brought under 28 U.S.C.

       19    Section 1407 for pretrial proceedings in this district

       20    where Ferrero was headquartered and where it conducted

       21    the majority of the activities complained of in the

       22    actions.     That received MDL No. 2248.

       23               The motion for centralization was denied

       24    following oral argument held on July 28, 2011, and the

       25    panel found as follows -- and I'll quote from their
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 66    67 ofPageID:
                                                                  of 156   185 2107


                                                                                      66

         1   opinion at 804 F. Supp. 2d 1374:

         2              "The actions may share some factual questions

         3   regarding the common defendants' marketing practices,

         4   but these questions do not appear complicated.

         5   Indeed, the parties have not convinced us that any

         6   common factual questions are sufficiently complex or

         7   numerous to justify Section 1407 transfer at this

         8   time."

         9              In the interim, on May 2, 2011, the plaintiffs

       10    in the Southern District of California action, Athena

       11    Hohenberg and Laura Rude-Barbato, who I'll refer to as

       12    "proposed intervenors," sought to intervene in the

       13    Glover action for the purpose of having it dismissed.

       14    Glover opposed that motion.

       15               Meanwhile, Ferrero filed a motion to dismiss

       16    pursuant to Rule 12(b)(6).

       17               While those motions were pending, plaintiff

       18    Kaczmarek filed her complaint on July 26, 2011,

       19    asserting similar claims based upon the same conduct

       20    alleged in Glover's complaint.

       21               On August 23, 2011, Kaczmarek sought

       22    consolidation of her complaint and Glover's complaint

       23    with the appointment of Scott & Scott LLP and Carella,

       24    Byrne, Cecchi, Olstein, Brody and Agnello, the Carella

       25    firm, as interim lead counsel.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 67    68 ofPageID:
                                                                  of 156   185 2108


                                                                                      67

         1              On September 6, 2011, the Court granted the

         2   request for consolidation under the caption:                "In re

         3   Nutella Marketing and Sales Practices Litigation," and

         4   appointed Scott & Scott and Carella as interim lead

         5   counsel.     I'll refer to them as "class counsel for the

         6   putative class."

         7              The Court terminated defendant's motion to

         8   dismiss and set deadlines for plaintiffs to file a

         9   consolidated complaint and for defendant to refile its

       10    motion to dismiss thereafter.

       11               On September 9, 2011, proposed intervenors

       12    filed a second motion to intervene for the purpose of

       13    filing a motion to dismiss both the Glover and

       14    Kaczmarek actions pursuant to the first-filed rule.

       15               The Court denied both motions to intervene on

       16    October 20, 2011.

       17               During this time, the parties agreed to

       18    mediate before the late Honorable Nicholas J. Politan,

       19    a former United States District Court Judge in the

       20    District of New Jersey.          These sessions resulted in

       21    the settlement which is before the Court today.

       22               On January 10, 2012, plaintiffs filed a motion

       23    for preliminary approval of the settlement.                I granted

       24    that motion and preliminarily certified the class and

       25    approved notice to the class.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 68    69 ofPageID:
                                                                  of 156   185 2109


                                                                                      68

         1              The terms of the settlement are memorialized

         2   in the class action settlement agreement, and the

         3   Court has reviewed those terms in full.

         4              The putative class is defined as "all persons

         5   throughout the United States who purchased one or more

         6   of defendant's Nutella brand hazelnut spread products

         7   in any state other than California at any time from

         8   January 1, 2008, through the date of preliminary

         9   approval, February 3, 2012, the class period, other

       10    than for resale or distribution.

       11               "Excluded from the settlement class members

       12    are Ferrero, defense counsel, any judge presiding over

       13    any of the actions that together comprise the actions

       14    or related actions, or any immediate family members of

       15    any such persons."

       16               The settlement is divided into two parts:

       17    money payment to the class for alleged past damages

       18    and an injunction related to Nutella's marketing and

       19    advertising to prevent alleged future harms.

       20               Under the terms of the settlement, the parties

       21    have agreed that defendant will pay $2,500,000 for

       22    distribution to settlement class members who submit a

       23    valid claim form.

       24               Settlement class members can submit a claim

       25    for up to $4 per jar purchased during the class period
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 69    70 ofPageID:
                                                                  of 156   185 2110


                                                                                      69

         1   up to a maximum of five jars for a total of $20

         2   subject to pro rata reduction based on the total

         3   number of claims filed.

         4              Second, the parties have agreed to address the

         5   advertising the plaintiffs allege is deceptive.

         6   Defendants will revise its labeling and print and

         7   media advertising to reflect the changes agreed to as

         8   well as modify the content on the website for Nutella.

         9   In particular, defendant is revising Nutella's label

       10    by adding more nutritional information on the front of

       11    the package regarding sugar and fat content of the

       12    serving.

       13               It is changing its slogan from "An example of

       14    a tasty yet balanced breakfast" into "Turn a balanced

       15    breakfast into a tasty one."           These changes are to

       16    last at least two years.

       17               In addition, defendant will not use

       18    potentially misleading commercials for three years and

       19    has revised its commercials based on input from class

       20    counsel.     Defendant has altered its website removing

       21    information plaintiffs allege was potentially

       22    misleading.

       23               Plaintiffs submitted a declaration by Peter

       24    Wright who claims to be an expert on consumer behavior

       25    and marketing practices.          Mr. Wright opines that
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 70    71 ofPageID:
                                                                  of 156   185 2111


                                                                                      70

         1   Ferrero's new advertising campaign "will effectively

         2   educate reasonable consumers about how to do

         3   practical, balanced and nutritional breakfast planning

         4   which may or may not include Nutella."               Wright

         5   declaration at paragraph 13.

         6              The Court appointed Rust Consulting -- I'll

         7   refer to it as "Rust" -- as the claims administrator.

         8   Through Rust's efforts, notice of the claim and

         9   settlement were published in the following magazines:

       10    Parents, the May 2012 issue; People, April 16th, 2012

       11    issue; Ser Padres, May 2012 issue; and Women's Day,

       12    May 2012 issue -- which were the same magazines that

       13    ran defendant's allegedly deceptive advertising

       14    campaign.

       15               In addition, notice of the claim and

       16    settlement were published on the following websites:

       17    24/7 Real Media Network, Parenting Channel, and

       18    Facebook.

       19               Rust also established a dedicated settlement

       20    website, the Settlement Website,

       21    WWW.Nutellaclassactionsettlement.com, which contains

       22    the settlement agreement, class notice, and

       23    information relating to filing a claim on that, opting

       24    out of the settlement, objecting to the settlement,

       25    deadlines relating to the settlement, frequently asked
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 71    72 ofPageID:
                                                                  of 156   185 2112


                                                                                      71

         1   questions, and other information relative to the

         2   settlement.      The settlement website also contains an

         3   electronic claim form to allow an online submission of

         4   claims as well as a claim form which can be

         5   downloaded, printed, and mailed to the claims

         6   administrator.       The website is in both English and

         7   Spanish.

         8              It also includes the declaration of James

         9   Cecchi in support of counsels' motion for approval of

       10    fees, which included declarations from each of

       11    plaintiffs' attorneys' fees regarding the hours and

       12    fees they claim to have accrued.

       13               In response to the publication, the settlement

       14    website has been viewed over 1 million times, the

       15    internet banner notations have been viewed well over

       16    10 million times, and over 200,000 individuals have

       17    filed claims for 962,137 jars of Nutella.               At $4 a

       18    jar, the total amount of claims filed by June 29,

       19    2012, would equal well over $3 million.

       20               Of the entire class, only six individuals

       21    requested exclusion from the class.              A number of

       22    objections have been lodged as well, which the Court

       23    addresses in turn.

       24               I know that at this point as well that a

       25    number of the objectors had complained about the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 72    73 ofPageID:
                                                                  of 156   185 2113


                                                                                      72

         1   cy-près provision in the settlement which would have

         2   allowed any remaining funds not collected by the class

         3   to be distributed to a charity.            Those objections are,

         4   however, moot because its clear the class fund will be

         5   exhausted due to the number of claims filed.

         6              As this case has not proceeded to the class

         7   certification stage, the Court has to first determine

         8   whether to certify the settlement class.               The Court

         9   has already conditionally certified the class.                 The

       10    Third Circuit in In Re Insurance Brokerage

       11    Antitrust -- I'm going to leave out the actual cites;

       12    I'll just give the name of the case for purposes of

       13    the opinion on the record -- explained the standard

       14    for class certification in a settlement context.

       15               In order to approve a class settlement

       16    agreement, "a district court must determine that the

       17    requirements for class certification under Federal

       18    Rule of Civil Procedure 23(a) and (b) are met and must

       19    determine that the settlement is fair to the class

       20    under Federal Rule of Civil Procedure 23(e)."                 See

       21    also Sullivan v. DB Investors. Inc., 2011 U.S. App.

       22    Lexis 25185, at 3839 (3d Cir. February 23rd, 2012.)

       23               As the Supreme Court has made clear:

       24    "Confronted with a request for settlement only class

       25    certification, a district court need not inquire
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 73    74 ofPageID:
                                                                  of 156   185 2114


                                                                                      73

         1   whether the case, if tried, would present intractable

         2   management problems, for the proposal is that there be

         3   no trial.      But other specifications of Rule 23, those

         4   designed to protect absentees by blocking unwarranted

         5   or overbroad class definitions, demand undiluted, even

         6   heightened, attention in the settlement context."

         7   Amchem Products v. Windsor.

         8              "If a fairness inquiry under Rule 23(e)

         9   controlled certification, eclipsing Rule 23(a) and

       10    (b), and permitting class designation despite the

       11    impossibility of litigation, both class counsel and

       12    court would be disarmed."           Thus, it is important to

       13    "apply the class certification requirements of Rule

       14    23(a) and (b) separately from the fairness

       15    determination under Rule 23(e)."             In re Prudential

       16    Insurance Company of America Sales Practices

       17    Litigation Agent Actions (3d Cir. 1998.)

       18               "The requirements of Rule 23(a) and (b) are

       19    designed to ensure that a proposed class has

       20    'sufficient unity so that absent class members can

       21    fairly be bound by decisions of class

       22    representatives.'"        That's the Prudential case quoting

       23    the Amchem Supreme Court case.

       24               Under Rule 23(a), the prerequisites to class

       25    certification are:
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 74    75 ofPageID:
                                                                  of 156   185 2115


                                                                                      74

         1              One, the class is so numerous that joinder of

         2   all members is impracticable;

         3              Two, there are questions of law or fact common

         4   to the class;

         5              Three, the claims or defenses of the

         6   representative parties are typical of the claims or

         7   defenses of the class; and

         8              Four, the representative parties will fairly

         9   and adequately protect the interests of the class.

       10               Rule 23(a); and see Amchem.

       11               "If all the prerequisites of Rule 23(a) are

       12    satisfied, a class action may be maintained if the

       13    standards set forth in Rule 23(b) are satisfied as

       14    well."     In re Insurance Brokerage at page 257, Rule

       15    23(b).

       16               Rule 23(b) requires "The Court to find that

       17    the questions of law or fact common to class members

       18    predominate over any questions affecting only

       19    individual members and that a class action is superior

       20    to other available methods for fairly and efficiently

       21    adjudicating the controversy."            Amchem at 618.       "Among

       22    current applications of Rule 23(b)(3), the 'settlement

       23    only' class has become a stock device."

       24               The "factual determinations necessary to make

       25    Rule 23 findings must be made by a preponderance of
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 75    76 ofPageID:
                                                                  of 156   185 2116


                                                                                      75

         1   the evidence.       In other words, to certify a class, the

         2   district court must find that the evidence more likely

         3   than not establishes each fact necessary to meet the

         4   requirements of Rule 23."           In re Insurance Brokerage

         5   at 258.     Accordingly, "class certification is proper

         6   only if the Court is satisfied after a rigorous

         7   analysis that the prerequisites of Rule 23 are met."

         8              "Even if it has satisfied the requirements for

         9   certification under Rule 23, a class action cannot be

       10    settled without the approval of the Court and a

       11    determination that the proposed settlement is fair,

       12    reasonable, and adequate."           In re: Prudential

       13    Insurance Company.        See Federal Rule of Civil

       14    Procedure 23(e)(2) stating that "A district court may

       15    approve a proposed settlement only after a hearing and

       16    finding it is fair, reasonable, and adequate."

       17               In In re: Insurance Brokerage, the Third

       18    Circuit affirmed the applicability of nine factors

       19    establish in Girsh v. Jepson, 521 F.2d 153 (3d Cir.

       20    1975), which are to be considered when determining the

       21    fairness of a proposed settlement.

       22               "Where settlement negotiations precede class

       23    certification, and approval for settlement and

       24    certification are sought simultaneously, we require

       25    district courts to be even more scrupulous than usual
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 76    77 ofPageID:
                                                                  of 156   185 2117


                                                                                      76

         1   when examining the fairness of the proposed

         2   settlement."       In re Warfarin Sodium Antitrust

         3   Litigation (3d Cir. 2004).

         4              As stated earlier, the parties request that

         5   the settlement class consist of all persons except

         6   those in California who purchased Nutella between

         7   January 1, 2008, and February 3, 2012.

         8              I'll address first the numerosity requirement.

         9              First I determine whether plaintiffs have

       10    satisfied the prerequisites for maintaining a class

       11    action as set forth in Rule 23(a).

       12               With respect to numerosity, a party may not

       13    precisely enumerate the class members to proceed as a

       14    class action.       In re Lucent Technology, Inc.

       15    Securities Litigation, 307 F.Supp.2d 633, (District of

       16    New Jersey 2004).

       17               "No minimum number of plaintiffs is required

       18    to maintain a suit as a class action.              But, generally,

       19    if the named plaintiff demonstrates that the potential

       20    number of plaintiffs exceeds 40, the first prong of

       21    Rule 23(a) has been met.          Stewart v. Abraham (3d Cir.

       22    2001) citing Moore's Federal Practice.               Also, Leesberg

       23    v. Converted Organics (D. Del 2010).

       24               Here the numerosity element is easily

       25    satisfied.      No one disputes that defendant sold
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 77    78 ofPageID:
                                                                  of 156   185 2118


                                                                                      77

         1   perhaps millions of jars of Nutella throughout the

         2   United States during the period.             In addition, over

         3   200,000 individuals have filed claims.               Therefore,

         4   joinder of all class members is impractical.

         5              Turning to commonalty.

         6              Commonalty requires that "there are questions

         7   of law or fact common to the class."              The threshold

         8   for establishing commonalty is straightforward.                 "The

         9   commonality requirement will be satisfied if the named

       10    plaintiffs share at least one question of fact or law

       11    with the grievances of the prospective class."                 In re

       12    Schering Plough (3d Cir. 2000), quoting Baby Neal v.

       13    Casey (3d Cir. 1994).

       14               Indeed, as the Third Circuit pointed out, "It

       15    is well established that only one question of law or

       16    fact in common is necessary to satisfy the commonalty

       17    requirement despite the use of the plural 'questions'

       18    in the language of Rule 23(a)(2)."             In re Schering

       19    Plough, note 10.        Thus, there is a low threshold for

       20    satisfying this requirement.           Newton v. Merrill Lynch

       21    (3d Cir. 2001) and In re Asbestos Litigation (3d Cir.

       22    1986).

       23               "Highlighting the threshold of commonalty is

       24    not high.      It is not required that all putative class

       25    members share identical claims."             See Hassine v.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 78    79 ofPageID:
                                                                  of 156   185 2119


                                                                                      78

         1   Jeffes, 846 F.2d 169 (3d Cir. 1988), and Baby Neal,

         2   stating that "Factual differences among the claims of

         3   the putative class members do not defeat

         4   certification."

         5              Here the Court finds that there are common

         6   questions of law or fact shared amongst the class.

         7   Importantly, all members of the class were subject to

         8   either defendant's deceptive advertising campaign or

         9   allegedly misleading label and purchased at least one

       10    jar of Nutella.

       11               All members of the class also share common

       12    questions of law -- in particular, whether they were

       13    exposed to allegedly deceptive or fraudulent messages

       14    regarding defendant's advertising and labeling,

       15    whether such deceptive messages, if any, caused them

       16    to buy Nutella, and, if so, whether they were harmed.

       17               A number of objectors dispute plaintiffs'

       18    underlying claim that the messages, even if deceptive,

       19    caused them to purchase the product or caused them any

       20    harm.    This, of course, goes to the merits of the

       21    claims and the damages, if any.

       22               Nonetheless, the members of the class share

       23    the common questions of whether the label and/or

       24    advertising were unlawful.           As such, the element of

       25    commonality is met.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 79    80 ofPageID:
                                                                  of 156   185 2120


                                                                                      79

         1              Turning to typicality.

         2              "The concepts of commonality and typicality

         3   are broadly defined and tend to merge because they

         4   focus on similar aspects of the alleged claims.

         5   Newton v. Merrill Lynch (3d 2001).             Specifically, Rule

         6   23(a)(3) requires that "the claims of the

         7   representative parties be typical of the claims of the

         8   class."     Rule 23(a)(3).

         9              Typicality acts as a bar to class

       10    certification only when "the legal theories of the

       11    named representatives potentially conflict with those

       12    of the absentees."        Georgine v. Amchem (3d Cir. 1986)

       13    and Newton.

       14               "If the claims of the named plaintiffs and

       15    putative class members involve the same conduct by the

       16    defendant, typicality is established regardless of

       17    factual differences."         Newton at 184.

       18               In other words, the typicality requirement is

       19    satisfied as long as representatives and the class

       20    claims arise from the same event or practice or course

       21    of conduct and are based on the same legal theory.

       22               As discussed above, because plaintiffs' claims

       23    arise from the same course of conduct and are

       24    predicated on the same legal theories as the claims of

       25    all other members of the class, the allegedly
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 80    81 ofPageID:
                                                                  of 156   185 2121


                                                                                      80

         1   deceptive marketing and labeling of Nutella, the

         2   typicality requirement of Rule 23(a)is satisfied.

         3              Turning to adequacy of representation.

         4              Class representatives must "fairly and

         5   adequately protect the interests of the class."

         6   23(a)(4).      This requires a determination of, one,

         7   whether the representatives' interest conflict with

         8   those of the class, and, two, whether the class

         9   attorney is capable of representing the class.                 Newton

       10    at 187.

       11               The Supreme Court has stressed that this

       12    element "serves to uncover conflicts of interests

       13    between named parties and the class they seek to

       14    represent."      Amchem at 625."

       15               "Rule 23(a)'s adequacy of representation

       16    requirement serves to uncover conflicts of interest

       17    between named parties and the class they seek to

       18    represent."      In re Pet Food Products Liability

       19    Litigation (3d Cir. December 16, 2010), quoting

       20    Amchem.

       21               Class representatives "must be part of the

       22    class and possess the same interests and suffer the

       23    same injuries as the class members."              This element

       24    also functions as a catch-all requirement that "tends

       25    to merge with the commonality and typicality criteria
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 81    82 ofPageID:
                                                                  of 156   185 2122


                                                                                      81

         1   of Rule 23(a)," citing to Pet Foods.

         2              The named plaintiffs are adequate

         3   representatives for the class.            Each has alleged that

         4   she was exposed to defendant's allegedly deceptive

         5   marketing and that such marketing caused her to

         6   purchase Nutella and suffer an ascertainable loss.                  In

         7   that regard, like all members of the class, plaintiffs

         8   faced the same challenged practices.

         9              In addition, there is no evidence that

       10    plaintiffs have any interests that are antagonistic to

       11    or in conflict with the class.            As such, the absent

       12    class members' interests will be protected adequately.

       13    See In re Warfarin Sodium Antitrust Litigation (3d

       14    Cir. 2014).      Moreover, having reviewed class counsel's

       15    resume, the Court is satisfied that the Carella firm

       16    and Scott are experienced in prosecuting class actions

       17    on behalf of consumers.

       18               Nevertheless, objector Christopher Andrews,

       19    who is not present here today, argued that class

       20    counsel has not adequately represented the class.

       21    Indeed, to some extent, I guess, Mr. Levy made the

       22    argument today as well.          But Mr. Andrews complains

       23    that the settlement here is not as favorable as the

       24    one reached by counsel in the California action.

       25               After reviewing the proposed settlement of the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 82    83 ofPageID:
                                                                  of 156   185 2123


                                                                                      82

         1   California action, I find it is substantively similar

         2   to the settlement before me in this matter.                Both

         3   include a monetary payment for past harm and an

         4   injunction related to defendant's marketing and the

         5   content of the Nutella label.            The only significant

         6   difference is the amount of the payment and valuation

         7   of the injunction as that class only pertains to

         8   persons in California.          So the amounts are naturally

         9   smaller than those here, where the class is defined as

       10    all persons in the United States.

       11               In addition, the California settlement has

       12    largely identical provisions to those before me and

       13    was made a week after the settlement here.

       14               Furthermore, class counsel here have indicated

       15    that California counsel tried to hinder settlement in

       16    this matter.

       17               It has also been demonstrated to this Court

       18    that Mr. Andrews has been working with California

       19    counsel against class counsel here.              As will be

       20    discussed later, I note here that Mr. Andrews seems to

       21    have objected only for the purpose of obtaining a

       22    significant payment from the fund or class counsel.

       23               A number of other objectors complain regarding

       24    class counsel's fees, but not necessarily the fairness

       25    of the settlement itself.           These concerns are outside
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 83    84 ofPageID:
                                                                  of 156   185 2124


                                                                                      83

         1   the ambit of this factor, and I will address them in

         2   turn.    I find that Andrew's objection has no merit.

         3              Accordingly, the Court finds that class

         4   counsel will adequately represent the interests of

         5   plaintiffs and the class.

         6              Turning to the superiority requirement.

         7              In addition to meeting the requirements of

         8   Rule 23(a), the class must also satisfy Rule 23(b)(3).

         9   That requires that "a class action be superior to

       10    other available methods for the fair and efficient

       11    adjudication of the controversy."

       12               The rule sets out several factors relevant to

       13    the superiority inquiry:

       14               A, the interests of members of the class in

       15    individually controlling the prosecution or defense of

       16    separate actions;

       17               B, the extent and nature of any litigation

       18    concerning the controversy already commenced by or

       19    against members of the class;

       20               C, the desirability or undesirability of

       21    concentrating the litigation of the claims in the

       22    particular forum; and

       23               D, the difficulties likely to be encountered

       24    in the management of a class action.

       25               Essentially, the superiority requirement "asks
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 84    85 ofPageID:
                                                                  of 156   185 2125


                                                                                      84

         1   the Court to balance in terms of fairness and

         2   efficiency the merits of a class action against those

         3   of alternative available methods of adjudication."

         4   Prudential at 316; In re Warfarin, 532, 33.

         5              In this case, each of the factors weighs in

         6   favor of class certification.

         7              First, the expense of individual actions in

         8   this consumer fraud action weighed against the

         9   potential recovery would clearly be cost prohibitive.

       10    Here, individual plaintiffs have alleged losses

       11    amounting to several dollars for each Nutella jar they

       12    purchased.      Plaintiffs' allegations represent the high

       13    point of what they could hope to achieve individually.

       14    This is far too small of a potential recovery for any

       15    individual class member to be expected to pursue his

       16    or her own claim in a separate action.

       17               In addition, to meet the requirements of Rule

       18    23(b)(3), named plaintiffs must show that common

       19    questions of law or fact predominate over questions

       20    affecting only individual class members.               The

       21    predominance inquiry "tests whether proposed classes

       22    are sufficiently cohesive to warrant adjudication by

       23    representation and assesses whether a class action

       24    would achieve economies of time, effort and expense

       25    and promote uniformity of decision as to persons
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 85    86 ofPageID:
                                                                  of 156   185 2126


                                                                                      85

         1   similarly situated."         Sullivan, 2011 U.S. App. Lexis

         2   at 41.

         3              In determining whether common questions

         4   predominate, courts have focused on the claims of

         5   liability against defendants.            See Bogosian v. Gulf

         6   Oil (3d Cir. 1997.)         Indeed, the Third Circuit

         7   recently explained that "the focus of the predominance

         8   inquiry is on whether the defendant's conduct was

         9   common as to all of the class members and whether all

       10    of the class members were harmed by the defendant's

       11    conduct."      Sullivan at 44.

       12               Here, as stated earlier, common legal and

       13    factual questions are shared amongst the class members

       14    and plaintiffs in this action.            Specifically, class

       15    members and plaintiffs challenge the same alleged

       16    improper consumer practices by defendant.               As such,

       17    there are no significant individual fact issues.

       18    Rather, the determination of the legal issues raised

       19    involve a "common nucleus" of operative facts that

       20    underlies all of the claims asserted in this case.

       21               Accordingly, the factual and legal principles

       22    to be addressed by plaintiffs in prosecuting these

       23    claims are sufficiently common to the entire class,

       24    thereby satisfying the predominance inquiry.                See

       25    Amchem at 625.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 86    87 ofPageID:
                                                                  of 156   185 2127


                                                                                      86

         1              "Predominance is a test readily met in certain

         2   cases alleging consumer or securities fraud."

         3              (Continued on the next page.)

         4   ///

         5

         6

         7

         8

         9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 87    88 ofPageID:
                                                                  of 156   185 2128


                                                                                      87

         1              Having weighed all the factors and considered

         2   the requirements of class certification, the Court

         3   finds that it is appropriate to certify the class for

         4   settlement purposes.

         5              In determining whether, then, to approve the

         6   class settlement, this Court is bound by Rule 23(e).

         7   "Under Rule 23(e), the district court acts as a

         8   fiduciary who must serve as a guardian of the rights

         9   of absent class members.          The Court cannot accept a

       10    settlement that the proponents have not shown to be

       11    fair, reasonable and adequate."            In re GMC Pick-Up

       12    Truck Fuel Tank Products Liability Litigation (3d Cir.

       13    1995).

       14               In general, the law encourages and favors

       15    settlement of civil actions in federal courts,

       16    particularly in class actions.            In re Warfarin at 535.

       17    See In re General Motors (3d Cir. 1995).

       18               "The law favors settlement particularly in

       19    class actions and other complex cases where

       20    substantial judicial resources can be conserved by

       21    avoiding formal litigation."

       22               Accordingly, when a settlement is reached on

       23    terms agreeable to all parties, it is to be

       24    encouraged.      Bell Atlantic V. Bolger (3d Cir. 1993).

       25               Nevertheless, a class action settlement may
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 88    89 ofPageID:
                                                                  of 156   185 2129


                                                                                      88

         1   not be approved under Rule 23(e) without a

         2   determination by this Court that the proposed

         3   settlement is fair, reasonable, and adequate.                 See

         4   In re Cendant, 264 F.3d at 231; 23(e)(1)(A); and

         5   Amchem, 623, noting that the Rule 23(e) inquiry

         6   "protects unnamed class members from unjust or unfair

         7   settlements affecting their rights when the

         8   representatives become fainthearted before the action

         9   is adjudicated or are able to secure satisfaction of

       10    their individual claims by a compromise."               And when

       11    settlement negotiations precede class certification

       12    and approval for settlement and certification are

       13    sought simultaneously, the Third Circuit requires

       14    district courts to be even "more scrupulous than

       15    usual" when examining the fairness of the proposed

       16    settlement.      See General Motors at 805.

       17               This heightened standard is intended to ensure

       18    that class counsel has engaged and sustained advocacy

       19    throughout the course of the proceedings, particularly

       20    in settlement negotiations, and has protected the

       21    interests of all class members.            See Prudential at

       22    317.

       23               To ensure fairness, the Third Circuit has

       24    identified nine factors to consider when determining

       25    whether a proposed class action settlement is fair,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 89    90 ofPageID:
                                                                  of 156   185 2130


                                                                                      89

         1   reasonable, and adequate; and these are, as I

         2   referenced before, the Girsh factors, and they are as

         3   follows:

         4              One, the complexity, expense, and likely

         5   duration of litigation;

         6              Two, the reaction of the class to the

         7   settlement;

         8              Three, the stage of the proceeding and the

         9   amount of discovery completed;

       10               Four, the risks of establishing liability;

       11               Five, the risks of establishing damages;

       12               Six, the risks of maintaining the class action

       13    through the trial;

       14               Seven, the ability of defendants to withstand

       15    greater judgment;

       16               Eight, the range of reasonableness of the

       17    settlement fund in light of the best possible

       18    recovery; and

       19               Nine, the range of reasonableness of the

       20    settlement fund to a possible recovery in light of all

       21    the attendant risks of litigation.

       22               The Court has considerable discretion in

       23    approving a proposed settlement of a class action; and

       24    in light of these principles, the Court will determine

       25    whether this settlement is reasonable.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 90    91 ofPageID:
                                                                  of 156   185 2131


                                                                                      90

         1              Addressing the first factor, the complexity,

         2   expense, and likely duration of the litigation.

         3              The first factor involves a consideration of

         4   the "probable costs in both time and money of

         5   continued litigation."          In re Cendant at 233.         The

         6   Court finds this factor weighs in favor of settlement.

         7              It has already been determined, even by the

         8   Judicial Panel on Multidistrict Litigation, that this

         9   case does not involve complex issues.              Nevertheless,

       10    it would involve discovery, trial preparation, and

       11    addressing various legal and factual issues.

       12    Therefore, this litigation, like all civil litigation,

       13    has the potential to be both time consuming and

       14    expensive for the parties.           Additionally, expert

       15    discovery would be necessary, and there would be the

       16    potential need for surveys and extensive analysis of

       17    consumer conduct relating to the allegedly deceptive

       18    marketing.

       19               If the case were to proceed to trial, there

       20    would be significant motion practice.              Defendant had

       21    already filed a motion to dismiss although it was

       22    terminated with leave to refile after the cases were

       23    consolidated.       Because defendant has been steadfast in

       24    its assertion that its message was never deceptive or

       25    fraudulent, it would undoubtedly refile its motion to
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 91    92 ofPageID:
                                                                  of 156   185 2132


                                                                                      91

         1   dismiss; and if the case were to proceed beyond that,

         2   then it would likely file summary judgment motions as

         3   well.

         4              Finally, the post-trial motions and appeals

         5   process would further extend the length of the

         6   litigation.

         7              Accordingly, a significant amount of money and

         8   resources would be required to pursue this litigation

         9   to a final judgment which would ultimately delay any

       10    potential payout to the class.            As such, this factor

       11    favors settlement although not significantly more so

       12    than any other civil litigation matter.

       13               Second, the reaction of class members.

       14               As indicated, there are at least hundreds of

       15    thousand of class members nationwide.              To date, the

       16    Court has received 17 objections, although a number of

       17    the objectors are related in some fashion; and

       18    distilled to their essence, there are about eight

       19    groups of objections.         These objections will be

       20    addressed later in this opinion.             In addition, six

       21    individuals have requested exclusion from the class.

       22    A number of objections have been made strenuously, but

       23    much of the ire is directed towards the attorneys fees

       24    and not the class settlement itself.

       25               For the purpose of this factor, the few
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 92    93 ofPageID:
                                                                  of 156   185 2133


                                                                                      92

         1   objections made to the underlying settlement from the

         2   class members as compared to the potential number of

         3   class members creates a presumption that this factor

         4   weighs in favor of settlement.            In re Cendant at 235.

         5              "The vast disparity between the number of

         6   potential class members who received notice of the

         7   settlement and the number of objectors creates a

         8   strong presumption that this factor weighs in favor of

         9   the settlement."        Indeed, under Girsh, such a small

       10    number of negative responses favors approval of a

       11    class action settlement.          See Stoetzner v. U.S. Steel

       12    Corp, (3d Cir. 1990).

       13               "Objections by 29 members of a class comprised

       14    of 281 strongly favors settlement."              In re Prudential

       15    Insurance.      "Small number of negative responses to

       16    settlement favors approval."           Weiss v. Mercedes Benz.

       17    100 objections out of 30,000 class members weighs in

       18    favor of settlement.         Clearly our numbers here are

       19    even more skewed.

       20               Turning to the stage of proceedings and the

       21    amount of discovery completed.

       22               This factor "captures the degree of case

       23    development that class counsel have accomplished prior

       24    to the settlement.        Through this lens courts can

       25    determine whether class counsel had an adequate
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 93    94 ofPageID:
                                                                  of 156   185 2134


                                                                                      93

         1   appreciation of the merits of this case before

         2   negotiating."       In re Cendant at 235.         Even settlements

         3   reached at a very early stage and prior to formal

         4   discovery are appropriate when there is no evidence of

         5   collusion and the settlement represents substantial

         6   concessions by both parties.           Weiss, 889 F.Supp.

         7   1301.

         8              This case has been litigated for about a year

         9   and has involved some discovery.             The parties have

       10    engaged in extensive motion practice regarding

       11    proposed intervenors' motion to intervene and

       12    defendant's motion to dismiss.            In addition, the

       13    parties have propounded document requests and

       14    interrogatories, issued third-party subpoenas,

       15    reviewed over 50,000 pages of documents, hired

       16    experts, and taken two depositions.

       17               Finally, and most importantly, the parties

       18    have prepared for and partook in mediation before the

       19    late Honorable Nicholas Politan in October and

       20    November 2011.       Therefore, the Court finds that class

       21    counsel had sufficient information to make an informed

       22    decision regarding settlement.            This factor weighs in

       23    favor of approval.

       24               Turning to the risks in establishing liability

       25    and damages.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 94    95 ofPageID:
                                                                  of 156   185 2135


                                                                                      94

         1              The fourth and fifth factors "survey the

         2   potential risks and rewards of proceeding to

         3   litigation in order to weigh the likelihood of success

         4   against the benefit of an immediate settlement."                  In

         5   re Warfarin at 537.

         6              In other words, those factors attempt "to

         7   measure the expected value of litigating the action

         8   rather than settling it at the current time."                 Cendant

         9   at 237 through 239.         Both factors strongly weigh in

       10    favor of approval of settlement in this case.

       11               Here plaintiffs have a difficult row to hoe in

       12    proving their case.         Defendant had filed a motion to

       13    dismiss; and although the Court never had the

       14    opportunity to rule on it, a review of the arguments

       15    suggest there were significant impediments to

       16    plaintiff recovering under their theories.

       17               First, it is questionable whether defendant

       18    did anything relating to its advertising campaign that

       19    amounted to unlawful conduct, although the Court notes

       20    allegations relating to defendant's labeling might

       21    have presented a more colorful issue.              But even there,

       22    issues were raised as to preemption and FDA labeling

       23    requirements.       Moreover, even if any unlawful conduct

       24    could be shown, plaintiffs still had to prove

       25    defendant's conduct caused plaintiffs to purchase the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 95    96 ofPageID:
                                                                  of 156   185 2136


                                                                                      95

         1   product and that plaintiffs suffered an ascertainable

         2   loss in so doing.

         3              Both issues presented obstacles.            Considering

         4   the basic consumer understanding that Nutella is

         5   essentially a hazelnut chocolate spread, even many of

         6   the objectors note they never bought the product based

         7   on health claims.        One must wonder how plaintiffs

         8   would have established liability.             Further, to show an

         9   ascertainable loss, plaintiffs would likely have to

       10    point to a comparable product of which there were few,

       11    if any, at the time, and take into consideration the

       12    benefit that plaintiffs nevertheless received from

       13    buying Nutella.

       14               In addition, factoring into the Court's

       15    determination is both class counsel and Ferrero's

       16    representation, with which this Court agrees, that the

       17    expected recovery to the class is well within the

       18    range of reasonableness in light of the best possible

       19    recovery, possible setoffs, and attendant risks of

       20    litigation.

       21               Accordingly, given the real and extensive

       22    risks involved in this case for plaintiffs, these two

       23    factors weigh heavily in favor of the approval of the

       24    settlement.      See, for example, In re Suprema

       25    Specialties.       "Approving settlement where plaintiffs
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 96    97 ofPageID:
                                                                  of 156   185 2137


                                                                                      96

         1   would have difficulty establishing liability and

         2   damages."      In re Genta Securities Litigation.

         3              Next, turning to the risks of maintaining the

         4   class action through trial.

         5              The Third Circuit has explained that this

         6   factor tends to be neutral because "under Federal Rule

         7   of Civil Procedure 23(a), a district court may

         8   decertify or modify a class at any time during the

         9   litigation if it proves to be unmanageable," and

       10    proceeding to trial would always entail the risk even

       11    if slight of decertification.            In re Cendant at 239.

       12               Accordingly, the Court finds this factor is

       13    neutral or slightly weighs in favor of the settlement.

       14               Turning to the defendant's ability to

       15    withstand a greater judgment.

       16               This fact addresses whether defendants "could

       17    withstand a judgment for an amount significantly

       18    greater than the proposed settlement.              In re Cendant

       19    at 240.

       20               In this case, there is no real dispute that

       21    Ferrero has the ability to withstand a greater

       22    judgment.      However, this factor is generally neutral;

       23    whereas, here the defendant's ability to pay greatly

       24    exceeds the potential liability and was not a factor

       25    in settlement negotiations.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 97    98 ofPageID:
                                                                  of 156   185 2138


                                                                                      97

         1              In addition, even if a defendant could

         2   withstand a greater judgment than the amount of the

         3   settlement, this finding alone is insufficient to

         4   reject the term of a settlement.             Cendant at 240.

         5              Accordingly, the Court finds that this factor

         6   stands neutral.

         7              Turning to the range of reasonableness of the

         8   settlement.

         9              The last two factors evaluate whether the

       10    settlement represents a fair and good value for a weak

       11    case or a poor value for a strong case.               In re

       12    Warfarin at 558.

       13               "In conducting this evaluation it is

       14    recognized 'settlement represents a compromise in

       15    which the highest hopes for recovery are yielded in

       16    exchange for certainty and resolution, and courts

       17    should guard against demanding too large a settlement

       18    based on the court's views of merits of the

       19    litigation."       In re Safety Components and In re AT&T

       20    Corporate Securities Litigation at 170.               In that case,

       21    the Court found that settlement was an "excellent"

       22    result in light of the risk of establishing liability

       23    and damages despite the fact settlement possibly

       24    represented only 4 percent of the total damages claim.

       25               The Court is satisfied that in light of the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Page
                                                          Page 98    99 ofPageID:
                                                                  of 156   185 2139


                                                                                      98

         1   fact that plaintiffs have a real risk of proving their

         2   claims, these two factors weigh strongly in favor of

         3   approving settlement for the reasons I've already

         4   described.      In particular, even if liability were

         5   established and damages were provable, such damages

         6   would likely represent a small fraction of the

         7   purchase price.

         8              A plaintiff must plead ascertainable loss

         9   "with enough specificity as to give the defendant

       10    notice of possible damages."           Torres-Hernandez v. CVT

       11    Prepaid Solutions (D.N.J. 2008).

       12               As one court in this district recently

       13    explained, "What New Jersey courts require for loss to

       14    be 'ascertainable' is for the consumer to quantify the

       15    difference in value between the promised product and

       16    the actual product received."            Your case, Mr. Levy,

       17    Smajlaj v. Campbell Soup, 782 F.Supp. 2d 84 at 99

       18    (D.N.J. 2011).

       19               No one disputes that there is value in the

       20    Nutella product, perhaps significant value, and that

       21    the original price of Nutella was on the order of

       22    several dollars.        The parties predict that after fees

       23    and costs, claimants will likely receive approximately

       24    $1.35 per jar up to five jars.            If anything, this is

       25    at the high end of the expected recovery.               The measure
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA    Document
                            Document 111998-1
                                          Filed Filed 02/24/20
                                                09/18/12   Page Page
                                                                99 of 100
                                                                      156 of 185 2140
                                                                          PageID:


                                                                                        99

         1    of recovery for plaintiffs and for the class, if any,

         2    would be only a portion of the price paid for a jar.

         3    This amount, therefore, is well in line with that

         4    outcome.     Therefore, these factors weigh strongly in

         5    favor of proving of the settlement.

         6               Having weighed all the factors, the Court

         7    finds the class settlement is fair, reasonable, and

         8    adequate pursuant to Rule 23(e).

         9               I will turn to adequacy of notice.

        10               A number of objectors have complained about

        11    the adequacy of the notice.           The reasonableness of the

        12    notice is governed by Rule 23(h).             Like so many

        13    aspects of the class action, the touchstone of the

        14    question is "reasonableness."            In particular, Rule

        15    23(h) requires "that notice of the motion of class

        16    counsel for attorneys' fees and non-taxable costs must

        17    be directed to class members in a reasonable manner."

        18    The rule does not necessarily require such motion to

        19    be served on class members but, rather, that it be

        20    directed to them in a reasonable manner.

        21               As I stated, the Court appointed Rust as class

        22    administrator.       Rust published notices in the same

        23    publications in which defendant had advertised

        24    Nutella.     It published internet banners on popular

        25    websites, and set up a settlement website that
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof101
                                                          Page 100    156ofPageID:
                                                                            185 2141


                                                                                  100

         1    provided important documents for the class,

         2    information on how to file a claim or other options

         3    available for a class member, such as objecting or

         4    opting out of the class, providing answers to

         5    frequently asked questions, and contact information

         6    for additional questions.          The website received over

         7    1 million hits, and the contact number received over

         8    1500 calls.      Over 200,000 claims were filed for nearly

         9    1 million jars of Nutella.          In addition, the cases

        10    received extensive media attention.

        11              Based on this, I find that the method of

        12    notice was reasonable and comports with the

        13    requirements of Rule 23(h).           See In Re: Ravisent

        14    Technologies, Inc.: Securities Litigation, approving

        15    of notice similar to that provided here over

        16    objections.

        17              Some objectors complained that not enough

        18    information was provided detailing the hours class

        19    counsel devoted to the case and the fees they

        20    incurred.     While the Court agrees that there was a

        21    paucity of information regarding counsel fees, which I

        22    will discuss in a bit, that does not affect whether

        23    the notice was reasonable.          Although perhaps presented

        24    in a cursory fashion, counsel did post the same

        25    declarations regarding their fees on the settlement
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof102
                                                          Page 101    156ofPageID:
                                                                            185 2142


                                                                                  101

         1    website that were provided to this Court.               McDonough

         2    v. Toys-R-Us, Inc., 2011 U.S. Dist. Lexis 150851 (E.D.

         3    Penn. December 20, 2011), finding that a failure to

         4    post any information regarding class counsel's fees

         5    was unfortunate but not fatal.            Notice is not required

         6    to be perfect, only adequate.           Rule 23(a) does not

         7    require that a notice contain every specific detail

         8    related to the settlement.          In re Brokerage Antitrust

         9    Litigation (D.N.J. March 30, 2012).

        10              The notice here was reasonable and adequate

        11    based on the present circumstances.

        12              I'm going to turn to attorneys' fees and

        13    expenses.

        14              All the named plaintiffs' attorneys including

        15    class counsel join in the request for an award of

        16    attorneys' fees and reimbursement of expenses incurred

        17    in this litigation.        The award of attorneys' fees

        18    concerns two separate aspects.

        19              First, plaintiffs' counsel are requesting 30

        20    percent of the gross amount of the monetary settlement

        21    plus reasonably incurred expenses of $78,888 to be

        22    paid out of the 2.5-million-dollar award to the class.

        23              Second, based on the injunctive relief

        24    obtained, which plaintiffs described as significant,

        25    plaintiffs are requesting an additional award of
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof103
                                                          Page 102    156ofPageID:
                                                                            185 2143


                                                                                  102

         1    $3 million.      I will address these separately because

         2    each aspect is valued differently, although objectors

         3    stress that in combination class counsel are seeking

         4    68 percent of the total recovery paid by defendant.

         5              The Court understands plaintiffs' argument,

         6    that it is only seeking about 30 percent because of

         7    the way it values the injunction, and that its fees

         8    should be based on that putative value combined with

         9    the $2.5 million monetary settlement.              Objectors point

        10    out, however, that out of all money defendant is being

        11    asked to pay under the settlement, and that is the

        12    number, the $5.5 million, they argue which would

        13    include the $3 million fee requested, class counsel

        14    are seeking over $3.8 million of it, or 68 percent.

        15              The Court must analyze the attorney's fee

        16    provision under Rule 23(e) in much the same fashion as

        17    the settlement itself.         "Attorneys' fees provisions

        18    included in proposed class action settlement

        19    agreements are, like every other aspect of such

        20    agreements, subject to the determination whether the

        21    settlement is 'fundamentally fair, adequate, and

        22    reasonable.'"

        23              The district court has the discretion to amend

        24    or modify the award of attorneys' fees.              "The amount

        25    of the award of attorneys' fees and expenses is
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof104
                                                          Page 103    156ofPageID:
                                                                            185 2144


                                                                                  103

         1    controlled by the Court and is within its sound

         2    discretion."      In re Computron Software (D.N.J. 1998),

         3    citing In re GMC Pick-Up Truck Litigation, out of the

         4    Third Circuit.       "A district court is not bound to the

         5    agreement of the parties to the amount of attorneys'

         6    fees."

         7               Attorneys' fees are typically assessed through

         8    the percentage-of-recovery method or through the

         9    lodestar method.       The percentage-of-recovery method

        10    applies a certain percentage of the settlement fund.

        11    See Welch & Forbes, Inc. V. Cendant (3d. 2001).

        12               The lodestar method multiplies the number of

        13    hours class counsel worked on a case by a reasonable

        14    hourly billing rate for such services.              In re AT&T at

        15    164.     In common fund cases, such as this one, the

        16    percentage-of-recovery method is generally favored

        17    because "it allows courts to award fees from the fund

        18    'in a manner that rewards counsel for success and

        19    penalizes it for failure.'"           In re Corporate

        20    Securities Litigation (3d Cir. 2005), quoting In re

        21    Lucent Technologies.

        22               However, the Third Circuit has recommended

        23    that district courts use the lodestar method to

        24    cross-check the reasonableness of a percentage-of-

        25    recovery fee award.        The cross-check is performed by
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof105
                                                          Page 104    156ofPageID:
                                                                            185 2145


                                                                                  104

         1    dividing the proposed fee award by the lodestar

         2    calculation resulting in a lodestar multiplier.                 When

         3    the multiplier is too great, the Court should

         4    reconsider its calculation under the percentage-of-

         5    recovery method with an eye toward reducing the award.

         6    The lodestar cross-check, while useful, should not

         7    displace a district court's primary reliance on the

         8    percentage-of-recovery method.            In re AT&T at 164.

         9               When analyzing a fee award in a common fund

        10    case, the Court considers several factors, many of

        11    which are similar to the Girsh factors, as I

        12    previously described.         See Rite Aid at Note 9.         These

        13    include:

        14               One, the size of the fund created and the

        15    number of persons benefitted;

        16               Two, the presence or absence of substantial

        17    objections by members of the class to the settlement

        18    terms and/or fees requested by counsel;

        19               Three, the skill and efficiency of the

        20    attorneys involved;

        21               Four, the complexity and duration of the

        22    litigation;

        23               Five, the risk of non-payment;

        24               Six, the amount of time devoted to the case by

        25    plaintiffs' counsel; and
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof106
                                                          Page 105    156ofPageID:
                                                                            185 2146


                                                                                  105

         1              Seventh, the awards in similar cases.

         2              The list is not exhaustive.

         3              In Prudential, the Third Circuit noted three

         4    other factors that may be relevant and important to

         5    consider:

         6              One, the value of benefits accruing to class

         7    members attributable to the efforts of class counsel

         8    as opposed to the efforts of other groups, such as

         9    government agencies conducting investigations;

        10              Two, the percentage fee that would have been

        11    negotiated had the case been subject to a private

        12    contingent fee agreement at the time that counsel was

        13    retained; and

        14              Three, any innovative terms of settlement.

        15              The fee award reasonableness factors "need not

        16    be applied in a formulaic way" because each case is

        17    different, "and in certain cases one factor may

        18    outweigh the rest."        Rite Aid at 301.

        19              The Court may give some of these factors less

        20    weight in evaluating a fee award.            Moreover, the

        21    analysis of the Gunter factors overlaps with the Girsh

        22    factors used to assess the appropriateness of the

        23    settlement.      In that regard, I will refer to my

        24    earlier findings when reviewing this fee application.

        25              Let me turn to the lodestar analysis being
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof107
                                                          Page 106    156ofPageID:
                                                                            185 2147


                                                                                  106

         1    used as a cross-check.

         2              I will address counsel's submissions regarding

         3    the time spent and fees spent.            These submissions have

         4    been provided to aid the Court in performing a

         5    lodestar calculation that is used as a cross-check to

         6    confirm the reasonableness of the fee request.

         7              At the outset I note that the parties have

         8    been litigating this matter for less than a year, and

         9    while some discovery has taken place, it does not

        10    appear to have been especially extensive.               Two

        11    depositions were taken.         Several third-party subpoenas

        12    were issued.      Some written discovery was propounded.

        13    Experts were hired.        Documents were collected and

        14    reviewed.     Plaintiffs note that 53,000 pages of

        15    documents were produced.          At first blush, this number

        16    might sound significant.          But I must note that in the

        17    modern age of electronic discovery, civil class action

        18    cases can involve millions of documents, let alone

        19    pages.

        20              A significant amount of counsel's time was

        21    also spent fighting with the proposed intervenors

        22    about which venue was most convenient or most

        23    appropriate.

        24              In addition, the parties participated in an

        25    involved mediation process which resulted in this
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof108
                                                          Page 107    156ofPageID:
                                                                            185 2148


                                                                                  107

         1    settlement.      Plaintiff's counsel submits these tasks

         2    have involved nearly 3,000 hours at a cost of over

         3    $1.8 million in fees and costs.

         4              Five firms have submitted declarations

         5    regarding the hours they have spent on this matter

         6    representing plaintiffs, their billing rates, and some

         7    brief explanation of their experience.              Based on the

         8    declarations attached to plaintiffs' motion for

         9    attorneys' fees, plaintiffs' counsel have spent 2,982

        10    hours and purportedly generated $1,796,402.75 in fees

        11    and $78,888 in costs.

        12              Let me just stop for one moment on the costs

        13    because there was also some reference there might be

        14    additional costs incurred during this process.

        15              MR. CECCHI:      I think, given your Honor's

        16    ruling as to those costs, we would not seek

        17    reimbursement of those costs.

        18              THE COURT:      Because I assumed that was with

        19    regard to the Johnson matter.

        20              MR. CECCHI:      Correct, your Honor.

        21              THE COURT:      And I was going to tell you that

        22    you would not be permitted to do so.

        23              Unfortunately, there is no detail provided

        24    with these submissions.         Rather, counsel has submitted

        25    spreadsheets showing total hours spent multiplied by
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof109
                                                          Page 108    156ofPageID:
                                                                            185 2149


                                                                                  108

         1    individual attorney rates.          The Carella firm's

         2    submissions at least divide hours spent based upon the

         3    type of litigation or representation, such as

         4    pleadings, motion practice, discovery, et cetera, but

         5    that is as much detail as is afforded to the Court.

         6    None of the other firms have gone that far.

         7               I have no means by which to gauge if the time

         8    was reasonable, if the time was spent working on

         9    successful billable matters, whether the time was

        10    duplicative of other counsel's work, nor am I

        11    convinced that the charged rates are all necessarily

        12    reasonable.

        13               I've already had this during my argument with

        14    counsel.     I noted the declaration of Mr. Davis that

        15    said he and his partner, Dan Taliaferro, are attorneys

        16    in Alabama and charged $700 per hour, which he claims

        17    to be well within the market rate.             I had questioned

        18    whether that was truly the market rate in Alabama.

        19    Mr. Davis noted in court today, because he has

        20    provided no information that would corroborate that

        21    statement about the Alabama area, but he said that

        22    essentially it is what he charges in similar types of

        23    contingent fee cases, but there would be a lesser

        24    amount if it were at a different hourly rate.

        25               I also questioned the hours.          Mr. Davis said
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof110
                                                          Page 109    156ofPageID:
                                                                            185 2150


                                                                                   109

         1    he and his partner spent 700 hours to "zealously

         2    assist" in this matter by "investigating, research,

         3    drafting pleadings, editing pleadings, discovery,

         4    taking depositions, management of office staff."                 His

         5    declaration at paragraph 5.

         6              While Mr. Davis assisted in filing the Glover

         7    complaint and perhaps assisted in some motion

         8    practice, I note that his firm was not appointed as

         9    class counsel; and if, indeed, Mr. Davis spent nearly

        10    700 hours on this matter doing all the activities he

        11    suggests, I'm not sure how much was left over for the

        12    other attorneys to do.         Yet, Scott & Scott, with whom

        13    Mr. Davis worked, says it spent nearly 1,780 hours on

        14    many of the same tasks, and that's the Mr. Guglielmo

        15    declaration.

        16              It would appear to this Court that a

        17    significant number of hours are potentially

        18    duplicative.      But based on the paucity of information

        19    provided, I cannot determine the reasonableness of

        20    these accrued fees with any sense of accuracy.                This

        21    is not to say counsel are required to provide the

        22    Court full details of every 10th of an hour spent on a

        23    case, but here, where there are five firms and each is

        24    claiming a significant amount of time has been spent

        25    on a relatively straightforward matter that was
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof111
                                                          Page 110    156ofPageID:
                                                                            185 2151


                                                                                  110

         1    settled in less than one year after commencing the

         2    case and before defendant had answered or had its

         3    motion to dismiss ruled on, or even before a

         4    consolidated amended class action complaint had been

         5    filed, significantly more information would need to be

         6    provided before the Court can say with any certainty

         7    that the lodestar calculation is reasonable.

         8              Based on that, I do not find counsel's

         9    submissions helpful in calculating a lodestar amount

        10    other than to set the ceiling on the fees that the

        11    attorneys accumulated.

        12              Now I turn to the first aspect of the

        13    attorney's fee request, which is the reasonableness of

        14    the request for 30 percent of the $2.5 million

        15    monetary settlement.

        16              Although there is no general rule, the Third

        17    Circuit has observed that fee awards in common fund

        18    cases range from 19 percent to 45 percent of the

        19    settlement fund.       Generally, a third is on the high

        20    end of what counsel is able to recover, and some

        21    courts have found that a reasonable fee award is

        22    generally to be around 25 percent of the fund.

        23              Without even considering what plaintiffs are

        24    asking for, based on the injunctive relief, a 30

        25    percent recovery by itself is significant.               Class
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof112
                                                          Page 111    156ofPageID:
                                                                            185 2152


                                                                                   111

         1    counsel are both firms of national repute and, by all

         2    measures, did an excellent job in representing their

         3    clients and received a fair and reasonable settlement,

         4    and perhaps even generous settlement, considering the

         5    risks and merits or lack thereof of the case.                That

         6    does not, however, justify the high percentage award

         7    in this case for the reasons I've already discussed.

         8               This was not a complex case.          The case took

         9    less than a year from when it was filed to when it was

        10    settled.     Only a small measure of discovery was

        11    performed relative to other large-scale civil

        12    litigation class actions.          Much of the time was spent

        13    between class counsel in this matter and counsel in

        14    the California action squabbling about where the case

        15    should be brought.        The case never proceeded beyond

        16    the early stages of litigation.

        17               While defendant's motion for dismissal under

        18    Rule 12(b)(6) was fully briefed, it was terminated

        19    after the case was consolidated, and class counsel was

        20    given leave to file a consolidated complaint, which

        21    was never done because of settlement tasks.                Against

        22    this backdrop, I will analyze the factors.

        23               Starting with the size of the fund created and

        24    the number of persons benefitted.

        25               As the Court has already noted, claims for
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof113
                                                          Page 112    156ofPageID:
                                                                            185 2153


                                                                                  112

         1    over 900,000 jars of Nutella were filed at the end of

         2    June, and the class was set to close on July 5, 2012.

         3    Counsel seeks to recover 30 percent of the gross fund

         4    in fees in addition to $78,888 in costs leaving, a

         5    remaining balance of $1,587,000.

         6              Claims for nearly a million jars had been

         7    filed within a week remaining before the claim period

         8    closed.

         9              The parties initially agreed the class should

        10    receive up to $4 per jar; yet, after counsel's fees

        11    and costs, it would leave the class approximately

        12    41.60 per jar.       Plaintiffs theorize that after all

        13    claims are filed and additional costs and interest are

        14    taken, the class will receive approximately $1.30 per

        15    jar.    While this might represent a fair payout for the

        16    class, based upon the allegations and the chance of

        17    recovery, it is significantly less than what may have

        18    been anticipated or bargained for in the settlement.

        19              Furthermore, the junction purportedly protects

        20    against future harms by addressing plaintiffs'

        21    allegations as to misleading marketing and labeling.

        22    In that sense, the number of people potentially

        23    benefitted is large.        But as I will discuss in a few

        24    moments, the Court is suspect about the overall

        25    benefit of the injunctive relief, and it does not
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof114
                                                          Page 113    156ofPageID:
                                                                            185 2154


                                                                                  113

         1    directly redress any harm allegedly suffered by the

         2    class itself.      Therefore, it does not affect the

         3    number of class members benefitted.

         4               Thus, I find that this factor would support a

         5    reduction in the amount of fees.

         6               Looking at the presence or absence of

         7    objections.

         8               As I've already indicated, there are a number

         9    of objections.       Plaintiffs asked the Court for

        10    additional pages in its briefing because of the extent

        11    of the objections.        Both parties note that many of the

        12    objections are directed not at the monetary settlement

        13    itself but at the amount of fees the attorneys are

        14    seeking.     Those same objections will be discussed by

        15    this Court in a moment with regard to the injunctive

        16    relief.

        17               In this regard, the presence of some

        18    meaningful objections is probative in determining the

        19    appropriate fee.       See Rite Aid and In re AT&T.

        20               Turning to the skill of class counsel.

        21               To measure the quality of counsel, courts must

        22    examine the result achieved, the difficulties faced,

        23    and the speed and efficiency of the recovery, the

        24    experience and expertise of counsel, and the

        25    performance and quality of opposing counsel.                Milliron
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof115
                                                          Page 114    156ofPageID:
                                                                            185 2155


                                                                                     114

         1    v. AT&T (D.N.J. 2009).

         2              In this case class counsel negotiated a

         3    valuable settlement within a reasonable amount of time

         4    since the start of the litigation.             Because of their

         5    timely efforts, the class will benefit more.                Had this

         6    case proceeded further, it would result in a greater

         7    expenditure of fees and costs and perhaps an eventual

         8    dismissal.

         9              The Court finds that this factor weighs in

        10    favor of approving a significant award of attorneys'

        11    fees but not necessarily the amount that class counsel

        12    seeks.

        13              Turning to complexity and duration and

        14    duration of litigation.

        15              I analyzed that with the Girsh factors.                The

        16    claims against Ferrero were not complex.               Without

        17    reciting of the Court's previous findings on this

        18    issue, the Court, nonetheless, finds that by

        19    successfully negotiating a settlement and with

        20    excellent counsel representing Ferrero, the class

        21    counsel provided the class with a benefit at this

        22    juncture.     But because of the circumstances already

        23    discussed, such as the early stage at which the

        24    litigation was settled, the relatively small amount of

        25    substantive work required of and performed by counsel,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof116
                                                          Page 115    156ofPageID:
                                                                            185 2156


                                                                                  115

         1    this factor weighs in favor of approving a reduced

         2    amount of attorneys' fees.

         3              Turning to the risk of nonpayment.

         4              With regard to non-payment, there is no

         5    dispute that Ferrero is in good financial standing and

         6    could withstand a sizeable judgment.             Thus, that

         7    factor is neutral.

         8              Turning to the amount of time devoted to the

         9    litigation.

        10              Class counsel say that they have devoted

        11    significant time to this litigation, nearly 3,000

        12    hours.    As I have already commented, the Court

        13    questions how so many hours could have been spent by

        14    so many firms on a case that was not yet a year old

        15    when it settled and had yet to proceed past the

        16    nascent stages of litigation.           Still, counsel

        17    undoubtedly spent a significant amount of time

        18    litigating and did so on a contingency basis, and

        19    without any guarantee of success or award, yet managed

        20    to negotiate a very favorable settlement that will

        21    benefit the class members.

        22              The Court concludes that these efforts,

        23    although, I think, overstated by counsel, weigh in

        24    favor of a reduced but significant fee award.

        25              Turning to awards in similar cases.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof117
                                                          Page 116    156ofPageID:
                                                                            185 2157


                                                                                  116

         1               The comparison of the fees sought by class

         2    counsel with fees awarded in recent class actions

         3    militates in favor of reducing the requested 30

         4    percent fee.      As I have discussed, courts have broad

         5    discretion in reviewing attorneys' fee awards, and the

         6    award of 30 percent is generally a sizeable award with

         7    25 percent being a more typical result in a case such

         8    as this.     Because of the factors and analysis I have

         9    already undergone, the Court finds that the percentage

        10    of the fund attorneys' fees should be reduced from 30

        11    percent to 25 percent.

        12               Based on the posture of the case, the time

        13    when the case was filed to settlement, the relatively

        14    few substantive issues involved, the Court exercises

        15    its discretion and thus reduces the recovery from 30

        16    percent of the common fund of $2.5 million of the

        17    gross amount to the 25 percent which yields a fee of

        18    $625,000.

        19               Turning next to how I should value the

        20    injunctive relief.

        21               I find that it should be assessed based on the

        22    common benefit it confers on the members of the class.

        23    "The key consideration in determining a fee award is

        24    reasonableness in light of the benefit actually

        25    conferred."      The Court must be cautious in awarding
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof118
                                                          Page 117    156ofPageID:
                                                                            185 2158


                                                                                  117

         1    value to an injunction.         "Precisely because the value

         2    of injunctive relief is difficult to quantify, its

         3    value is also easily manipulable by overreaching

         4    lawyers seeking to increase the value assigned to a

         5    common fund."      McCoy v. Health Net, Inc. (D.N.J.

         6    2008).

         7               In McCoy, the court approved counsel's

         8    valuation finding that the injunction imposed a "14.5

         9    percent increase to the allowable amount paid by

        10    defendant health insurance company which bestowed a

        11    sizeable financial benefit."           But courts have reduced

        12    or denied approved attorneys' fees where there is a

        13    minimal benefit to the class because of the injunction

        14    or it has dubious value.

        15               In Schwartz v. Dallas Cowboys Football Club

        16    out of the Eastern District of Pennsylvania, the

        17    district court found that the valuation of the

        18    injunctive relief was too high and the value conferred

        19    was too low to either approve the settlement or the

        20    high amount of attorneys' fees sought by plaintiff's

        21    counsel.

        22               In In re HP Inkjet, the settlement agreement

        23    was valued at $1.5 million, combining the value of

        24    nontransferable credits and the injunctive relief.

        25    That was out of the Northern District of California, a
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof119
                                                          Page 118    156ofPageID:
                                                                            185 2159


                                                                                  118

         1    2011 case.     Counsel sought approximately $2.3 million

         2    along with $600,000 in costs.           The Court reasoned that

         3    "the extent to which an attorney's fee award exceeds

         4    the value of the settlement to the class is

         5    problematic."      The Court went on stating that "To

         6    allow the award of attorneys' fees to outstrip the

         7    benefit to consumers in such cases would undermine the

         8    importance of focusing the efforts of class action

         9    counsel on issues that most affect consumers."                The

        10    Court granted a reduced fee award to class counsel in

        11    that case.

        12              As I ruled before, I have struck the Johnson

        13    report offered by plaintiffs' counsel.              Therefore,

        14    there is nothing in the record to support class

        15    counsel's valuation of the injunction.              Nevertheless,

        16    plaintiffs' counsel argued that the injunction is

        17    worth a substantial amount because it forces defendant

        18    to spend millions on redesigning their label and

        19    advertising campaign.         But that is not the way to

        20    measure the injunction.

        21              As I said before, an injunction should be

        22    valued based on what value it provides to the class

        23    and not what cost it imposed on the defendant.                The

        24    injunctive relief does not provide the class with as

        25    substantial a benefit as class counsel suggests.                 The
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof120
                                                          Page 119    156ofPageID:
                                                                            185 2160


                                                                                  119

         1    class is defined as individuals who have already

         2    purchased Nutella, allegedly have been harmed by it,

         3    and now know of any potential deception related to the

         4    nutritional value of Nutella.           Therefore, relatively

         5    little value can be derived by the class based on

         6    defendant's future action.

         7              Further, even if I were to consider the costs

         8    to defendant, they are likely much less than

         9    plaintiffs suggest.        Certainly, defendant must incur

        10    costs in creating new labels, halting its ad campaign,

        11    and creating new marketing.           But the changes to the

        12    Nutella's marketing are generally minor, and the

        13    injunctive relief does not require defendant to

        14    replace products already on store shelves.

        15              Therefore, there are no replacement costs to

        16    factor in.     Defendant would still need to place labels

        17    on future Nutella products with or without the

        18    injunction, and several of the objectors have raised

        19    this point as well.

        20              Additionally, while it will cost defendant to

        21    rework their advertising campaign, there is nothing to

        22    suggest this would not have happened without the

        23    injunction.      Defendant has experienced successful

        24    product growth based on advertising, and it is very

        25    likely that defendant would have intended to continue
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof121
                                                          Page 120    156ofPageID:
                                                                            185 2161


                                                                                    120

         1    advertising.      But companies continually revamp their

         2    advertising, particularly television commercials, and

         3    there is nothing to suggest that defendant would not

         4    have incurred this cost or a similar cost but for the

         5    injunction.

         6              This, however, does not mean that there is no

         7    value to the injunction, only that I find it has been

         8    significantly overvalued by class counsel.               A number

         9    of the objectors argue that even going forward, the

        10    injunction does very little because individuals have

        11    no more reason to be deceived now than they did

        12    previously.

        13              For example, defendant agreed to put

        14    ingredient information, fat and sugar content,

        15    et cetera, on the front of the label even if such

        16    information is already on the back.             Objectors say

        17    that if an individual were concerned about this

        18    information, then she would have known to check the

        19    label, and the injunction therefore provides little

        20    practical effect.        But these arguments also go to the

        21    merits of the litigation itself and whether Nutella

        22    was actually marketed fraudulently or not.

        23              Assuming the merits of the claims, defendant

        24    has agreed to change its label, although it does not

        25    have to replace products currently on the shelf.                 It
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof122
                                                          Page 121    156ofPageID:
                                                                            185 2162


                                                                                  121

         1    has agreed to stop airing potentially misleading

         2    advertisements, and to provide more information

         3    regarding the product's sugar and fat content.                These

         4    address the primary concerns raised by plaintiffs in

         5    their complaints.

         6              To the extent anyone was deceived by the

         7    earlier marketing, there is less chance that will

         8    occur in the future as a result of the injunction.

         9              Some objectors also complain that class

        10    counsel will only have advisory input into the new

        11    advertising campaign.         To some extent, this objection

        12    is moot as defendant and plaintiffs have agreed to the

        13    language to be used.

        14              Also, the class received some benefit from the

        15    injunction because it goes to the harms alleged in

        16    plaintiffs' complaints.         Plaintiffs not only sought

        17    monetary redress but also to prevent future harm and

        18    fraud.    The injunction helps to achieve that goal even

        19    if the risk was slight to begin with.              Therefore, the

        20    class receives some benefit although significantly

        21    less that what plaintiffs estimate.

        22              Because I find that the injunction has some

        23    value, but that it is significantly below class

        24    counsel's assessment and not ascertainable based upon

        25    the submissions made, I will award a fee for the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof123
                                                          Page 122    156ofPageID:
                                                                            185 2163


                                                                                  122

         1    injunctive relief but in an amount substantially less

         2    than what has been requested.

         3              Considering class counsel's combined two fees,

         4    one based on the injunctive relief and the other from

         5    the common fund, convinces me further that a

         6    significant reduction in the counsel fees requested is

         7    appropriate.      A recent case from the Ninth circuit is

         8    instructive although not binding.            A number of

         9    objectors cite to this opinion.            In In re Bluetooth

        10    the court vacated the district court's approval of a

        11    settlement agreement that awarded the class $100,000

        12    but set aside about $800,000 for class counsel.

        13              The Court shared a concern that other courts

        14    have expressed, "warning that 'private agreements to

        15    structure artificially separate fee and settlement

        16    agreements' should not enable parties to circumvent

        17    the 25 percent benchmark requirement."              That's from

        18    In re Bluetooth quoting In re General Motors Corp

        19    (3d Cir. 1995).

        20              "Even when technically funded separate, the

        21    class recovery and the agreement on attorneys' fees

        22    should be viewed as a 'package deal.'"              That decision

        23    focused on whether there was the appearance of

        24    collusion between the parties, which I do not find is

        25    an issue here, but the case is still instructive.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof124
                                                          Page 123    156ofPageID:
                                                                            185 2164


                                                                                  123

         1               Class counsel is receiving a significant

         2    amount of fees but in an amount that more accurately

         3    reflects the work and time involved and the value of

         4    the injunction.

         5               I am going to award for the injunctive relief

         6    a fee in the amount of $500,000.

         7               Finally, in recognition of their services to

         8    the class, each named plaintiff is entitled to a

         9    payment.     $2,000 has been requested for each of those

        10    named plaintiffs under of the terms of the settlement.

        11    Courts routinely approve awards to compensate named

        12    plaintiffs for the service they provide and risk

        13    incurred during the course of the litigation.

        14               Plaintiffs request $2,000, and I find the only

        15    one objecting to that was Mr. Andrews, but I do find

        16    it is reasonable.        I will award the $2,000.

        17               I'm going to go through each of the objections

        18    separately even though they have been largely

        19    incorporated in my comments.

        20               First addressing the Attorney General of

        21    Texas.

        22               Assistant Attorney General Jim B. Cloudt has

        23    lodged an objection on behalf of the state of Texas

        24    through the Attorney General of Texas and based on the

        25    fact that the certified class includes Texas
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof125
                                                          Page 124    156ofPageID:
                                                                            185 2165


                                                                                    124

         1    residents.     Mr. Cloudt does not oppose the monetary

         2    settlement itself but, rather, the efficacy of the

         3    proposed injunctive relief and the size of the

         4    injunctive fee award.

         5              I have already dealt with those concerns in

         6    this opinion and, therefore, I think I do not need to

         7    make any further comment about it.

         8              Mr. Greenberg raises a number of points in his

         9    objection.     Sylvia Bader has joined in Mr. Greenberg's

        10    objection.     Primarily, Mr. Greenberg objects on the

        11    grounds that the settlement unfairly overcompensates

        12    class counsel and perhaps to the detriment of the

        13    class.    He argues, first, that the benefits in the

        14    injunction are illusory, and counsel cannot sustain

        15    its argument that should be valued at 3 million.                 He

        16    does not argue, unlike the other objectors, that the

        17    monetary settlement did not achieve enough for the

        18    class.    He is willing to forego any recovery for his

        19    purchase and asserts he objects only on the principle

        20    that class counsel should not receive the lion's share

        21    of the recovery.

        22              I had, to some extent, already agreed with

        23    that and reduced both a percentage of the recovery

        24    from the monetary settlement as well as significantly

        25    reduced the injunctive fee award.            I do not agree with
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof126
                                                          Page 125    156ofPageID:
                                                                            185 2166


                                                                                  125

         1    Mr. Greenberg that there is no benefit to the class

         2    based on the injunction, as I've already indicated.

         3               Amy Ades lodged an objection through her

         4    counsel.     She is a named plaintiff in another consumer

         5    fraud action against Nutella out of the Southern

         6    District of New York.         Mr. Levy appeared here today on

         7    her behalf.      She objects:      The settlement is

         8    inadequate, the notice was defective, the fee requests

         9    are excessive.       And, frankly, it's only as to the last

        10    point that I have had some agreement.              The settlement

        11    is fair, reasonable, and adequate.

        12               As I have explained, plaintiffs did not have

        13    an easy case, and Ms. Ades would have likely faced

        14    many of the same difficulties as her New York action.

        15    It is not clear if plaintiffs could establish any of

        16    the elements of the consumer fraud claim or their

        17    related breach of warranty claims.             And if they had,

        18    they would have only been able to recover a portion of

        19    the purchase price.        This is what Ms. Ades would be

        20    allowed to recover under the settlement.               She was, of

        21    course, free to exclude herself from the class.

        22               And I also find, as I've already stated, that

        23    notice was adequate, and I will not repeat my findings

        24    there.

        25               Robert Falkner and Christine Streeter, through
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof127
                                                          Page 126    156ofPageID:
                                                                            185 2167


                                                                                  126

         1    their counsel, have lodged an objection.               They object

         2    to the extent of the attorneys' fees and believe more

         3    should have been given to the class, and, in

         4    particular, object to the extent of the injunctive fee

         5    award.    I have already made my findings in that regard

         6    and incorporated them into my findings here as well as

         7    the arguments being made with regard to combining the

         8    injunctive fee with the monitor settlement award.

         9              Also, there was an objection with regard to

        10    the cy-près provision, which is moot.

        11              The Sibley objectors -- Katie Sibley, Daniel

        12    Sibley, Gary Sibley, Sherri Johnson, Janis Johnson,

        13    and Jenny Iriarte -- are from Texas, and they have

        14    filed very similar or really identical papers;

        15    collectively, the Sibley objectors.             Gary Sibley is an

        16    attorney at the Sibley firm and filed a more formal

        17    objection.     These objections are being discussed as a

        18    group as they appear to be related both in form and in

        19    addition to some of the objectors appearing to be

        20    familially related.

        21              First, the objectors complained about the

        22    cy-près provision.        That is moot.

        23              Next, they complained about the size of the

        24    monetary settlement fund and the amount of attorneys'

        25    fees.    I've already dealt with those concerns as well
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof128
                                                          Page 127    156ofPageID:
                                                                            185 2168


                                                                                  127

         1    as what could have been recovered here both based on

         2    the risks of liability and damages, and that only a

         3    portion of the amount paid for Nutella could have been

         4    recovered, and that is what has been achieved.

         5              Chris Hampe objects to the settlement because

         6    he believes the common fund attorneys' fees in

         7    combination with the injunctive fee award is grossly

         8    excessive.     I've already dealt with that.

         9              The Bochenek objectors -- Agatha Bochenek,

        10    Brandon Goodman, and Edward Hagele -- have lodged an

        11    objection through counsel.          At the outset, I note that

        12    when we entered court, none of them attested to being

        13    part of the class.        A representation was made here

        14    today by Mr. Langone that they now have declarations

        15    stating that they are.         They would have had no

        16    standing or basis to object.

        17              They complained about the information provided

        18    regarding the fee request or time records.               As I have

        19    noted, class counsel has provided submissions with

        20    little detail; and while I had concerns about that,

        21    that really goes to the lodestar which is a potential

        22    cross-check against reasonableness and did not have a

        23    bearing on my final analysis.

        24              They also complained about collusion between

        25    the parties.      This settlement, as have I stated now
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof129
                                                          Page 128    156ofPageID:
                                                                            185 2169


                                                                                  128

         1    numerous times, was reached during a mediation before

         2    former District Judge Politan, and there is no reason

         3    to believe that any collusion occurred under the

         4    careful scrutiny of that well-respected jurist.

         5               They also complained of the notice of the

         6    settlement and the fee request.            I've dealt with these

         7    as well.     I think there is also as well, then, nothing

         8    new in their objections that need to be separately

         9    addressed.

        10               Let me address Chris Andrews, who is not here.

        11    Chris Andrews filed a 100-page objection.               The Court

        12    finds Mr. Andrews, no surprise to anyone, appears to

        13    be a professional objector who has extorted additional

        14    fees from counsel in other cases through his

        15    objections or threats to object, and has as well based

        16    upon a submission made to this Court done so in this

        17    case.

        18               In his objections he states that he has spent

        19    140 hours investigating this case and expects to be

        20    paid more than $25,000 because class counsel failed to

        21    perform their job.        On page 84 of his objection, he

        22    states:    "If I don't get paid, I will appeal and make

        23    new case law or have a new law written."

        24               Mr. Andrews is certainly within his rights to

        25    pursue an appeal if he is not satisfied with the
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof130
                                                          Page 129    156ofPageID:
                                                                            185 2170


                                                                                  129

         1    results.     He had an opportunity to opt out and pursue

         2    his own litigation, but he is not entitled to extort

         3    money.     I reviewed his entire objection and find it

         4    wanting.     Large parts of his brief are plagiarized

         5    from those of other objectors, such as Mr. Greenberg,

         6    or appeared to be copied from websites.              The points he

         7    does make are better made by other objectors, are

         8    concerns the Court had without the benefit of

         9    Mr. Andrews' briefing, or are entirely without merit.

        10    Much of his objection involves trying to determine

        11    Nutella's full sales figures from online research and

        12    sifting through court documents.

        13               Mr. Andrews believes he or the class is

        14    entitled to a significant share of defendant's

        15    revenues.

        16               He also wants a 10 percent finder's fee for

        17    any increase in the class fund.            There is no legal

        18    basis for the argument about receiving a share of the

        19    defendant's revenue.

        20               Recovery, if any, would have only been a

        21    portion of the price paid for the Nutella.               He stated

        22    he bought one 26-ounce jar of Nutella.              The settlement

        23    will allow him to recover a portion of the purchase

        24    price which is precisely what he would have recovered

        25    had he brought his case individually.
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof131
                                                          Page 130    156ofPageID:
                                                                            185 2171


                                                                                  130

         1               He is not entitled to the defendant's profit.

         2               All his arguments are without merit.

         3               That concludes my findings.

         4               I'll need an order.

         5               MR. CECCHI:     We will provide an order, your

         6    Honor.

         7               I just wanted to note, particularly on that

         8    last point, although Mr. Andrews did not come today,

         9    we received additional emails, which I would like to

        10    make part of the record in the event that Mr. Andrews

        11    brings the matter up to our brother on the Third

        12    Circuit.     We got some this morning.

        13               THE COURT:     Because I had one last week that

        14    came to you that was provided to me.

        15               MR. CECCHI:     Correct.     We got one this morning

        16    that was of the same tenor.           So I would like to make

        17    that part of the record.

        18               The other thing I would like to say is, first,

        19    I think on behalf of plaintiffs' counsel, and, I know,

        20    defendant's counsel, we appreciate the effort your

        21    Honor put into this matter.           There were a lot of

        22    procedural motions and other filings that your Honor

        23    had to deal with -- this was not today's hearing --

        24    deal with, all these objections.            I know it's not

        25    easy, and we wanted to thank your Honor for the effort
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof132
                                                          Page 131    156ofPageID:
                                                                            185 2172


                                                                                  131

         1    you put in.

         2              I also wanted to note that although in some

         3    aspects we had a different view, it was an excellent

         4    opinion, and I'm going to get the transcript and use

         5    it in the future on some of the issues your Honor

         6    addressed, and so we thank you for your effort.

         7              THE COURT:      Let me say, and I said it

         8    throughout the opinion, because this is my last

         9    opportunity to speak on this and because we do have

        10    counsel for some of the objectors present here, as

        11    well as one of the objectors himself, that this really

        12    was an excellent result understanding what this case

        13    was about.     Let there be no mistake about it.             Perhaps

        14    I'll just leave it at that.

        15              MR. CECCHI:      We appreciate that, your Honor,

        16    because we felt the same way.

        17              Thank you.

        18              MR. EGGLETON:       Thank you very much, your

        19    Honor.

        20              THE CLERK:      All rise.

        21              (Proceedings concluded.)

        22    ///

        23

        24

        25
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof133
                                                          Page 132    156ofPageID:
                                                                            185 2173


                                                                                  132

         1                     C E R T I F I C A T I O N

         2

         3

         4

         5

         6
                      PURSUANT TO SECTION 753, TITLE 28, USC, THE
         7    FOLLOWING TRANSCRIPT IS CERTIFIED TO BE AN ACCURATE
              TRANSCRIPTION OF MY STENOGRAPHIC NOTES IN THE
         8    ABOVE-ENTITLED MATTER.

         9

        10

        11                                   ---------------------------
                                             VINCENT RUSSONIELLO, CCR
        12                                   OFFICIAL U.S. COURT REPORTER

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof134
                                                          Page 133    156ofPageID:
                                                                            185 2174


                                                                                  133

         1

         2

         3

         4

         5

         6

         7

         8

         9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof135
                                                          Page 134    156ofPageID:
                                                                            185 2175


                                                                                  134

         1                          C E R T I F I C A T E

         2

         3         I, Vincent Russoniello, Official United States

         4    Court Reporter and Certified Shorthand Reporter of the

         5    State of New Jersey, do hereby certify that the

         6    foregoing is a true and accurate transcript of the

         7    proceedings as taken stenographically by and before me

         8    at the time, place and on the date hereinbefore set

         9    forth.

        10         I do further certify that I am neither a relative

        11    nor employee nor attorney nor counsel of any of the

        12    parties to this action, and that I am neither a

        13    relative nor employee of such attorney or counsel and

        14    that I am not financially interested in this action.

        15

        16

        17

        18

        19

        20

        21         S/Vincent Russoniello
                   Vincent Russoniello, C.S.R.
        22         Certificate No. 675
                   Date: July 17, 2012
        23
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof136
                                                          Page 135    156ofPageID:
                                                                            185 2176


                                                                                                                                       135
                   $                   12(b)(6) [1] - 66:16              2005 [1] - 103:20                 240 [2] - 96:19, 97:4
                                       13 [3] - 4:6, 4:6, 70:5           2007 [1] - 16:17                  25 [5] - 110:22, 116:7,
    $1,587,000 [1] - 112:5             13,629 [1] - 13:7                 2008 [4] - 8:10, 45:19, 68:8,      116:11, 116:17, 122:17
    $1,796,402.75 [1] - 107:10         1301 [1] - 93:7                    76:7                             25185 [1] - 72:22
    $1.30 [1] - 112:14                 1304 [1] - 34:14                  2008) [2] - 98:11, 117:6          253,413 [1] - 13:4
    $1.35 [1] - 98:24                  1374 [1] - 66:1                   2009) [1] - 114:1                 257 [1] - 74:14
    $10,000 [1] - 19:24                138 [1] - 1:25                    2010 [1] - 80:19                  258 [1] - 75:5
    $100,000 [1] - 122:11              14 [1] - 46:17                    2010) [1] - 76:23                 26 [1] - 66:18
    $2,000 [3] - 123:9, 123:14,        14.5 [1] - 117:8                  2011 [15] - 64:19, 65:12,         26-ounce [1] - 129:22
     123:16                            140 [1] - 128:19                   65:24, 66:9, 66:18, 66:21,       264 [1] - 88:4
    $2,500,000 [1] - 68:21             1407 [2] - 65:19, 66:7             67:1, 67:11, 67:16, 72:21,       27th [1] - 64:19
    $20 [1] - 69:1                     15 [1] - 46:17                     85:1, 93:20, 101:2, 101:3,       28 [5] - 3:9, 4:9, 65:18, 65:24,
    $25,000 [1] - 128:20               1500 [1] - 100:8                   118:1                             132:6
    $41 [1] - 8:23                     150851 [1] - 101:2                2011) [1] - 98:18                 281 [1] - 92:14
    $500 [3] - 16:14, 18:8, 18:10      153 [1] - 75:19                   2012 [14] - 1:5, 11:25, 45:20,    29 [2] - 71:18, 92:13
    $500,000 [1] - 123:6               16 [2] - 4:8, 80:19                67:22, 68:9, 70:10, 70:11,       29th [1] - 13:6
    $550 [1] - 17:4                    164 [2] - 103:15, 104:8            70:12, 71:19, 72:22, 76:7,       2d [2] - 66:1, 98:17
    $600,000 [1] - 118:2               165 [1] - 49:17                    112:2, 134:22
    $625,000 [1] - 116:18              169 [1] - 78:1                    2012) [1] - 101:9                                3
    $635 [1] - 19:8                    16th [1] - 70:10                  2014) [1] - 81:14
    $650 [1] - 16:14                   17 [2] - 91:16, 134:22            208,000 [2] - 13:18, 29:14        3 [13] - 9:1, 40:7, 40:20,
    $700 [2] - 17:24, 108:16           170 [2] - 11:25, 97:20            208,248 [1] - 13:9                 50:25, 55:20, 56:14, 61:25,
    $750 [1] - 17:2                    18 [3] - 4:8, 4:9, 4:9            21 [1] - 4:11                      68:9, 71:19, 76:7, 102:1,
    $78,888 [3] - 101:21, 107:11,      184 [1] - 79:17                   2248 [1] - 65:22                   102:13, 124:15
     112:4                             187 [1] - 80:10                   23 [10] - 4:12, 24:5, 53:1,       3,000 [2] - 107:2, 115:11
    $800,000 [1] - 122:12              19 [2] - 4:9, 110:18               64:3, 66:21, 73:3, 74:25,        3-million-dollar [1] - 40:25
                                       1975 [1] - 75:20                   75:4, 75:7, 75:9                 3.8 [1] - 102:14
                                                                         23(a [12] - 72:18, 73:9, 73:14,   30 [10] - 101:9, 101:19,
                    '                  1986 [1] - 79:12
                                                                                                            102:6, 110:14, 110:24,
                                       1986) [1] - 77:22                  73:18, 73:24, 74:10, 74:11,
    'ascertainable' [1] - 98:14        1988 [1] - 78:1                    76:21, 81:1, 83:8, 96:7,          112:3, 116:3, 116:6,
    'fundamentally [1] - 102:21                                           101:6                             116:10, 116:15
                                       1990) [1] - 92:12
    'in [1] - 103:18                                                     23(a) [1] - 76:11                 30,000 [1] - 92:17
                                       1993) [1] - 87:24
    'package [1] - 122:22                                                23(a)'s [1] - 80:15               301 [1] - 105:18
                                       1994) [1] - 77:13
    'private [1] - 122:14                                                23(a)(2) [1] - 77:18              307 [1] - 76:15
                                       1995) [3] - 87:13, 87:17,
    'questions' [1] - 77:17                                              23(a)(3 [1] - 79:6                31 [1] - 11:25
                                        122:19
    'settlement [2] - 74:22, 97:14     1997 [1] - 85:6                   23(a)(3) [1] - 79:8               316 [1] - 84:4
    'sufficient [1] - 73:20            1998 [2] - 73:17, 103:2           23(a)(4) [1] - 80:6               317 [1] - 88:22
                                                                         23(a)is [1] - 80:2                33 [2] - 4:13, 84:4
                   0                                                     23(b [2] - 74:13, 74:16           37 [3] - 4:14, 29:15, 30:21
                                                      2                  23(b) [1] - 74:15                 3839 [1] - 72:22
    08608 [1] - 1:10                   2 [4] - 9:22, 34:14, 50:25,       23(b)(2 [1] - 56:4                3d [22] - 72:22, 73:17, 75:19,
                                        66:9                             23(b)(3 [2] - 74:22, 84:18         76:3, 76:21, 77:12, 77:13,
                   1                   2,982 [1] - 107:9                 23(b)(3) [1] - 83:8                77:21, 78:1, 79:5, 79:12,
                                       2.3 [1] - 118:1                   23(e [5] - 73:8, 87:7, 88:1,       80:19, 81:13, 85:6, 87:12,
    1 [8] - 8:20, 23:5, 50:24, 68:8,   2.5 [13] - 22:13, 22:20, 22:23,    88:5, 102:16                      87:17, 87:24, 92:12,
     71:14, 76:7, 100:7, 100:9          22:24, 23:3, 23:11, 40:8,        23(e) [4] - 72:20, 73:15, 87:6,    103:11, 103:20, 122:19
    1,780 [1] - 109:13                  50:17, 55:24, 56:2, 102:9,        99:8
    1.3 [2] - 22:20, 23:1               110:14, 116:16                   23(e)(1)(A [1] - 88:4                            4
    1.5 [1] - 117:23                   2.5-million-dollar [2] - 27:12,   23(e)(2 [1] - 75:14
    1.8 [2] - 55:19, 107:3                                               23(h [1] - 99:15                  4 [4] - 68:25, 71:17, 97:24,
                                        101:22
    1/2 [1] - 61:25                                                      23(h) [3] - 64:5, 99:12,           112:10
                                       20 [5] - 4:10, 29:16, 30:21,
    10 [8] - 14:2, 14:10, 23:3,                                           100:13                           40 [2] - 42:18, 76:20
                                        67:16, 101:3
     30:19, 67:22, 71:16, 77:19,                                         231 [1] - 88:4                    402 [1] - 1:10
                                       200 [1] - 24:3
     129:16                                                              233 [1] - 90:5                    41 [2] - 4:14, 85:2
                                       200,000 [3] - 71:16, 77:3,
    100 [3] - 29:21, 30:22, 92:17       100:8                            235 [2] - 92:4, 93:2              41.60 [1] - 112:12
    100-page [1] - 128:11              2000 [1] - 77:12                  237 [1] - 94:9                    44 [2] - 4:15, 85:11
    10th [1] - 109:22                  2001 [2] - 76:22, 77:21           239 [2] - 94:9, 96:11             45 [1] - 110:18
    11 [2] - 9:22, 65:12               2001) [2] - 79:5, 103:11          23rd [2] - 13:3, 72:22
    11-1086 [1] - 1:2                  2004) [2] - 76:3, 76:16           24/7 [1] - 70:17
    12(b)(6 [1] - 111:18
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof137
                                                          Page 136    156ofPageID:
                                                                            185 2177


                                                                                                                                136
                    5                ability [4] - 89:14, 96:14,      acts [2] - 79:9, 87:7           advertisement [1] - 46:18
                                      96:21, 96:23                    actual [3] - 19:5, 72:11,       advertisements [2] - 44:13,
    5 [4] - 23:4, 30:19, 109:5,      able [5] - 17:1, 30:16, 88:9,     98:16                           121:2
     112:2                            110:20, 125:18                  ad [4] - 9:20, 10:16, 47:8,     advertising [38] - 8:10, 8:15,
    5.5 [1] - 102:12                 ABOVE [2] - 3:12, 132:8           119:10                          9:12, 9:24, 10:7, 10:14,
    5.5-million-dollar [1] - 40:10   ABOVE-ENTITLED [2] -             add [3] - 33:13, 50:13, 57:8     10:22, 12:18, 35:14, 38:19,
    50 [1] - 4:14                     3:12, 132:8                     added [2] - 46:24, 50:25         38:23, 39:19, 45:4, 45:6,
    50,000 [1] - 93:15               Abraham [1] - 76:21              adding [1] - 69:10               45:14, 46:14, 48:5, 48:9,
    515 [1] - 49:17                  absence [2] - 104:16, 113:6      addition [17] - 36:13, 46:22,    49:8, 51:16, 58:9, 60:7,
    521 [1] - 75:19                  absent [3] - 73:20, 81:11,        69:17, 70:15, 77:2, 81:9,       65:9, 68:19, 69:5, 69:7,
    53,000 [1] - 106:14               87:9                             82:11, 83:7, 84:17, 91:20,      70:1, 70:13, 78:8, 78:14,
    532 [1] - 84:4                   absentees [2] - 73:4, 79:12       93:12, 95:14, 97:1, 100:9,      78:24, 94:18, 118:19,
    535 [1] - 87:16                  absolutely [2] - 60:1, 61:6       106:24, 112:4, 126:19           119:21, 119:24, 120:1,
    537 [1] - 94:5                   abuse [1] - 12:7                 additional [11] - 6:24, 13:5,    120:2, 121:11
    55 [1] - 4:14                    accept [4] - 38:6, 60:19,         13:7, 13:20, 100:6, 101:25,    advised [2] - 12:19, 24:20
    558 [1] - 97:12                   61:15, 87:9                      107:14, 112:13, 113:10,        advisory [1] - 121:10
    57 [2] - 4:15, 4:16              access [1] - 58:19                128:13, 130:9                  advocacy [1] - 88:18
                                     accomplished [2] - 61:14,        additionally [2] - 90:14,       affect [3] - 100:22, 113:2,
                                      92:23                            119:20                          118:9
                    6                                                                                 affecting [3] - 74:18, 84:20,
                                     accordingly [8] - 75:5, 83:3,    address [24] - 7:6, 9:8,
    6 [1] - 67:1                      85:21, 87:22, 91:7, 95:21,       17:16, 17:18, 20:4, 20:14,      88:7
    609)588-9516 [1] - 1:25           96:12, 97:5                      20:15, 23:23, 27:10, 27:14,    affidavit [4] - 16:15, 26:14,
    618 [1] - 74:21                  accrued [2] - 71:12, 109:20       31:2, 33:8, 41:7, 45:17,        26:16, 38:11
    623 [1] - 88:5                   accruing [1] - 105:6              48:13, 54:15, 57:17, 69:4,     affidavits [2] - 37:24, 38:4
    625 [2] - 80:14, 85:25           accumulated [1] - 110:11          76:8, 83:1, 102:1, 106:2,      affirmed [4] - 24:12, 24:14,
    63 [1] - 4:17                    accuracy [1] - 109:20             121:4, 128:10                   24:15, 75:18
    633 [1] - 76:15                  accurate [1] - 134:6             addressed [5] - 50:1, 85:22,    afforded [1] - 108:5
    675 [1] - 134:22                 ACCURATE [2] - 3:10, 132:7        91:20, 128:9, 131:6            after-the-fact [1] - 9:8
    68 [2] - 102:4, 102:14           accurately [1] - 123:2           addresses [2] - 71:23, 96:16    Agatha [3] - 2:12, 6:9, 127:9
    681 [1] - 11:25                  achieve [5] - 55:12, 84:13,      addressing [7] - 27:5, 28:7,    age [2] - 19:11, 106:17
    6th [1] - 7:9                     84:24, 121:18, 124:17            50:17, 90:1, 90:11, 112:20,    agencies [1] - 105:9
                                     achieved [7] - 8:8, 20:18,        123:20                         agency [2] - 39:18, 48:5
                                                                      adequacy [5] - 53:2, 80:3,      Agent [1] - 73:17
                    7                 25:17, 25:18, 62:15,
                                                                       80:15, 99:9, 99:11
                                      113:22, 127:4                                                   Agnello [1] - 66:24
    7 [1] - 4:4                      Act [9] - 31:9, 43:7, 48:4,      adequate [16] - 15:3, 56:1,     AGNELLO [1] - 1:13
    7/6 [1] - 4:4                     51:9, 51:12, 51:19, 59:11,       56:6, 75:12, 75:16, 81:2,      ago [1] - 22:1
    700 [2] - 109:1, 109:10           59:20, 64:22                     87:11, 88:3, 89:1, 92:25,      agree [6] - 39:10, 39:13,
    74,000 [1] - 13:20               action [52] - 6:13, 13:19,        99:8, 101:6, 101:10,            40:24, 56:11, 56:21,
    753 [2] - 3:9, 132:6              13:21, 14:2, 22:3, 22:4,         102:21, 125:11, 125:23          124:25
    782 [1] - 98:17                   22:15, 45:22, 52:13, 52:15,     adequately [6] - 22:8, 74:9,    agreeable [1] - 87:23
                                      63:13, 64:19, 64:24, 65:14,      80:5, 81:12, 81:20, 83:4       agreed [15] - 9:4, 10:16,
                                      65:15, 66:10, 66:13, 68:2,      Ades [7] - 2:10, 6:4, 21:14,     26:17, 39:20, 48:6, 67:17,
                    8                                                  21:15, 125:3, 125:13,
                                      74:12, 74:19, 75:9, 76:11,                                       68:21, 69:4, 69:7, 112:9,
    804 [1] - 66:1                    76:14, 76:18, 81:24, 82:1,       125:19                          120:13, 120:24, 121:1,
    805 [1] - 88:16                   83:9, 83:24, 84:2, 84:8,        Ades' [1] - 44:4                 121:12, 124:22
    84 [2] - 98:17, 128:21            84:16, 84:23, 85:14, 87:25,     adjudicated [1] - 88:9          agreeing [2] - 7:18, 48:9
    846 [1] - 78:1                    88:8, 88:25, 89:12, 89:23,      adjudicating [1] - 74:21        agreement [16] - 14:3, 24:20,
    889 [1] - 93:6                    92:11, 94:7, 96:4, 99:13,       adjudication [3] - 83:11,        44:15, 55:3, 55:4, 56:9,
                                      102:18, 106:17, 110:4,           84:3, 84:22                     56:18, 68:2, 70:22, 72:16,
                                      111:14, 118:8, 119:6,           administrator [3] - 70:7,        103:5, 105:12, 117:22,
                    9
                                      125:5, 125:14, 134:12,           71:6, 99:22                     122:11, 122:21, 125:10
    9 [4] - 1:5, 8:21, 67:11,         134:14                          admit [1] - 13:17               agreements [3] - 102:19,
     104:12                          ACTION [1] - 1:2                 admitted [1] - 10:3              102:20, 122:14
    900,000 [1] - 112:1              Actions [1] - 73:17              ads [18] - 38:24, 41:19,        agreements' [1] - 122:16
    962,137 [1] - 71:17              actions [17] - 16:1, 22:18,       44:23, 45:20, 46:1, 46:2,      agrees [3] - 60:7, 95:16,
    99 [1] - 98:17                    29:2, 65:22, 66:2, 67:14,        46:4, 46:9, 46:11, 46:19,       100:20
                                      68:13, 68:14, 81:16, 83:16,      46:20, 47:11, 53:20, 58:9,     ahead [3] - 28:12, 38:8,
                   A                  84:7, 87:15, 87:16, 87:19,       58:10, 60:9                     40:18
                                      111:12, 116:2                   advertised [4] - 9:25, 31:19,   aid [2] - 55:14, 106:4
    abide [1] - 7:25                 activities [2] - 65:21, 109:10    65:6, 99:23                    Aid [3] - 104:12, 105:18,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof138
                                                          Page 137    156ofPageID:
                                                                            185 2178


                                                                                                                                  137
     113:19                           analysis [16] - 10:13, 11:8,      49:25, 56:24, 59:21, 87:3,      asserts [1] - 124:19
    air [3] - 44:15, 46:11, 48:23      11:22, 12:3, 12:6, 12:9,         93:4, 106:23, 113:19,           assess [5] - 15:12, 52:16,
    aired [1] - 46:3                   12:11, 12:13, 59:20, 63:6,       122:7                            59:3, 60:16, 105:22
    airing [2] - 44:23, 121:1          75:7, 90:16, 105:21,            appropriateness [1] - 105:22     assessed [3] - 59:17, 103:7,
    al [1] - 1:3                       105:25, 116:8, 127:23           approval [24] - 6:15, 22:3,       116:21
    Alabama [5] - 17:21, 17:22,       analyze [2] - 102:15, 111:22      22:9, 24:1, 27:3, 38:19,        assesses [1] - 84:23
     108:16, 108:18, 108:21           analyzed [1] - 114:15             39:12, 45:20, 56:21, 64:1,      assessing [3] - 40:12, 49:20,
    ALABAMA [1] - 1:18                analyzing [2] - 12:17, 104:9      64:5, 64:14, 67:23, 68:9,        51:15
    allegations [7] - 46:4, 64:18,    Andrew's [1] - 83:2               71:9, 75:10, 75:23, 88:12,      assessment [2] - 54:4,
     64:25, 84:12, 94:20,             Andrews [12] - 81:18, 81:22,      92:10, 92:16, 93:23, 94:10,      121:24
     112:16, 112:21                    82:18, 82:20, 123:15,            95:23, 122:10                   assigned [1] - 117:4
    allege [4] - 46:4, 64:9, 69:5,     128:10, 128:11, 128:12,         approve [8] - 6:13, 23:11,       assist [1] - 109:2
     69:21                             128:24, 129:13, 130:8,           38:23, 72:15, 75:15, 87:5,      Assistant [1] - 123:22
    alleged [11] - 10:23, 26:9,        130:10                           117:19, 123:11                  assisted [2] - 109:6, 109:7
     65:7, 66:20, 68:17, 68:19,       Andrews' [1] - 129:9             approved [6] - 20:21, 39:1,      associate [1] - 19:4
     79:4, 81:3, 84:10, 85:15,        annual [1] - 8:12                 67:25, 88:1, 117:7, 117:12      associates [7] - 16:6, 17:3,
     121:15                           answer [1] - 54:6                approving [10] - 22:10,           17:4, 17:10, 19:9, 19:11,
    allegedly [15] - 8:14, 8:17,      answered [1] - 110:2              38:22, 50:17, 56:11, 89:23,      19:13
     9:12, 9:16, 10:8, 10:15,         answers [1] - 100:4               95:25, 98:3, 100:14,            assumed [2] - 8:13, 107:18
     41:21, 70:13, 78:9, 78:13,       antagonistic [1] - 81:10          114:10, 115:1                   assuming [6] - 20:21, 40:24,
     79:25, 81:4, 90:17, 113:1,       anticipated [1] - 112:18         April [2] - 65:12, 70:10          49:7, 49:8, 49:9, 120:23
     119:2                            Antitrust [4] - 72:11, 76:2,     area [3] - 51:10, 59:10,         AT&T [7] - 22:5, 28:20,
    alleging [2] - 65:16, 86:2         81:13, 101:8                     108:21                           97:19, 103:14, 104:8,
    allow [4] - 56:16, 71:3, 118:6,   anyway [1] - 41:24               arguably [2] - 36:20, 39:2        113:19, 114:1
     129:23                           apologize [3] - 28:4, 32:16,     argue [5] - 23:16, 45:24,        Athena [1] - 66:10
    allowable [1] - 117:9              60:14                            102:12, 120:9, 124:16           Atlantic [2] - 49:17, 87:24
    allowed [3] - 48:15, 72:2,        App [2] - 72:21, 85:1            argued [6] - 8:18, 8:25, 11:7,   ATT [1] - 24:14
     125:20                           appeal [4] - 63:14, 63:19,        30:12, 81:19, 118:16            attached [1] - 107:8
    allows [1] - 103:17                128:22, 128:25                  argues [2] - 11:1, 124:13        attempt [1] - 94:6
    almost [4] - 16:14, 18:15,        appealing [1] - 47:1             arguing [1] - 23:17              attempting [1] - 13:14
     18:19                            Appeals [1] - 24:4               argument [15] - 12:24, 27:2,     attendant [2] - 89:21, 95:19
    alone [2] - 97:3, 106:18          appeals [1] - 91:4                29:8, 30:3, 34:5, 36:10,        attention [6] - 53:10, 53:11,
    altered [1] - 69:20               appear [6] - 41:19, 51:22,        36:19, 49:12, 54:24, 65:24,      53:14, 53:15, 73:6, 100:10
    alternative [1] - 84:3             66:4, 106:10, 109:16,            81:22, 102:5, 108:13,           attest [1] - 19:3
    amazing [1] - 26:13                126:18                           124:15, 129:18                  attested [2] - 18:25, 127:12
    ambit [1] - 83:1                  appearance [1] - 122:23          arguments [12] - 20:16, 26:3,    Attorney [3] - 123:20,
    Amchem [9] - 73:7, 73:23,         appearances [1] - 5:4             32:23, 36:25, 42:12, 49:16,      123:22, 123:24
     74:10, 74:21, 79:12, 80:14,      appeared [2] - 125:6, 129:6       50:10, 94:14, 120:20,           attorney [8] - 7:23, 17:2,
     80:20, 85:25, 88:5               appearing [1] - 126:19            126:7, 130:2                     17:20, 80:9, 108:1, 126:16,
    amend [1] - 102:23                appellate [1] - 35:2             arise [2] - 79:20, 79:23          134:11, 134:13
    amended [2] - 29:3, 110:4         applicability [1] - 75:18        arises [1] - 64:24               attorney's [3] - 102:15,
    America [1] - 73:16               application [3] - 18:22, 64:3,   arising [1] - 64:16               110:13, 118:3
    amount [39] - 8:13, 8:25,          105:24                          Arpert [1] - 7:18                attorneys [11] - 13:23, 14:25,
     13:15, 16:12, 22:21, 71:18,      applications [1] - 74:22         articulate [1] - 13:18            15:23, 91:23, 101:14,
     82:6, 89:9, 91:7, 92:21,         applied [2] - 55:23, 105:16      artificially [1] - 122:15         104:20, 108:15, 109:12,
     96:17, 97:2, 99:3, 101:20,       applies [1] - 103:10             Asbestos [1] - 77:21              110:11, 113:13
     102:24, 103:5, 104:24,           apply [4] - 11:9, 19:16, 56:2,   ascertainable [11] - 26:2,       attorneys' [27] - 40:8, 40:15,
     106:20, 108:24, 109:24,           73:13                            31:7, 31:10, 31:22, 51:13,       40:22, 53:5, 64:4, 71:11,
     110:9, 113:5, 113:13,            appointed [4] - 67:4, 70:6,       59:12, 81:6, 95:1, 95:9,         99:16, 101:12, 101:16,
     114:3, 114:11, 114:24,            99:21, 109:8                     98:8, 121:24                     101:17, 102:17, 102:24,
     115:2, 115:8, 115:17,            appointment [1] - 66:23          aside [6] - 17:1, 20:3, 22:17,    102:25, 103:5, 103:7,
     116:17, 117:9, 117:20,           appreciate [7] - 14:21, 44:9,     51:13, 51:15, 122:12             107:9, 114:10, 115:2,
     118:17, 122:1, 123:2,             47:7, 54:24, 61:22, 130:20,     aspect [4] - 33:9, 102:2,         116:5, 116:10, 117:12,
     123:6, 126:24, 127:3              131:15                           102:19, 110:12                   117:20, 118:6, 122:21,
    amounted [1] - 94:19              appreciated [1] - 62:22          aspects [4] - 79:4, 99:13,        126:2, 126:24, 127:6
    amounting [1] - 84:11             appreciates [1] - 19:15           101:18, 131:3                   attributable [2] - 8:14, 105:7
    amounts [2] - 15:13, 82:8         appreciation [1] - 93:1          asserted [2] - 64:15, 85:20      attribute [1] - 9:15
    Amy [3] - 2:10, 21:14, 125:3      appropriate [18] - 9:2, 12:12,   asserting [1] - 66:19            August [1] - 66:21
    AN [2] - 3:10, 132:7               20:1, 20:18, 20:21, 22:21,      assertion [2] - 35:7, 90:24      available [5] - 29:9, 74:20,
    analogy [2] - 59:14, 60:15         23:21, 30:18, 35:12, 35:22,     assertions [1] - 35:2             83:10, 84:3, 100:3
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof139
                                                          Page 138    156ofPageID:
                                                                            185 2179


                                                                                                                                    138
    AVENUE [1] - 1:25                basis [5] - 15:4, 31:22,          blush [1] - 106:15                Byrne [2] - 5:7, 66:24
    average [1] - 8:12                115:18, 127:16, 129:18           board [1] - 19:4                  BYRNE [1] - 1:13
    avoid [1] - 46:20                BE [2] - 3:10, 132:7              Bochenek [6] - 2:12, 6:10,
    avoiding [1] - 87:21             bear [2] - 33:15, 49:20            21:13, 37:11, 127:9                            C
    avoids [1] - 33:21               bearing [1] - 127:23              Bogart [3] - 54:15, 55:2,
    award [35] - 9:1, 55:18, 64:3,   become [2] - 74:23, 88:8           55:14                            C.C.R [1] - 1:24
     101:15, 101:17, 101:22,         Beers [2] - 44:11, 44:19          Bogosian [1] - 85:5               C.S.R [1] - 134:21
     101:25, 102:24, 102:25,         began [1] - 8:9                   Bolger [2] - 34:13, 87:24         CAL [1] - 1:20
     103:17, 103:25, 104:1,          begin [2] - 12:22, 121:19         bother [1] - 26:14                calculated [2] - 8:20, 30:23
     104:5, 104:9, 105:15,           behalf [14] - 1:19, 1:21, 2:10,   bought [4] - 38:5, 47:20,         calculating [2] - 49:22, 110:9
     105:20, 110:21, 111:6,           2:12, 5:7, 6:9, 13:12,            95:6, 129:22                     calculation [4] - 104:2,
     114:10, 115:19, 115:24,          28:14, 64:9, 64:20, 81:17,       bound [4] - 48:9, 73:21, 87:6,     104:4, 106:5, 110:7
     116:6, 116:23, 118:3,            123:23, 125:7, 130:19             103:4                            California [26] - 13:16, 13:21,
     118:6, 118:10, 121:25,          BEHALF [1] - 2:8                  boy [1] - 17:25                    13:23, 13:24, 42:21, 42:23,
     123:5, 123:16, 124:4,           behavior [1] - 69:24              brand [1] - 68:6                   42:24, 43:2, 43:12, 43:13,
     124:25, 126:5, 126:8,           behind [2] - 25:18, 26:20         Brandon [3] - 2:12, 6:10,          44:7, 60:23, 64:11, 65:15,
     127:7                           belabor [2] - 30:25, 31:25         127:10                            65:18, 66:10, 68:7, 76:6,
    awarded [2] - 116:2, 122:11      believes [2] - 127:6, 129:13      breach [4] - 55:10, 64:22,         81:24, 82:1, 82:8, 82:11,
    awarding [1] - 116:25            Bell [2] - 34:13, 87:24            125:17                            82:15, 82:18, 111:14,
    awards [6] - 64:5, 105:1,        below [1] - 121:23                breached [1] - 22:9                117:25
     110:17, 115:25, 116:5,          benchmark [1] - 122:17            breads [1] - 65:5                 campaign [15] - 8:10, 8:13,
     123:11                          beneficial [1] - 60:13            breakdown [3] - 15:14,             9:20, 9:24, 10:14, 10:16,
    aware [2] - 10:4, 58:16          benefit [26] - 35:14, 35:15,       16:15, 20:8                       10:22, 70:1, 70:14, 78:8,
    awareness [1] - 60:10             39:24, 40:15, 43:19, 51:3,       breakfast [11] - 36:21, 36:22,     94:18, 118:19, 119:10,
    awfully [1] - 36:9                51:5, 53:6, 54:1, 61:3,           38:16, 38:17, 46:22, 46:25,       119:21, 121:11
                                      94:4, 95:12, 112:25, 114:5,       65:2, 69:14, 69:15, 70:3         campaigns [1] - 38:20
                  B                   114:21, 115:21, 116:22,          Brennan [1] - 59:1                Campbell [4] - 41:14, 41:16,
                                      116:24, 117:11, 117:13,          Brennan's [1] - 58:25              44:23, 98:17
    Baby [2] - 77:12, 78:1            118:7, 118:25, 121:14,           brief [6] - 9:22, 28:19, 37:14,   Campbell's [1] - 44:21
    backdrop [1] - 111:22             121:20, 125:1, 129:8              49:15, 107:7, 129:4              candid [1] - 58:23
    background [2] - 25:15,          benefits [3] - 50:23, 105:6,      briefed [1] - 111:18              cannot [6] - 9:15, 23:11,
     26:11                            124:13                           briefing [10] - 6:19, 6:21,        75:9, 87:9, 109:19, 124:14
    bad [5] - 23:8, 41:13, 41:16,    benefitted [4] - 104:15,           11:6, 20:25, 31:1, 33:1,         capable [1] - 80:9
     51:25, 58:2                      111:24, 112:23, 113:3             33:13, 37:3, 113:10, 129:9       capitalize [1] - 34:17
    Bader [1] - 124:9                Benz [1] - 92:16                  briefly [4] - 23:23, 27:8,        caption [1] - 67:2
    balance [2] - 84:1, 112:5        best [5] - 39:16, 39:23,           27:17, 54:11                     captures [1] - 92:22
    balanced [6] - 38:16, 38:17,      62:15, 89:17, 95:18              bring [1] - 49:19                 careful [1] - 128:4
     65:2, 69:14, 70:3               bestowed [1] - 117:10             bringing [2] - 51:25, 64:20       CARELLA [1] - 1:13
    banner [1] - 71:15               Beth [1] - 5:25                   brings [2] - 40:17, 130:11        Carella [7] - 5:7, 14:23,
    banners [1] - 99:24              BETH [1] - 2:5                    broad [1] - 116:4                  66:23, 66:24, 67:4, 81:15,
    bar [3] - 45:16, 62:19, 79:9     better [10] - 36:20, 47:24,       broadest [1] - 15:12               108:1
    Barbato [1] - 66:11               51:2, 51:5, 57:10, 58:12,        broadly [1] - 79:3                carve [1] - 21:17
    bargained [2] - 30:13,            59:18, 61:6, 61:7, 129:7         BRODY [1] - 1:13                  case [126] - 6:14, 6:19, 8:8,
     112:18                          betting [1] - 63:17               Brody [1] - 66:24                  11:10, 11:11, 11:12, 11:18,
    barred [1] - 39:5                between [11] - 13:5, 31:7,        broken [1] - 15:10                 11:24, 16:10, 18:7, 19:22,
    bars [1] - 47:19                  32:4, 76:6, 80:13, 80:17,        Brokerage [5] - 72:10, 74:14,      20:10, 22:5, 23:8, 23:12,
    base [1] - 11:1                   92:5, 98:15, 111:13,              75:4, 75:17, 101:8                23:24, 24:13, 24:14, 24:18,
    based [36] - 8:8, 8:10, 8:24,     122:24, 127:24                   brother [1] - 130:11               24:23, 25:11, 25:15, 25:17,
     9:14, 12:9, 29:11, 46:3,        beyond [2] - 91:1, 111:15                                            25:18, 25:21, 25:23, 25:24,
                                                                       brought [5] - 51:24, 52:2,
     54:3, 64:18, 66:19, 69:2,       billable [1] - 108:9                                                 26:1, 26:5, 26:18, 28:23,
                                                                        65:18, 111:15, 129:25
     69:19, 79:21, 95:6, 97:18,      billing [3] - 19:20, 103:14,                                         31:9, 32:19, 34:4, 35:2,
                                                                       Brytus [3] - 54:15, 55:2,
     100:11, 101:11, 101:23,          107:6                                                               42:21, 42:22, 43:2, 43:4,
                                                                        55:14
     102:8, 107:7, 108:2,            binding [2] - 40:4, 122:8                                            44:21, 45:6, 45:8, 45:15,
                                                                       bulk [1] - 23:20
     109:18, 110:8, 110:24,          bit [5] - 31:3, 31:24, 36:17,                                        47:6, 49:17, 49:21, 51:7,
                                                                       burden [4] - 22:19, 33:16,
     112:16, 116:12, 116:21,          48:13, 100:22                                                       51:23, 51:24, 52:1, 52:4,
                                                                        33:18, 33:19
     118:22, 119:5, 119:24,                                                                               53:21, 56:24, 57:13, 58:9,
                                     bittersweet [1] - 25:19           buy [1] - 78:16
     121:24, 122:4, 123:24,                                                                               58:19, 59:3, 59:19, 60:9,
                                     blended [1] - 17:13               buying [2] - 49:13, 95:13
     125:2, 127:1, 128:15                                                                                 60:21, 60:22, 61:1, 61:7,
                                     blocking [1] - 73:4               BY [5] - 1:14, 1:15, 1:17,
    bases [1] - 24:8                                                                                      62:4, 62:5, 62:10, 62:13,
                                     Bluetooth [7] - 40:3, 53:3,        1:19, 1:21
    basic [1] - 95:4                                                                                      62:23, 63:3, 65:17, 72:6,
                                      53:8, 53:12, 122:9, 122:18
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof140
                                                          Page 139    156ofPageID:
                                                                            185 2180


                                                                                                                                  139
     72:12, 73:1, 73:22, 73:23,      certainty [3] - 9:15, 97:16,       11:23, 12:1, 12:10, 22:2,         42:23, 43:13, 43:16, 43:17,
     84:5, 85:20, 90:9, 90:19,        110:6                             34:9, 40:2, 40:11, 44:10,         43:19, 44:7, 44:17, 45:17,
     91:1, 92:22, 93:1, 93:8,        Certificate [1] - 134:22           49:25, 54:16, 62:9, 63:12,        45:19, 50:5, 50:20, 50:23,
     94:10, 94:12, 95:22, 96:20,     certification [21] - 14:1,         72:10, 75:18, 77:14, 85:6,        50:24, 50:25, 51:4, 51:23,
     97:11, 97:20, 98:16,             14:12, 28:25, 30:10, 72:7,        88:13, 88:23, 96:5, 103:4,        52:13, 53:6, 53:9, 53:11,
     100:19, 103:13, 104:10,          72:14, 72:17, 72:25, 73:9,        103:22, 105:3, 110:17,            53:13, 53:15, 54:1, 54:2,
     104:24, 105:11, 105:16,          73:13, 73:25, 75:5, 75:9,         130:12                            54:3, 55:1, 55:9, 55:15,
     109:23, 110:2, 111:5,            75:23, 75:24, 78:4, 79:10,       circuit [1] - 122:7                55:17, 55:20, 55:25, 56:16,
     111:7, 111:8, 111:14,            84:6, 87:2, 88:11, 88:12         Circuit's [1] - 30:17              57:8, 57:19, 60:13, 61:4,
     111:15, 111:19, 114:2,          certified [6] - 42:23, 43:14,     circumstances [4] - 28:22,         63:13, 64:1, 64:10, 64:21,
     114:6, 115:14, 116:7,            44:7, 67:24, 72:9, 123:25         62:16, 101:11, 114:22             65:11, 65:15, 67:5, 67:6,
     116:12, 116:13, 118:1,          Certified [1] - 134:4             circumvent [1] - 122:16            67:24, 67:25, 68:2, 68:4,
     118:11, 122:7, 122:25,          CERTIFIED [2] - 3:10, 132:7       citations [1] - 35:3               68:9, 68:11, 68:17, 68:22,
     125:13, 128:17, 128:19,         certify [7] - 6:14, 64:1, 72:8,   cite [5] - 33:25, 34:14, 35:6,     68:24, 68:25, 69:19, 70:22,
     128:23, 129:25, 131:12           75:1, 87:3, 134:5, 134:10         54:16, 122:9                      71:20, 71:21, 72:2, 72:4,
    cases [41] - 16:17, 18:3,        cessation [2] - 46:1, 46:9        cited [2] - 11:11, 28:19           72:6, 72:8, 72:9, 72:14,
     18:8, 18:16, 18:18, 19:19,      cetera [2] - 108:4, 120:15        cites [1] - 72:11                  72:15, 72:17, 72:19, 72:24,
     24:15, 25:25, 28:19, 33:25,     challenge [3] - 47:12, 47:16,     citing [3] - 76:22, 81:1, 103:3    73:5, 73:10, 73:11, 73:13,
     34:3, 34:4, 34:11, 34:13,        85:15                            City [1] - 18:24                   73:19, 73:20, 73:21, 73:24,
     39:22, 48:3, 48:4, 54:16,       challenged [2] - 9:24, 81:8       civil [5] - 87:15, 90:12, 91:12,   74:1, 74:4, 74:7, 74:9,
     55:2, 56:10, 56:20, 57:13,      chance [2] - 112:16, 121:7         106:17, 111:11                    74:12, 74:17, 74:19, 74:23,
     61:23, 61:24, 62:1, 62:2,       change [2] - 38:15, 120:24        Civil [5] - 64:2, 72:18, 72:20,    75:1, 75:5, 75:9, 75:22,
     62:25, 63:1, 86:2, 87:19,                                          75:13, 96:7                       76:5, 76:10, 76:13, 76:14,
                                     changed [1] - 46:12
     90:22, 100:9, 103:15,                                             CIVIL [1] - 1:2                    76:18, 77:4, 77:7, 77:11,
                                     changes [9] - 35:14, 36:16,
     105:1, 105:17, 106:18,                                                                               77:24, 78:3, 78:6, 78:7,
                                      39:13, 46:13, 46:17, 49:11,      claim [24] - 9:11, 16:1, 26:5,
     108:23, 110:18, 115:25,                                                                              78:11, 78:22, 79:8, 79:9,
                                      69:7, 69:15, 119:11               29:11, 38:2, 39:2, 40:22,
     118:7, 128:14                                                                                        79:15, 79:19, 79:25, 80:4,
                                     changing [3] - 36:14, 60:9,        46:21, 46:23, 57:21, 68:23,
    Casey [1] - 77:13                                                                                     80:5, 80:8, 80:9, 80:13,
                                      69:13                             68:24, 70:8, 70:15, 70:23,
    cash [6] - 22:12, 40:6, 40:15,                                                                        80:17, 80:21, 80:22, 80:23,
                                     Channel [1] - 70:17                71:3, 71:4, 71:12, 78:18,
     41:11, 42:3, 60:12                                                                                   81:3, 81:7, 81:11, 81:12,
                                     chapter [1] - 14:21                84:16, 97:24, 100:2, 112:7,
    catch [1] - 80:24                                                                                     81:14, 81:16, 81:19, 81:20,
                                     charge [7] - 15:23, 17:2,          125:16
    catch-all [1] - 80:24                                                                                 82:7, 82:9, 82:14, 82:19,
                                      18:2, 18:8, 18:9, 19:23,         claimants [1] - 98:23
    causation [2] - 31:7, 51:13                                                                           82:22, 82:24, 83:3, 83:5,
                                      19:24                            claiming [1] - 109:24
    caused [6] - 9:11, 78:15,                                                                             83:8, 83:9, 83:14, 83:19,
                                     charged [3] - 16:7, 108:11,       claims [50] - 13:4, 13:5, 13:7,
     78:19, 81:5, 94:25                                                                                   83:24, 84:2, 84:6, 84:15,
                                      108:16                            13:9, 13:15, 13:18, 13:20,
    cautious [1] - 116:25                                                                                 84:20, 84:23, 85:9, 85:10,
                                     charges [2] - 18:14, 108:22        29:14, 43:4, 64:15, 64:20,
    CCR [2] - 3:16, 132:11                                                                                85:13, 85:14, 85:23, 87:2,
                                     charity [1] - 72:3                 65:16, 66:19, 69:3, 69:24,
    CECCHI [21] - 1:13, 1:14,                                                                             87:3, 87:6, 87:9, 87:16,
                                     Charlene [2] - 4:6, 13:1           70:7, 71:4, 71:5, 71:17,
     5:6, 5:13, 5:17, 16:9, 17:7,                                                                         87:19, 87:25, 88:6, 88:11,
                                     check [12] - 14:18, 15:5,          71:18, 72:5, 74:5, 74:6,
     17:11, 23:18, 25:5, 25:8,                                                                            88:18, 88:21, 88:25, 89:6,
                                      19:17, 19:21, 44:8, 103:24,       77:3, 77:25, 78:2, 78:21,
     37:15, 57:18, 58:1, 59:14,                                                                           89:12, 89:23, 91:10, 91:13,
                                      103:25, 104:6, 106:1,             79:4, 79:6, 79:7, 79:14,
     63:17, 107:15, 107:20,                                                                               91:15, 91:21, 91:24, 92:2,
                                      106:5, 120:18, 127:22             79:20, 79:22, 79:24, 83:21,
     130:5, 130:15, 131:15                                                                                92:3, 92:6, 92:11, 92:13,
                                     Chessler [1] - 58:21               85:4, 85:20, 85:23, 88:10,
    Cecchi [13] - 4:8, 4:12, 4:16,                                                                        92:17, 92:23, 92:25, 93:20,
                                     chief [2] - 32:9, 32:14            95:7, 98:2, 100:8, 108:16,
     5:7, 16:4, 17:1, 32:2, 50:4,                                                                         95:15, 95:17, 96:4, 96:8,
                                     children [1] - 36:24               111:25, 112:6, 112:13,
     57:17, 59:8, 63:10, 66:24,                                                                           99:1, 99:7, 99:13, 99:15,
                                     chocolate [3] - 28:11, 31:14,      114:16, 120:23, 125:17
     71:9                                                                                                 99:17, 99:19, 99:21, 100:1,
                                      95:5                             clarifies [1] - 14:8
    Cecchi's [2] - 20:7, 22:4                                                                             100:3, 100:4, 100:18,
                                     chose [1] - 9:19                  clarify [1] - 13:11
    ceiling [1] - 110:10                                                                                  101:4, 101:15, 101:22,
                                     Chris [5] - 6:9, 37:11, 127:5,    CLARKSON [1] - 1:9
                                                                                                          102:3, 102:13, 102:18,
    Cendant [9] - 88:4, 90:5,                                          Class [2] - 5:8, 42:18
                                      128:10, 128:11                                                      103:13, 104:17, 105:6,
     92:4, 93:2, 94:8, 96:11,                                          class [301] - 6:13, 6:14, 6:20,
                                     Christine [1] - 125:25                                               105:7, 106:17, 109:9,
     96:18, 97:4, 103:11                                                6:22, 7:3, 8:24, 10:3,
                                     Christopher [1] - 81:18                                              110:4, 110:25, 111:12,
    centralization [2] - 65:14,                                         10:18, 13:16, 13:17, 14:2,
                                     CHRISTOPHER [1] - 2:11                                               111:13, 111:19, 112:2,
     65:23                                                              14:4, 16:1, 20:18, 21:19,
                                     Cir [20] - 72:22, 73:17, 75:19,                                      112:9, 112:11, 112:14,
    certain [6] - 12:8, 19:10,                                          22:3, 22:4, 22:15, 22:17,
                                      76:3, 76:21, 77:12, 77:13,                                          112:16, 113:2, 113:3,
     39:13, 86:1, 103:10,                                               22:21, 23:6, 26:19, 28:25,
                                      77:21, 78:1, 79:12, 80:19,                                          113:20, 114:2, 114:5,
     105:17                                                             29:9, 29:15, 29:18, 30:10,
                                      81:14, 85:6, 87:12, 87:17,                                          114:11, 114:20, 114:21,
    certainly [9] - 13:25, 20:24,                                       30:12, 30:19, 33:17, 34:23,
                                      87:24, 92:12, 103:20,                                               115:10, 115:21, 116:1,
     35:8, 36:18, 47:7, 49:2,                                           37:20, 40:9, 40:11, 40:16,
                                      122:19                                                              116:2, 116:22, 117:13,
     55:10, 119:9, 128:24                                               40:20, 40:21, 42:8, 42:11,
                                     Circuit [26] - 11:10, 11:11,                                         118:4, 118:8, 118:10,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof141
                                                          Page 140    156ofPageID:
                                                                            185 2181


                                                                                                                                  140
     118:14, 118:22, 118:24,          commercial [2] - 17:14,         conceivably [1] - 8:22             111:19, 111:20
     118:25, 119:1, 119:5,             48:23                          concentrating [1] - 83:21         consolidation [2] - 66:22,
     120:8, 121:9, 121:14,            commercials [8] - 36:15,        concepts [1] - 79:2                67:2
     121:20, 121:23, 122:3,            41:22, 41:23, 48:22, 48:24,    concern [6] - 9:5, 27:20,         Consulting [1] - 70:6
     122:11, 122:12, 122:21,           69:18, 69:19, 120:2             27:22, 36:23, 53:7, 122:13       Consumer [7] - 31:9, 43:6,
     123:1, 123:8, 123:25,            common [28] - 14:19, 40:12,     concerned [1] - 120:17             51:9, 51:19, 59:11, 59:20,
     124:12, 124:13, 124:18,           50:11, 54:17, 55:22, 66:3,     concerning [1] - 83:18             64:21
     124:20, 125:1, 125:21,            66:6, 74:3, 74:17, 77:7,       concerns [10] - 15:2, 33:11,      consumer [14] - 11:3, 22:3,
     126:3, 127:13, 127:19,            77:16, 78:5, 78:11, 78:23,      53:1, 82:25, 101:18, 121:4,       25:25, 31:12, 49:13, 69:24,
     128:20, 129:13, 129:17            84:18, 85:3, 85:9, 85:12,       124:5, 126:25, 127:20,            84:8, 85:16, 86:2, 90:17,
    class's [1] - 55:16                85:19, 85:23, 103:15,           129:8                             95:4, 98:14, 125:4, 125:16
    classes [1] - 84:21                104:9, 110:17, 116:16,         concessions [1] - 93:6            consumers [7] - 42:24, 46:5,
    clear [10] - 7:8, 13:25, 14:11,    116:22, 117:5, 122:5,          concluded [2] - 11:16,             65:10, 70:2, 81:17, 118:7,
     14:13, 47:10, 47:12, 47:21,       127:6                           131:21                            118:9
     72:4, 72:23, 125:15              commonality [4] - 77:9,         concludes [2] - 115:22,           consuming [1] - 90:13
    clearer [1] - 49:12                78:25, 79:2, 80:25              130:3                            contact [2] - 100:5, 100:7
    clearly [5] - 12:10, 13:9,        commonalty [5] - 77:5, 77:6,    conclusions [1] - 12:16           contain [1] - 101:7
     52:15, 84:9, 92:18                77:8, 77:16, 77:23             condition [2] - 56:11, 56:21      contained [1] - 53:12
    CLERK [2] - 5:2, 131:20           companies [1] - 120:1           conditionally [1] - 72:9          contains [2] - 70:21, 71:2
    client [3] - 17:4, 19:23, 55:11   companion [2] - 24:13,          conduct [12] - 31:6, 51:14,       contempt [1] - 44:19
    client's [1] - 5:24                24:14                           66:19, 79:15, 79:21, 79:23,      contended [1] - 58:10
    clients [8] - 15:23, 19:2,        Company [2] - 73:16, 75:13       85:8, 85:11, 90:17, 94:19,       content [5] - 69:8, 69:11,
     37:24, 38:1, 52:15, 57:23,       company [1] - 117:10             94:23, 94:25                      82:5, 120:14, 121:3
     111:3                            comparable [2] - 31:15,         conducted [4] - 10:18, 12:1,      context [4] - 11:9, 34:8,
    close [1] - 112:2                  95:10                           23:25, 65:20                      72:14, 73:6
    closed [1] - 112:8                compare [1] - 31:13             conducting [2] - 97:13,           contingency [1] - 115:18
    Cloudt [2] - 123:22, 124:1        compared [2] - 23:12, 92:2       105:9                            contingent [12] - 16:3, 16:10,
    Club [1] - 117:15                 comparison [1] - 116:1          conference [4] - 7:2, 7:5,         16:16, 16:17, 16:21, 18:3,
    co [1] - 5:9                      compensate [2] - 29:10,          7:21, 10:3                        18:4, 18:15, 19:19, 19:22,
    co-counsel [1] - 5:9               123:11                         Conference [1] - 4:4               105:12, 108:23
    codes [1] - 14:23                 compensation [1] - 61:19        conferred [2] - 116:25,           continually [1] - 120:1
    cohesive [1] - 84:22              complain [2] - 82:23, 121:9      117:18                           continue [1] - 119:25
    colleague [2] - 32:7, 58:21       complained [9] - 65:21,         confers [1] - 116:22              Continued [2] - 43:20, 86:3
    collect [1] - 19:23                71:25, 99:10, 100:17,          confess [1] - 60:4                continued [2] - 1:22, 90:5
    collected [2] - 72:2, 106:13       126:21, 126:23, 127:17,        confidential [1] - 7:20           Continuing [1] - 17:24
    collecting [1] - 16:22             127:24, 128:5                  confidentiality [2] - 7:17, 8:1   contract [1] - 64:22
    collectively [2] - 63:25,         complains [1] - 81:22           confine [1] - 46:23               controlled [2] - 73:9, 103:1
     126:15                           complaint [13] - 21:16, 29:3,   confirm [1] - 106:6               controlling [1] - 83:15
    collusion [6] - 32:4, 32:21,       41:12, 44:14, 46:2, 66:18,     conflagration [1] - 24:2          controversy [3] - 74:21,
     93:5, 122:24, 127:24,             66:20, 66:22, 67:9, 109:7,     conflict [3] - 79:11, 80:7,        83:11, 83:18
     128:3                             110:4, 111:20                   81:11                            convene [1] - 7:1
    colorful [1] - 94:21              complaints [4] - 64:16,         conflicts [2] - 80:12, 80:16      convenient [1] - 106:22
    combination [2] - 102:3,           64:18, 121:5, 121:16           confronted [1] - 72:24            Converted [1] - 76:23
     127:7                            complete [1] - 46:1             conjecture [1] - 9:14             convinced [3] - 62:24, 66:5,
    combined [2] - 102:8, 122:3       completed [2] - 89:9, 92:21     conjunction [1] - 46:13            108:11
    combining [3] - 13:21,            completely [1] - 9:19           conserved [1] - 87:20             convinces [1] - 122:5
     117:23, 126:7                    complex [6] - 17:14, 66:6,      consider [11] - 12:20, 20:1,      copied [1] - 129:6
    comfortable [1] - 61:15            87:19, 90:9, 111:8, 114:16      20:16, 20:19, 20:20, 20:22,      core [3] - 12:15, 58:6, 58:8
    coming [4] - 16:19, 24:25,        complexity [4] - 89:4, 90:1,     23:21, 56:23, 88:24, 105:5,      Corp [2] - 92:12, 122:18
     54:20, 60:16                      104:21, 114:13                  119:7                            Corporate [2] - 97:20,
    Comite [1] - 5:17                 complicated [1] - 66:4          considerable [1] - 89:22           103:19
    COMITE [2] - 1:16, 5:20           component [4] - 22:12, 58:5,    consideration [4] - 63:2,         corporation [1] - 34:6
    commenced [1] - 83:18              60:1, 65:1                      90:3, 95:11, 116:23              correct [3] - 24:18, 107:20,
    commencing [1] - 110:1            Components [1] - 97:19          considered [2] - 75:20, 87:1       130:15
    comment [7] - 25:6, 25:12,        comports [1] - 100:12           considering [4] - 95:3,           corrected [1] - 45:14
     25:13, 32:2, 49:15, 124:7        comprise [1] - 68:13             110:23, 111:4, 122:3             corroborate [1] - 108:20
    commented [1] - 115:12            comprised [1] - 92:13           considers [1] - 104:10            cosmetic [1] - 34:18
    comments [10] - 27:1, 32:25,      compromise [2] - 88:10,         consist [1] - 76:5                cost [10] - 48:11, 48:14,
     38:12, 43:3, 47:23, 59:21,        97:14                          consolidated [7] - 29:2,           48:19, 49:2, 84:9, 107:2,
     60:19, 61:9, 62:21, 123:19       Computron [1] - 103:2            29:3, 67:9, 90:23, 110:4,         118:23, 119:20, 120:4
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof142
                                                          Page 141    156ofPageID:
                                                                            185 2182


                                                                                                                                  141
    costly [1] - 24:7                 27:23, 28:5, 29:1, 30:1,          123:11                          deal [14] - 21:6, 26:19, 40:6,
    costs [17] - 90:4, 98:23,         30:24, 32:13, 32:17, 32:25,      Cowboys [1] - 117:15              40:12, 41:4, 43:1, 53:16,
     99:16, 107:3, 107:11,            33:5, 35:8, 36:4, 36:12,         created [2] - 104:14, 111:23      58:2, 59:25, 60:2, 122:22,
     107:12, 107:14, 107:16,          37:4, 37:6, 37:9, 37:18,         creates [3] - 15:2, 92:3, 92:7    130:23, 130:24
     107:17, 112:4, 112:11,           38:6, 38:22, 39:8, 40:24,        creating [2] - 119:10, 119:11    dealing [3] - 21:2, 28:1, 48:8
     112:13, 114:7, 118:2,            41:5, 41:8, 42:10, 42:16,        credentials [1] - 32:18          dealt [4] - 124:5, 126:25,
     119:7, 119:10, 119:15            43:1, 44:1, 45:10, 47:3,         credits [1] - 117:24              127:8, 128:6
    counsel [118] - 5:9, 5:13,        50:9, 51:4, 52:2, 52:5,          criteria [2] - 20:19, 80:25      deceived [3] - 30:12, 120:11,
     5:24, 6:20, 6:22, 7:3, 8:24,     52:22, 53:16, 54:8, 54:12,       critical [2] - 9:18, 12:17        121:6
     10:2, 10:3, 10:5, 10:18,         54:22, 56:6, 57:1, 57:7,         cross [7] - 19:21, 103:24,       December [2] - 80:19, 101:3
     11:7, 14:15, 15:17, 19:15,       57:16, 57:24, 59:6, 63:9,         103:25, 104:6, 106:1,           deception [1] - 119:3
     32:5, 33:17, 34:23, 43:16,       63:20, 107:18, 107:21,            106:5, 127:22                   deceptions [1] - 10:23
     44:4, 44:17, 48:1, 50:24,        130:13, 131:7, 132:12            cross-check [7] - 19:21,         deceptive [21] - 8:15, 8:17,
     52:14, 53:9, 53:13, 54:18,      Court [108] - 4:17, 11:7,          103:24, 103:25, 104:6,           9:12, 9:16, 10:8, 10:15,
     55:1, 55:6, 55:9, 55:15,         11:13, 11:15, 12:6, 12:19,        106:1, 106:5, 127:22             10:21, 39:3, 39:11, 41:20,
     55:17, 66:25, 67:5, 68:12,       14:9, 15:2, 15:11, 20:1,         crosscheck [1] - 16:24            47:8, 69:5, 70:13, 78:8,
     69:20, 73:11, 81:20, 81:24,      22:7, 22:8, 22:10, 22:11,        crystal [1] - 14:11               78:13, 78:15, 78:18, 80:1,
     82:14, 82:15, 82:19, 82:22,      23:6, 23:11, 24:4, 25:16,        current [2] - 74:22, 94:8         81:4, 90:17, 90:24
     83:4, 88:18, 92:23, 92:25,       27:2, 29:22, 38:14, 38:22,       cursory [1] - 100:24             deceptively [2] - 64:12,
     93:21, 95:15, 99:16,             39:6, 39:10, 40:4, 40:5,                                           64:25
                                                                       customary [1] - 16:24
     100:19, 100:21, 100:24,          41:7, 49:19, 49:23, 54:13,                                        decertification [1] - 96:11
                                                                       cut [1] - 42:6
     101:15, 101:19, 102:3,           55:18, 56:9, 56:12, 56:13,                                        decertify [1] - 96:8
                                                                       CVT [1] - 98:10
     102:13, 103:13, 103:18,          56:18, 56:23, 63:23, 67:1,                                        decide [1] - 58:7
                                                                       cy [3] - 72:1, 126:10, 126:22
     104:18, 104:25, 105:7,           67:7, 67:15, 67:19, 67:21,                                        decided [2] - 11:25, 43:3
                                                                       cy-près [3] - 72:1, 126:10,
     105:12, 107:1, 107:9,            68:3, 70:6, 71:22, 72:7,                                          decision [3] - 84:25, 93:22,
                                                                        126:22
     107:24, 108:14, 109:9,           72:8, 72:23, 73:23, 74:16,                                         122:22
     109:21, 110:20, 111:1,           75:6, 75:10, 78:5, 80:11,
                                                                                     D                  decisions [1] - 73:21
     111:13, 111:19, 112:3,           81:15, 82:17, 83:3, 84:1,
                                                                                                        declaration [14] - 7:1, 13:1,
     113:20, 113:21, 113:24,          87:2, 87:6, 87:9, 88:2,
                                                                       D.N.J [6] - 98:11, 98:18,         13:6, 13:14, 14:7, 15:17,
     113:25, 114:2, 114:11,           89:22, 89:24, 90:6, 91:16,
                                                                        101:9, 103:2, 114:1, 117:5       19:5, 46:15, 69:23, 70:5,
     114:20, 114:21, 114:25,          93:20, 94:13, 94:19, 95:16,
                                                                       dads [1] - 46:7                   71:8, 108:14, 109:5,
     115:10, 115:16, 115:23,          96:12, 97:5, 97:21, 97:25,
                                                                       Dallas [1] - 117:15               109:15
     116:2, 117:21, 118:1,            99:6, 99:21, 100:20, 101:1,
                                                                       damage [2] - 26:5, 30:20         Declaration [1] - 4:6
     118:9, 118:10, 118:13,           102:5, 102:15, 103:1,
                                                                       damages [21] - 11:17, 22:14,     declarations [5] - 71:10,
     118:16, 118:25, 120:8,           104:3, 104:10, 105:19,
                                                                        23:4, 23:7, 23:10, 23:13,        100:25, 107:4, 107:8,
     121:10, 122:6, 122:12,           106:4, 108:5, 109:16,
                                                                        25:25, 30:15, 30:22, 68:17,      127:14
     123:1, 124:12, 124:14,           109:22, 110:6, 111:25,
                                                                        78:21, 89:11, 93:25, 96:2,      declining [1] - 12:7
     124:20, 125:4, 126:1,            112:24, 113:9, 113:15,
                                                                        97:23, 97:24, 98:5, 98:10,      decrease [1] - 10:25
     127:11, 127:19, 128:14,          114:9, 114:18, 115:12,
                                                                        127:2                           dedicated [1] - 70:19
     128:20, 130:19, 130:20,          115:22, 116:9, 116:14,
                                                                       Dan [2] - 6:6, 108:15            defeat [1] - 78:3
     131:10, 134:11, 134:13           116:25, 118:2, 118:5,
                                                                       DANIEL [1] - 2:14                defective [1] - 125:8
    COUNSEL [1] - 2:6                 118:10, 122:13, 128:11,
                                      128:16, 129:8, 134:4             Daniel [1] - 126:11              defendant [54] - 8:9, 8:16,
    counsel's [12] - 81:14, 82:24,
                                     court [18] - 5:1, 25:12, 72:16,   data [2] - 24:8                   8:18, 9:21, 10:16, 27:21,
     101:4, 106:2, 106:20,
                                                                       Date [1] - 134:22                 27:25, 32:4, 38:18, 39:6,
     108:10, 110:8, 112:10,           72:25, 73:12, 75:2, 75:14,
                                      87:7, 96:7, 98:12, 102:23,       date [6] - 13:5, 44:17, 45:19,    40:6, 55:5, 56:10, 56:14,
     117:7, 118:15, 121:24,
                                      103:4, 108:19, 117:7,             68:8, 91:15, 134:8               56:15, 56:20, 56:22, 64:6,
     122:3
                                                                       dates [1] - 44:8                  64:7, 64:11, 64:16, 64:25,
    counsels' [1] - 71:9              117:17, 122:10, 127:12,
                                      129:12                           Daubert [10] - 11:8, 11:14,       67:9, 68:21, 69:9, 69:17,
    couple [1] - 12:23
                                                                        11:20, 11:22, 12:2, 12:9,        69:20, 76:25, 79:16, 85:16,
    course [9] - 21:4, 34:22,        Court's [5] - 22:2, 23:18,
                                                                        12:11, 12:13, 38:13              90:20, 90:23, 94:12, 94:17,
     53:8, 78:20, 79:20, 79:23,       38:12, 95:14, 114:17
                                                                       Davis [9] - 4:8, 5:17, 17:21,     97:1, 98:9, 99:23, 102:4,
     88:19, 123:13, 125:21           court's [3] - 97:18, 104:7,
                                                                        108:14, 108:19, 108:25,          102:10, 110:2, 117:10,
    COURT [82] - 1:1, 3:17, 5:3,      122:10
                                                                        109:6, 109:9, 109:13             118:17, 118:23, 119:8,
     5:12, 5:16, 5:21, 6:2, 6:11,    COURTHOUSE [1] - 1:9
                                                                       dAVIS [1] - 1:18                  119:9, 119:13, 119:16,
     13:25, 14:10, 16:18, 17:9,      courtroom [1] - 58:14
                                                                       DAVIS [5] - 1:19, 5:19, 17:22,    119:20, 119:23, 119:25,
     17:19, 17:23, 18:4, 18:11,      courts [16] - 56:10, 75:25,
                                                                        18:2, 18:7                       120:3, 120:13, 120:23,
     18:20, 19:7, 19:12, 21:12,       85:4, 87:15, 88:14, 92:24,
                                                                       DB [1] - 72:21                    121:12
     21:15, 21:21, 21:24, 22:6,       97:16, 98:13, 103:17,
                                                                       De [2] - 44:11, 44:19            Defendant [3] - 1:7, 1:21,
     22:17, 22:22, 22:25, 23:14,      103:23, 110:21, 113:21,
                                                                       deadline [1] - 50:5               64:13
     25:7, 27:4, 27:9, 27:16,         116:4, 117:11, 122:13,
                                                                       deadlines [2] - 67:8, 70:25      defendant's [20] - 67:7, 68:6,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof143
                                                          Page 142    156ofPageID:
                                                                            185 2183


                                                                                                                                 142
     70:13, 78:8, 78:14, 81:4,      development [1] - 92:23          district [18] - 59:18, 64:20,   EAST [1] - 1:10
     82:4, 85:8, 85:10, 93:12,      device [1] - 74:23                65:19, 72:16, 72:25, 75:2,     Eastern [1] - 117:16
     94:20, 94:25, 96:14, 96:23,    devoted [4] - 100:19, 104:24,     75:14, 75:25, 87:7, 88:14,     easy [2] - 125:13, 130:25
     111:17, 119:6, 129:14,          115:8, 115:10                    96:7, 98:12, 102:23, 103:4,    eat [1] - 46:8
     129:19, 130:1, 130:20          Dewey [2] - 11:24                 103:23, 104:7, 117:17,         echo [1] - 52:24
    defendants [6] - 41:15,         difference [3] - 19:25, 82:6,     122:10                         eclipsing [1] - 73:9
     42:20, 69:6, 85:5, 89:14,       98:15                           DISTRICT [2] - 1:1, 1:1         economic [2] - 49:20, 49:24
     96:16                          differences [2] - 78:2, 79:17    District [14] - 11:15, 22:2,    economies [1] - 84:24
    defendants' [2] - 56:13, 66:3   different [10] - 31:18, 33:6,     22:8, 49:19, 49:23, 65:17,     editing [1] - 109:3
    defense [2] - 68:12, 83:15       34:8, 35:16, 59:9, 59:19,        66:10, 67:19, 67:20, 76:15,    educate [1] - 70:2
    defenses [2] - 74:5, 74:7        59:20, 105:17, 108:24,           117:16, 117:25, 125:6,         Edward [3] - 2:12, 6:10,
    deficiencies [1] - 26:9          131:3                            128:2                           127:10
    defined [5] - 45:19, 68:4,      differently [3] - 39:18, 59:3,   District's [1] - 30:18          effect [1] - 120:20
     79:3, 82:9, 119:1               102:2                           divide [1] - 108:2              effective [1] - 44:16
    definitions [1] - 73:5          difficult [7] - 25:23, 25:24,    divided [3] - 23:19, 50:16,     effectively [1] - 70:1
    degree [1] - 92:22               26:18, 29:24, 62:23, 94:11,      68:16                          effects [1] - 10:14
    Del [1] - 76:23                  117:2                           dividing [2] - 33:5, 104:1      effectuate [1] - 13:23
    delay [1] - 91:9                difficulties [3] - 83:23,        doctrine [4] - 54:17, 54:18,    efficacy [1] - 124:2
    demand [1] - 73:5                113:22, 125:14                   55:22                          efficiency [3] - 84:2, 104:19,
    demanding [1] - 97:17           difficulty [2] - 34:16, 96:1     document [1] - 93:13             113:23
    demonstrate [4] - 33:18,        directed [4] - 91:23, 99:17,     documenting [1] - 24:22         efficient [1] - 83:10
     33:20, 34:25, 35:4              99:20, 113:12                   documents [6] - 93:15,          efficiently [1] - 74:20
    demonstrated [1] - 82:17        directly [1] - 113:1              100:1, 106:13, 106:15,         effort [5] - 15:9, 84:24,
    demonstrates [1] - 76:19        disagree [2] - 52:3, 52:18        106:18, 129:12                  130:20, 130:25, 131:6
    demonstrating [1] - 33:16       disagrees [1] - 60:8             dollar [1] - 30:20              efforts [6] - 70:8, 105:7,
    denied [6] - 8:4, 42:23,        disarmed [1] - 73:12             dollars [2] - 84:11, 98:22       105:8, 114:5, 115:22,
     43:13, 65:23, 67:15,           discern [1] - 35:14              done [11] - 12:2, 14:16,         118:8
     117:12                         discharge [1] - 24:5              14:17, 14:24, 16:8, 18:6,      Eggleton [5] - 4:15, 5:23,
    depositions [4] - 60:25,        discovery [13] - 15:7, 89:9,      39:18, 47:25, 48:3, 111:21,     7:22, 57:1, 57:3
     93:16, 106:11, 109:4            90:10, 90:15, 92:21, 93:4,       128:16                         EGGLETON [7] - 1:21, 5:22,
    derived [1] - 119:5              93:9, 106:9, 106:12,            doubts [1] - 51:7                32:11, 32:16, 57:3, 57:9,
    describe [1] - 13:15             106:17, 108:4, 109:3,           down [3] - 15:10, 18:1, 56:19    131:18
    described [3] - 98:4, 101:24,    111:10                          downloaded [1] - 71:5           eight [2] - 89:16, 91:18
     104:12                         discrete [2] - 24:6, 24:15       Dr [3] - 11:17, 38:11, 39:5     eighth [1] - 23:5
    descriptions [1] - 15:6         discretion [7] - 12:7, 22:9,     drafted [1] - 29:5              either [5] - 30:10, 32:4, 64:7,
    deserve [1] - 51:25              89:22, 102:23, 103:2,           drafting [1] - 109:3             78:8, 117:19
    designated [1] - 7:20            116:5, 116:15                   drinks [1] - 65:4               electronic [2] - 71:3, 106:17
    designation [1] - 73:10         discuss [3] - 14:15, 100:22,     dubious [1] - 117:14            element [5] - 42:3, 76:24,
    designed [2] - 73:4, 73:19       112:23                          due [1] - 72:5                   78:24, 80:12, 80:23
    desirability [1] - 83:20        discussed [7] - 79:22, 82:20,    dump [1] - 24:8                 elements [1] - 125:16
    despite [4] - 11:2, 73:10,       111:7, 113:14, 114:23,          duplication [1] - 15:9          emails [1] - 130:9
     77:17, 97:23                    116:4, 126:17                   duplicative [2] - 108:10,       emotional [1] - 60:20
    detail [6] - 26:6, 46:16,       Discussion [1] - 4:5              109:18                         employee [2] - 134:11,
     101:7, 107:23, 108:5,          discussion [1] - 47:9            duration [5] - 89:5, 90:2,       134:13
     127:20                         dismiss [13] - 28:24, 42:22,      104:21, 114:13, 114:14         enable [2] - 46:7, 122:16
    detailing [1] - 100:18           43:13, 51:17, 66:15, 67:8,      during [10] - 29:19, 65:10,     enacted [1] - 13:22
    details [1] - 109:22             67:10, 67:13, 90:21, 91:1,       67:17, 68:25, 77:2, 96:8,      encountered [1] - 83:23
    determination [8] - 49:10,       93:12, 94:13, 110:3              107:14, 108:13, 123:13,        encouraged [1] - 87:24
     73:15, 75:11, 80:6, 85:18,     dismissal [2] - 111:17, 114:8     128:1                          encourages [1] - 87:14
     88:2, 95:15, 102:20            dismissed [1] - 66:13            duties [1] - 24:6               end [6] - 6:25, 30:2, 61:14,
    determinations [1] - 74:24      disparity [1] - 92:5             duty [2] - 55:9, 55:11           98:25, 110:20, 112:1
    determine [8] - 72:7, 72:16,    displace [1] - 104:7                                             enforcing [1] - 56:15
     72:19, 76:9, 89:24, 92:25,     dispute [4] - 31:22, 78:17,                     E                engaged [3] - 12:13, 88:18,
     109:19, 129:10                  96:20, 115:5                                                     93:10
    determined [2] - 8:2, 90:7      disputes [2] - 76:25, 98:19      E.D [1] - 101:2
                                                                                                     engaging [1] - 12:11
    determining [9] - 15:3, 15:4,   Dist [1] - 101:2                 early [3] - 93:3, 111:16,
                                                                                                     English [1] - 71:6
     58:18, 75:20, 85:3, 87:5,      distilled [1] - 91:18             114:23
                                                                                                     enriched [1] - 55:21
     88:24, 113:18, 116:23          distributed [1] - 72:3           earn [2] - 62:17, 62:18
                                                                                                     enrichment [1] - 55:23
    detriment [1] - 124:12          distribution [2] - 68:10,        earned [1] - 63:5
                                                                                                     ensure [3] - 73:19, 88:17,
    developed [1] - 46:13            68:22                           easily [2] - 76:24, 117:3
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof144
                                                          Page 143    156ofPageID:
                                                                            185 2184


                                                                                                                                  143
     88:23                          exception [1] - 64:10                                              false [4] - 45:6, 45:21, 46:4,
                                                                                   F
    entail [1] - 96:10              excess [1] - 55:19                                                   58:10
    entered [2] - 7:18, 127:12      excessive [2] - 125:9, 127:8    F.2d [3] - 49:17, 75:19, 78:1      familially [1] - 126:20
    entering [1] - 31:16            exchange [3] - 29:23, 34:18,    F.3d [3] - 11:25, 34:14, 88:4      familiar [2] - 22:6, 32:8
    entire [3] - 71:20, 85:23,       97:16                          F.Supp [2] - 93:6, 98:17           family [2] - 47:1, 68:14
     129:3                          exclude [2] - 12:7, 125:21      F.Supp.2d [1] - 76:15              fan [1] - 11:1
    entirely [1] - 129:9            excluded [2] - 12:8, 68:11      Facebook [1] - 70:18               far [2] - 84:14, 108:6
    entirety [1] - 12:8             exclusion [2] - 71:21, 91:21    faced [4] - 42:25, 81:8,           fashion [8] - 12:20, 15:12,
    entitled [8] - 24:25, 29:25,    exclusively [1] - 18:15           113:22, 125:13                     15:15, 20:7, 49:11, 91:17,
     30:1, 30:11, 123:8, 129:2,     exercises [1] - 116:14          facing [2] - 42:25, 43:10            100:24, 102:16
     129:14, 130:1                  exhaust [1] - 48:17             fact [30] - 9:8, 9:18, 10:5,       fast [1] - 58:12
    ENTITLED [2] - 3:12, 132:8      exhausted [1] - 72:5              10:7, 10:13, 12:17, 14:1,        fat [3] - 69:11, 120:14, 121:3
    enumerate [1] - 76:13           exhaustive [1] - 105:2            18:25, 24:21, 29:3, 33:10,       fatal [3] - 9:9, 26:5, 101:5
    equal [1] - 71:19               existing [1] - 48:21              35:2, 44:10, 44:21, 46:6,        favor [15] - 84:6, 90:6, 92:4,
    equitable [2] - 54:18, 55:22    expected [5] - 31:12, 84:15,      48:19, 53:17, 74:3, 74:17,         92:8, 92:18, 93:23, 94:10,
    Erin [1] - 5:17                  94:7, 95:17, 98:25               75:3, 77:7, 77:10, 77:16,          95:23, 96:13, 98:2, 99:5,
    ERIN [1] - 1:16                 expects [1] - 128:19              78:6, 84:19, 85:17, 96:16,         114:10, 115:1, 115:24,
    error [2] - 12:25, 38:3         expenditure [1] - 114:7           97:23, 98:1, 123:25                116:3
    especially [1] - 106:10         expense [5] - 55:21, 84:7,      factor [21] - 83:1, 90:1, 90:3,    favorable [2] - 81:23, 115:20
    ESQUIRE [9] - 1:14, 1:15,        84:24, 89:4, 90:2                90:6, 91:10, 91:25, 92:3,        favored [1] - 103:16
     1:16, 1:19, 1:21, 2:5, 2:9,    expenses [5] - 64:4, 101:13,      92:8, 92:22, 93:22, 96:6,        favors [6] - 87:14, 87:18,
     2:11, 2:14                      101:16, 101:21, 102:25           96:12, 96:22, 96:24, 97:5,         91:11, 92:10, 92:14, 92:16
    ESQUIRES [1] - 1:20             expensive [2] - 24:7, 90:14       105:17, 113:4, 114:9,            FDA [1] - 94:22
    ESQURE [1] - 1:17               experience [2] - 107:7,           115:1, 115:7, 119:16             February [4] - 64:19, 68:9,
    essence [1] - 91:18              113:24                         factoring [1] - 95:14                72:22, 76:7
    essential [1] - 29:18           experienced [3] - 17:2,         factors [24] - 75:18, 83:12,       federal [5] - 43:10, 43:11,
    essentially [9] - 8:3, 19:19,    81:16, 119:23                    84:5, 87:1, 88:24, 89:2,           43:12, 87:15
     29:7, 34:22, 35:22, 36:10,     expert [9] - 11:15, 33:21,        94:1, 94:6, 94:9, 95:23,         Federal [6] - 64:2, 72:17,
     83:25, 95:5, 108:22             38:13, 46:14, 49:22, 60:6,       97:9, 98:2, 99:4, 99:6,            72:20, 75:13, 76:22, 96:6
    establish [2] - 75:19, 125:15    61:5, 69:24, 90:14               104:10, 104:11, 105:4,           fee [69] - 9:1, 9:4, 16:21,
    established [5] - 70:19,        expert's [1] - 12:4               105:15, 105:19, 105:21,            17:17, 17:25, 18:2, 18:15,
     77:15, 79:16, 95:8, 98:5       expertise [1] - 113:24            105:22, 111:22, 114:15,            18:21, 19:19, 19:22, 21:2,
    establishes [1] - 75:3          experts [3] - 61:1, 93:16,        116:8                              22:13, 24:12, 24:13, 27:21,
    establishing [6] - 77:8,         106:13                         facts [3] - 42:21, 64:17,            27:24, 40:23, 49:2, 50:11,
     89:10, 89:11, 93:24, 96:1,     explain [1] - 14:11               85:19                              50:19, 51:25, 54:23, 55:3,
     97:22                          explained [5] - 72:13, 85:7,    Factual [1] - 78:2                   55:6, 55:7, 55:8, 55:11,
    estimate [2] - 11:17, 121:21     96:5, 98:13, 125:12            factual [7] - 66:2, 66:6,            55:13, 56:1, 56:14, 58:7,
    et [3] - 1:3, 108:4, 120:15     explanation [1] - 107:7           74:24, 79:17, 85:13, 85:21,        62:11, 62:12, 62:17,
    etc [1] - 1:3                   explicit [1] - 46:20              90:11                              102:13, 102:15, 103:25,
    evaluate [1] - 97:9             explicitly [1] - 65:2           failed [2] - 10:12, 128:20           104:1, 104:9, 105:10,
    evaluating [1] - 105:20         explored [1] - 26:6             failure [2] - 101:3, 103:19          105:12, 105:15, 105:20,
    evaluation [1] - 97:13          exposed [3] - 10:10, 78:13,     fainthearted [1] - 88:8              105:24, 106:6, 108:23,
    event [3] - 17:17, 79:20,        81:4                           fair [28] - 19:18, 21:21, 35:20,     110:13, 110:17, 110:21,
     130:10                                                           42:11, 47:11, 54:2, 54:3,          113:19, 115:24, 116:4,
                                    express [1] - 64:22
                                                                      59:25, 61:13, 61:16, 61:19,        116:5, 116:17, 116:23,
    eventual [1] - 114:7            expressed [1] - 122:14
                                                                      61:20, 61:21, 62:16, 63:5,         118:3, 118:10, 121:25,
    evidence [11] - 10:19, 10:24,   expressly [1] - 11:20
                                                                      72:19, 75:11, 75:16, 83:10,        122:15, 123:6, 124:4,
     32:6, 34:24, 35:4, 35:6,       extend [1] - 91:5
                                                                      87:11, 88:3, 88:25, 97:10,         124:25, 125:8, 126:4,
     38:14, 75:1, 75:2, 81:9,       extensive [5] - 90:16, 93:10,
                                                                      99:7, 102:21, 111:3,               126:8, 127:7, 127:18,
     93:4                            95:21, 100:10, 106:10
                                                                      112:15, 125:11                     128:6, 129:16
    exactly [1] - 11:13             extent [11] - 40:21, 43:4,
                                                                    fairly [6] - 36:25, 63:21,         Fees [1] - 4:10
    examine [1] - 113:22             81:21, 83:17, 113:10,
                                                                      73:21, 74:8, 74:20, 80:4         fees [75] - 4:11, 4:13, 6:13,
    examining [2] - 76:1, 88:15      118:3, 121:6, 121:11,
                                                                    fairness [21] - 11:9, 12:3,          14:22, 15:4, 15:24, 16:3,
    example [5] - 38:15, 65:5,       124:22, 126:2, 126:4
                                                                      12:4, 21:3, 24:11, 25:1,           20:5, 20:17, 20:20, 20:23,
     69:13, 95:24, 120:13           extort [1] - 129:2
                                                                      27:5, 28:7, 28:16, 33:2,           22:22, 27:12, 34:19, 40:8,
    exceeds [3] - 76:20, 96:24,     extorted [1] - 128:13
                                                                      53:1, 58:4, 58:24, 73:8,           40:15, 40:22, 42:7, 50:10,
     118:3                          extra [1] - 48:19
                                                                      73:14, 75:21, 76:1, 82:24,         50:18, 50:22, 53:5, 56:2,
    excellent [5] - 97:21, 111:2,   eye [1] - 104:5
                                                                      84:1, 88:15, 88:23                 57:17, 64:4, 71:10, 71:11,
     114:20, 131:3, 131:12
                                                                    faith [1] - 26:3                     71:12, 82:24, 91:23, 98:22,
    except [1] - 76:5
                                                                    Falkner [1] - 125:25                 99:16, 100:19, 100:21,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof145
                                                          Page 144    156ofPageID:
                                                                            185 2185


                                                                                                                                      144
      100:25, 101:4, 101:12,             126:5, 126:6, 130:3               45:9, 46:16, 50:5, 50:7,         122:18, 123:20, 123:22,
      101:16, 101:17, 102:7,           fine [3] - 17:19, 19:14, 52:5       64:17, 74:13, 76:11, 134:9       123:24
      102:17, 102:24, 102:25,          firm [10] - 14:23, 15:21, 16:7,   fortuitousness [1] - 9:7          general [7] - 5:24, 15:5, 20:7,
      103:6, 103:7, 103:17,              16:8, 17:5, 20:8, 66:25,        forum [1] - 83:22                  36:1, 40:22, 87:14, 110:16
      104:18, 106:3, 107:3,              81:15, 109:8, 126:16            forward [9] - 21:12, 24:25,       generally [12] - 10:22, 15:23,
      107:9, 107:10, 109:20,           firm's [1] - 108:1                  26:9, 26:20, 27:1, 27:16,        16:7, 36:22, 48:23, 76:18,
      110:10, 112:4, 112:10,           firms [7] - 15:8, 15:21, 107:4,     47:5, 61:4, 120:9                96:22, 103:16, 110:19,
      113:5, 113:13, 114:7,              108:6, 109:23, 111:1,           fought [1] - 26:18                 110:22, 116:6, 119:12
      114:11, 115:2, 116:1,              115:14                          foundation [1] - 12:15            generated [1] - 107:10
      116:2, 116:10, 117:12,           first [36] - 6:16, 9:20, 9:25,    four [5] - 23:25, 51:2, 74:8,     generous [1] - 111:4
      117:20, 118:6, 122:3,              10:10, 13:10, 14:1, 21:6,         89:10, 104:21                   Genta [1] - 96:2
      122:6, 122:21, 123:2,              23:15, 23:16, 25:16, 31:5,      fourth [1] - 94:1                 Georgine [1] - 79:12
      126:2, 126:25, 127:6,              33:21, 38:10, 43:9, 45:4,       fraction [1] - 98:6               Gerber [1] - 45:8
      128:14                             57:19, 58:5, 58:8, 63:12,       frankly [4] - 21:1, 51:4,         Girsh [6] - 75:19, 89:2, 92:9,
    felt [5] - 23:21, 26:2, 32:11,       63:15, 67:14, 72:7, 76:8,         63:12, 125:9                     104:11, 105:21, 114:15
      60:8, 131:16                       76:9, 76:20, 84:7, 90:1,        Fraud [7] - 31:9, 43:6, 51:9,     given [7] - 37:25, 38:12,
    FERRERO [2] - 1:6, 2:6               90:3, 94:17, 101:19,              51:19, 59:11, 59:20, 64:21       56:1, 95:21, 107:15,
    Ferrero [22] - 5:23, 6:23, 7:4,      106:15, 110:12, 123:20,         fraud [6] - 11:3, 84:8, 86:2,      111:20, 126:3
      7:17, 9:22, 11:1, 30:11,           124:13, 126:21, 130:18            121:18, 125:5, 125:16           glad [1] - 26:8
      41:13, 47:20, 48:14, 49:2,       First [1] - 42:18                 fraudulent [2] - 78:13, 90:25     GLOVER [1] - 1:3
      64:6, 64:7, 65:7, 65:16,         first-filed [1] - 67:14           fraudulently [1] - 120:22         Glover [8] - 63:24, 64:19,
      65:20, 66:15, 68:12, 96:21,      FISHER [1] - 1:9                  FREDA [1] - 1:11                   65:12, 66:13, 66:14, 67:13,
      114:16, 114:20, 115:5            five [8] - 15:8, 23:25, 69:1,     free [1] - 125:21                  109:6
    Ferrero's [2] - 70:1, 95:15          89:11, 98:24, 104:23,           Freehof [2] - 38:11, 39:5         Glover's [2] - 66:20, 66:22
    few [7] - 43:9, 52:18, 53:25,        107:4, 109:23                   French's [1] - 11:17              GMC [2] - 87:11, 103:3
      91:25, 95:10, 112:23,            five-day [1] - 23:25              frequently [2] - 70:25, 100:5     goal [1] - 121:18
      116:14                           Florida [1] - 43:11                                                 goodies [1] - 52:12
                                                                         Friday [2] - 7:2, 7:9
    fiduciary [3] - 55:9, 55:10,       flowing [1] - 11:3                                                  Goodman [3] - 2:12, 6:10,
                                                                         front [5] - 35:24, 36:8, 36:13,
      87:8                             FLW [1] - 1:2                                                        127:10
                                                                           69:10, 120:15
    fifth [1] - 94:1                   focus [3] - 61:12, 79:4, 85:7                                       GOODRICH [1] - 1:20
                                                                         fruit [1] - 65:5
    fighting [1] - 106:21              focused [3] - 60:2, 85:4,                                           governed [1] - 99:12
                                                                         Fuel [1] - 87:12
    figures [4] - 7:16, 8:11, 8:23,      122:23                                                            government [1] - 105:9
                                                                         full [6] - 54:19, 55:19, 62:11,
      129:11                           focusing [1] - 118:8                                                grain [1] - 65:5
                                                                           68:3, 109:22, 129:11
    file [9] - 37:25, 38:4, 45:15,     folks [2] - 29:13, 30:19                                            grant [3] - 6:14, 62:11, 64:1
                                                                         fully [1] - 111:18
      45:22, 67:8, 91:2, 100:2,        FOLLOWING [2] - 3:10,                                               granted [3] - 67:1, 67:23,
                                                                         functions [1] - 80:24
      111:20                             132:7                                                              118:10
                                                                         fund [30] - 14:19, 29:9,
    filed [38] - 6:23, 6:24, 9:22,     following [5] - 13:2, 40:2,                                         grave [1] - 15:2
                                                                           40:13, 40:14, 50:11, 54:3,
      13:7, 13:8, 13:19, 13:20,          65:24, 70:9, 70:16                54:17, 55:17, 55:22, 72:4,      great [4] - 21:4, 24:5, 48:5,
      21:16, 24:19, 24:23, 28:25,      follows [2] - 65:25, 89:3           82:22, 89:17, 89:20,             104:3
      29:1, 38:7, 41:12, 64:19,        food [1] - 64:12                    103:10, 103:15, 103:17,         greater [6] - 89:15, 96:15,
      65:12, 66:15, 66:18, 67:12,      Food [1] - 80:18                    104:9, 104:14, 110:17,           96:18, 96:21, 97:2, 114:6
      67:14, 67:22, 69:3, 71:17,       foods [2] - 46:8, 65:4              110:19, 110:22, 111:23,         greatly [1] - 96:23
      71:18, 72:5, 77:3, 90:21,        Foods [1] - 81:1                    112:3, 116:10, 116:16,          GREEN [1] - 1:16
      94:12, 100:8, 110:5, 111:9,
                                       fooled [1] - 53:20                  117:5, 122:5, 126:24,           GREENBERG [14] - 2:14,
      112:1, 112:7, 112:13,
                                       Football [1] - 117:15               127:6, 129:17                    6:5, 27:8, 27:15, 27:17,
      116:13, 126:14, 126:16,
                                       FOR [1] - 1:1                     funded [1] - 122:20                28:4, 33:10, 35:20, 36:5,
      128:11
                                       Forbes [1] - 103:11               funds [1] - 72:2                   36:18, 37:5, 52:24, 54:6,
    filing [4] - 7:19, 67:13, 70:23,
                                       forces [1] - 118:17               furthermore [2] - 82:14,           54:10
      109:6
                                       forego [1] - 124:18                 112:19                          Greenberg [22] - 4:13, 6:6,
    filings [1] - 130:22
                                       foregoing [1] - 134:6             future [12] - 34:6, 45:18,         6:25, 7:4, 7:13, 7:23, 7:25,
    final [7] - 6:14, 13:6, 27:2,
                                       forgive [1] - 34:12                 47:16, 60:6, 60:8, 68:19,        27:7, 27:16, 33:8, 35:18,
      64:1, 64:14, 91:9, 127:23
                                       form [5] - 42:1, 68:23, 71:3,       112:20, 119:6, 119:17,           39:4, 45:2, 45:13, 52:7,
    finally [4] - 56:8, 91:4, 93:17,
                                         71:4, 126:18                      121:8, 121:17, 131:5             52:23, 53:16, 62:7, 124:8,
      123:7
                                       formal [3] - 87:21, 93:3,                                            124:10, 125:1, 129:5
    financial [2] - 115:5, 117:11
    financially [1] - 134:14
                                         126:16                                         G                  Greenberg's [3] - 49:16,
                                       formally [1] - 7:6                                                   50:1, 124:9
    finder's [1] - 129:16                                                Gary [2] - 126:12, 126:15
                                       former [2] - 67:19, 128:2                                           GREG [1] - 1:19
    findings [12] - 9:8, 9:9,                                            gauge [1] - 108:7
                                       forms [1] - 16:10                                                   Greg [1] - 5:17
      24:10, 31:24, 47:4, 74:25,                                         GENERAL [1] - 2:6
                                       formulaic [1] - 105:16                                              grievances [1] - 77:11
      105:24, 114:17, 125:23,                                            General [6] - 87:17, 88:16,
                                       forth [11] - 30:5, 33:4, 44:6,                                      gross [3] - 101:20, 112:3,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof146
                                                          Page 145    156ofPageID:
                                                                            185 2186


                                                                                                                                  145
     116:17                           heightened [2] - 73:6, 88:17     19:1, 19:2, 19:6, 19:20,        includes [2] - 71:8, 123:25
    grossly [1] - 127:7               held [1] - 65:24                 19:24, 103:14, 108:24           including [4] - 16:16, 28:19,
    grounds [3] - 34:9, 52:10,        help [2] - 42:8, 50:20          hours [20] - 15:1, 15:11,          39:18, 101:14
     124:11                           helpful [1] - 110:9              20:8, 20:11, 71:11, 100:18,     incorporated [2] - 123:19,
    group [1] - 126:18                helps [1] - 121:18               103:13, 107:2, 107:5,             126:6
    groups [2] - 91:19, 105:8         hereby [1] - 134:5               107:10, 107:25, 108:2,          increase [7] - 8:12, 8:14,
    Grover [1] - 65:7                 hereinbefore [1] - 134:8         108:25, 109:1, 109:10,            9:16, 10:9, 117:4, 117:9,
    growth [1] - 119:24               Hernandez [1] - 98:10            109:13, 109:17, 115:12,           129:17
    guarantee [1] - 115:19            herself [1] - 125:21             115:13, 128:19                  increased [5] - 8:9, 9:10,
    guard [1] - 97:17                 high [9] - 29:12, 61:10,        HP [1] - 117:22                    10:20, 10:23, 11:2
    guardian [1] - 87:8                77:24, 84:12, 98:25,           huge [1] - 16:12                 incur [1] - 119:9
    guess [6] - 17:21, 44:9,           110:19, 111:6, 117:18,         hugely [1] - 60:12               incurred [6] - 100:20,
     44:10, 52:19, 55:5, 81:21         117:20                         humble [1] - 60:17                 101:16, 101:21, 107:14,
    guglielmo [2] - 4:6, 4:9          higher [2] - 8:12, 54:21        hundred [1] - 29:10                120:4, 123:13
    GUGLIELMO [15] - 1:15,            highest [1] - 97:15             hundreds [3] - 20:10, 91:14      indeed [13] - 10:2, 11:13,
     5:11, 13:11, 14:6, 18:13,        Highlighting [1] - 77:23        hypocrisy [1] - 45:1               12:5, 24:6, 31:5, 49:4,
     19:10, 26:23, 28:13, 29:5,       himself [1] - 131:11            hypothetical [1] - 51:6            61:19, 66:5, 77:14, 81:21,
     30:4, 32:24, 33:3, 44:3,         hinder [1] - 82:15                                                 85:6, 92:9, 109:9
     45:12, 49:15                     hired [2] - 93:15, 106:13                      I                 indicate [2] - 8:5, 32:21
    Guglielmo [9] - 4:15, 5:10,       hits [1] - 100:7                                                 indicated [9] - 7:6, 7:10,
     13:12, 18:12, 23:19, 26:24,      Hochberg [1] - 58:23            idea [3] - 57:10, 60:3, 60:6       7:22, 14:24, 37:21, 82:14,
     28:13, 44:2, 109:14              hoe [1] - 94:11                 identical [3] - 77:25, 82:12,      91:14, 113:8, 125:2
    guidance [1] - 40:3               Hohenberg [1] - 66:11             126:14                         indicates [2] - 11:21, 37:19
    Gulf [1] - 85:5                   hold [2] - 44:18, 55:15         identified [5] - 44:13, 44:14,   indication [1] - 31:14
    Gunter [1] - 105:21               Honor [80] - 5:6, 5:11, 5:15,     46:2, 46:3, 88:24              individual [9] - 74:19, 84:7,
                                       5:19, 5:20, 5:22, 6:3, 6:5,    ideological [1] - 52:10            84:10, 84:15, 84:20, 85:17,
                  H                    6:8, 13:11, 14:6, 18:8,        ignore [1] - 9:19                  88:10, 108:1, 120:17
                                       18:13, 18:23, 19:10, 21:11,    ill [1] - 12:19                  individually [3] - 83:15,
    Hagele [3] - 2:12, 6:10,           21:14, 21:20, 24:12, 25:3,     ill-advised [1] - 12:19            84:13, 129:25
     127:10                            25:12, 26:23, 27:15, 27:17,    illusory [1] - 124:14            individuals [6] - 71:16,
    Hall [1] - 28:20                   28:4, 28:15, 29:6, 29:9,       images [1] - 41:18                 71:20, 77:3, 91:21, 119:1,
    halting [1] - 119:10               30:4, 30:9, 30:22, 32:12,      immediate [2] - 68:14, 94:4        120:10
    Hampe [1] - 127:5                  32:24, 37:2, 37:5, 37:8,       impeccable [1] - 32:18           information [24] - 7:20, 10:9,
    happy [5] - 14:7, 29:13,           38:9, 41:4, 41:9, 41:23,       impediment [1] - 51:16             35:24, 36:2, 36:7, 36:13,
     32:14, 37:1, 57:5                 42:6, 42:9, 44:3, 45:16,       impediments [1] - 94:15            69:10, 69:21, 70:23, 71:1,
    hard [5] - 25:22, 26:18,           45:25, 46:15, 49:15, 50:2,     implicitly [1] - 11:21             93:21, 100:2, 100:5,
     35:19, 60:22, 62:19               50:16, 50:21, 51:21, 52:20,    implied [2] - 46:21, 64:23         100:18, 100:21, 101:4,
    hard-pressed [1] - 35:19           52:25, 54:10, 54:11, 57:3,     imply [1] - 46:5                   108:20, 109:18, 110:5,
    harm [4] - 78:20, 82:3, 113:1,     57:10, 57:14, 57:18, 58:7,     importance [1] - 118:8             120:14, 120:16, 120:18,
     121:17                            58:15, 60:3, 60:19, 60:21,     important [4] - 26:11, 73:12,      121:2, 127:17
    harmed [3] - 78:16, 85:10,         61:8, 61:13, 61:20, 61:21,       100:1, 105:4                   informed [3] - 10:6, 49:20,
     119:2                             62:6, 62:24, 63:1, 63:6,       importantly [2] - 78:7, 93:17      93:21
    harms [3] - 68:19, 112:20,         107:20, 130:6, 130:21,         imposed [2] - 117:8, 118:23      ingredient [1] - 120:14
     121:15                            130:22, 130:25, 131:5,         impossibility [1] - 73:11        initial [1] - 24:18
    Hassine [1] - 77:25                131:15, 131:19                 impracticable [1] - 74:2         injunction [28] - 39:7, 39:8,
    hazelnut [5] - 28:11, 31:13,      Honor's [6] - 17:15, 24:17,     impractical [1] - 77:4             44:12, 61:3, 68:18, 82:4,
     64:8, 68:6, 95:5                  58:16, 59:16, 59:22,           imprimatur [1] - 39:10             82:7, 102:7, 117:1, 117:8,
    heading [1] - 57:10                107:15                         improper [1] - 85:16               117:13, 118:15, 118:16,
    headquartered [1] - 65:20         HONORABLE [1] - 1:11            improved [2] - 61:5                118:20, 118:21, 119:18,
    health [2] - 95:7, 117:10         Honorable [2] - 67:18, 93:19    IN [2] - 3:11, 132:7               119:23, 120:5, 120:7,
    Health [1] - 117:5                hope [3] - 60:19, 62:12,        inadequate [1] - 125:8             120:10, 120:19, 121:8,
    healthy [5] - 36:21, 46:6,         84:13                                                             121:15, 121:18, 121:22,
                                                                      inapposite [1] - 34:2
     46:8, 64:12, 65:1                hopes [1] - 97:15                                                  123:4, 124:14, 125:2
                                                                      Inc [7] - 64:6, 72:21, 76:14,
    hear [6] - 27:9, 27:11, 32:22,    hour [6] - 18:8, 18:10, 19:8,                                    injunctive [53] - 4:13, 7:11,
                                                                        100:14, 101:2, 103:11,
     33:7, 52:17, 53:25                19:25, 108:16, 109:22                                             8:7, 8:25, 9:5, 20:22, 21:5,
                                                                        117:5
    heard [2] - 37:7, 58:4            Hourly [1] - 4:7                                                   28:1, 33:9, 33:11, 33:12,
                                                                      INC [2] - 1:6, 2:6
    hearing [7] - 11:9, 12:1, 12:3,   hourly [24] - 14:16, 15:18,                                        33:22, 34:1, 34:5, 34:10,
                                                                      incentive [1] - 64:5
     12:4, 24:1, 75:15, 130:23         15:20, 15:22, 15:24, 16:2,                                        34:21, 34:25, 35:5, 35:15,
                                                                      include [4] - 70:4, 82:3,
    heart [1] - 60:9                   16:11, 16:12, 16:22, 16:24,                                       37:13, 39:15, 39:22, 40:1,
                                                                        102:13, 104:13
                                       17:5, 18:5, 18:16, 18:18,                                         40:8, 40:20, 45:23, 47:24,
    heavily [2] - 51:20, 95:23                                        included [2] - 71:10, 102:18
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof147
                                                          Page 146    156ofPageID:
                                                                            185 2187


                                                                                                                                   146
      49:1, 49:10, 49:23, 50:12,     involves [2] - 90:3, 129:10       JOSEPH [1] - 1:15                  78:23, 82:5, 118:18,
      56:3, 60:2, 60:11, 101:23,     involving [2] - 24:7, 48:1        Joseph [4] - 5:9, 13:12,           120:15, 120:19, 120:24
      110:24, 112:25, 113:15,        ire [1] - 91:23                     26:24, 28:13                   labeling [8] - 10:21, 49:9,
      116:20, 117:2, 117:18,         Iriarte [1] - 126:13              judge [4] - 32:9, 58:20, 59:4,     69:6, 78:14, 80:1, 94:20,
      117:24, 118:24, 119:13,        IS [2] - 3:10, 132:7                68:12                            94:22, 112:21
      122:1, 122:4, 123:5, 124:3,    issue [20] - 21:4, 24:6, 24:15,   Judge [32] - 7:18, 12:1, 12:2,   labels [10] - 41:13, 41:16,
      124:4, 124:25, 126:4,            26:2, 26:6, 28:15, 30:14,         16:9, 23:18, 23:25, 24:4,        41:18, 45:4, 46:12, 46:18,
      126:8, 127:7                     37:16, 40:17, 42:19, 45:17,       24:10, 24:19, 25:6, 25:22,       48:20, 119:10, 119:16
    injuries [1] - 80:23               46:9, 58:7, 70:10, 70:11,         26:7, 26:15, 26:16, 26:17,     lack [1] - 111:5
    Inkjet [1] - 117:22                70:12, 94:21, 114:18,             26:22, 32:7, 32:8, 37:15,      LANGONE [11] - 2:11, 6:8,
    innovative [1] - 105:14            122:25                            41:15, 52:19, 52:21, 57:12,      37:8, 37:11, 37:23, 38:9,
    input [2] - 69:19, 121:10        issued [2] - 93:14, 106:12          58:21, 58:23, 59:14, 59:16,      39:1, 39:25, 41:2, 54:11,
    inquire [1] - 72:25              issues [14] - 26:3, 31:1, 31:4,     60:14, 61:18, 62:21, 67:19,      54:13
    inquiry [6] - 73:8, 83:13,         33:5, 33:6, 85:17, 85:18,         128:2                          Langone [9] - 4:14, 6:9,
      84:21, 85:8, 85:24, 88:5         90:9, 90:11, 94:22, 95:3,       judges [1] - 59:17                 37:11, 37:16, 45:13, 50:3,
    insist [1] - 56:14                 116:14, 118:9, 131:5            judgment [11] - 30:10, 49:20,      57:22, 62:8, 127:14
    instance [2] - 39:4, 49:21       item [1] - 31:11                    49:24, 89:15, 91:2, 91:9,      Langone's [2] - 37:17, 50:2
    instead [6] - 10:13, 36:8,       items [1] - 36:12                   96:15, 96:17, 96:22, 97:2,     language [3] - 48:21, 77:18,
      36:19, 48:1, 50:24, 65:4       itself [10] - 43:4, 46:21,          115:6                            121:13
    instructive [2] - 122:8,           82:25, 91:24, 102:17,           Judicial [2] - 65:13, 90:8       Lanham [1] - 48:4
      122:25                           110:25, 113:2, 113:13,          judicial [2] - 38:19, 87:20      large [4] - 97:17, 111:11,
    insufficient [1] - 97:3            120:21, 124:2                   July [5] - 7:9, 65:24, 66:18,      112:23, 129:4
    Insurance [7] - 72:10, 73:16,                                        112:2, 134:22                  large-scale [1] - 111:11
      74:14, 75:4, 75:13, 75:17,                    J                  JULY [1] - 1:5                   largely [4] - 11:9, 53:2,
      92:15                                                            junction [2] - 39:1, 112:19        82:12, 123:18
    insurance [1] - 117:10           James [2] - 5:7, 71:8             juncture [1] - 114:22            larger [1] - 29:17
    intend [1] - 19:23               JAMES [1] - 1:14                  June [3] - 13:6, 71:18, 112:2    Larry [2] - 7:1, 7:11
    intended [2] - 88:17, 119:25     Janis [1] - 126:12                junior [1] - 17:8                Larsen [4] - 23:22, 23:24,
    interest [5] - 53:14, 53:15,     January [3] - 67:22, 68:8,        jurisdiction [2] - 58:15,          62:4, 62:10
      80:7, 80:16, 112:13              76:7                              58:19                          last [10] - 6:22, 7:9, 25:21,
    interested [1] - 134:14          jar [12] - 29:16, 29:17, 68:25,   jurisdictions [2] - 11:11,         33:24, 69:16, 97:9, 125:9,
    interesting [1] - 63:10            71:18, 78:10, 84:11, 98:24,       61:11                            130:8, 130:13, 131:8
    interests [11] - 53:10, 53:11,     99:2, 112:10, 112:12,           jurisprudence [4] - 58:16,       late [3] - 32:8, 67:18, 93:19
      74:9, 80:5, 80:12, 80:22,        112:15, 129:22                    59:2, 59:16, 59:23             Laura [1] - 66:11
      81:10, 81:12, 83:4, 83:14,     jars [11] - 29:18, 38:5, 41:13,   jurist [1] - 128:4               law [18] - 7:23, 11:10, 15:8,
      88:21                            51:2, 69:1, 71:17, 77:1,        Justice [2] - 58:25, 59:1          34:9, 40:23, 58:13, 74:3,
    interim [4] - 51:18, 66:9,         98:24, 100:9, 112:1, 112:6      justify [2] - 66:7, 111:6          74:17, 77:7, 77:10, 77:15,
      66:25, 67:4                    Jayme [1] - 63:25                                                    78:6, 78:12, 84:19, 87:14,
    internet [2] - 71:15, 99:24      Jeffes [1] - 78:1                                K                   87:18, 128:23
    interrogatories [1] - 93:14      Jenny [1] - 126:13                                                 lawsuits [1] - 11:3
    interrupt [1] - 37:15            Jepson [1] - 75:19                Kaczmarek [4] - 63:25,           lawyer [1] - 52:9
    intervene [4] - 66:12, 67:12,    Jersey [15] - 17:5, 17:25,         66:18, 66:21, 67:14             lawyers [10] - 15:21, 16:7,
      67:15, 93:11                     31:8, 42:22, 43:6, 43:12,       Katie [1] - 126:11                 17:25, 25:11, 25:20, 45:22,
    intervenors [3] - 66:12,           51:8, 51:11, 51:19, 59:11,      Keith [3] - 5:23, 25:20, 57:3      53:23, 53:24, 60:23, 117:4
      67:11, 106:21                    64:21, 67:20, 76:16, 98:13,     KEITH [1] - 1:21                 lay [1] - 40:21
    intervenors' [1] - 93:11           134:5                           key [1] - 116:23                 lead [2] - 66:25, 67:4
    intractable [1] - 73:1           JERSEY [2] - 1:1, 1:25            kicker [2] - 53:3, 56:15         leading [1] - 26:12
    introductory [1] - 25:6          Jim [1] - 123:22                  kids [2] - 30:14, 46:7           leads [1] - 15:9
    inventory [1] - 48:18            job [3] - 57:13, 111:2, 128:21    kind [5] - 14:24, 38:18,         least [8] - 14:23, 40:20,
    investigating [2] - 109:2,       Johnson [22] - 7:1, 7:11,          38:21, 54:8, 63:10                49:12, 69:16, 77:10, 78:9,
      128:19                           7:15, 8:2, 8:6, 8:7, 8:11,      kinds [1] - 20:6                   91:14, 108:2
    investigations [1] - 105:9         8:17, 9:3, 9:15, 9:18, 10:4,    knowing [1] - 23:12              leave [8] - 37:25, 38:1, 38:5,
    Investors [1] - 72:21              10:6, 10:12, 12:15, 35:9,       known [1] - 120:18                 72:11, 90:22, 111:20,
    invitation [1] - 57:8              35:11, 49:6, 107:19,            knows [2] - 16:19, 41:23           112:11, 131:14
    inviting [1] - 57:1                118:12, 126:12                  Kotran [1] - 5:25                leaving [1] - 112:4
    involve [5] - 79:15, 85:19,      Johnson's [2] - 9:6, 10:5         KOTRAN [2] - 2:5, 6:1            Leesberg [1] - 76:22
      90:9, 90:10, 106:18            join [1] - 101:15                                                  left [5] - 20:5, 59:2, 59:8,
    involved [8] - 16:11, 93:9,      joinder [2] - 74:1, 77:4                         L                   59:15, 109:11
      95:22, 104:20, 106:25,         joined [2] - 64:13, 124:9                                          legal [9] - 18:6, 79:10, 79:21,
      107:2, 116:14, 123:3           joint [1] - 13:22                 label [9] - 65:9, 69:9, 78:9,      79:24, 85:12, 85:18, 85:21,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof148
                                                          Page 147    156ofPageID:
                                                                            185 2188


                                                                                                                                    147
      90:11, 129:17                      95:20, 96:9, 97:19, 101:17,      108:18                         memorialized [1] - 68:1
    legs [1] - 12:18                     104:22, 108:3, 111:12,          marketed [3] - 64:12, 64:25,    Mercedes [2] - 59:19, 92:16
    length [1] - 91:5                    111:16, 114:4, 114:14,           120:22                         merge [2] - 79:3, 80:25
    lengths [1] - 24:5                   114:24, 115:9, 115:11,          marketing [14] - 9:12, 46:14,   merit [3] - 83:2, 129:9, 130:2
    lengthy [1] - 63:21                  115:16, 120:21, 123:13,          66:3, 68:18, 69:25, 80:1,      merits [7] - 78:20, 84:2, 93:1,
    lens [1] - 92:24                     129:2                            81:5, 82:4, 90:18, 112:21,      97:18, 111:5, 120:21,
    less [12] - 13:9, 22:1, 62:12,     live [1] - 61:23                   119:11, 119:12, 121:7           120:23
      105:19, 106:8, 110:1,            LLC [1] - 1:18                    Marketing [1] - 67:3            Merola [1] - 49:17
      111:9, 112:17, 119:8,            LLP [3] - 1:15, 1:17, 66:23       markets [1] - 64:8              Merrill [2] - 77:20, 79:5
      121:7, 121:21, 122:1             lodestar [19] - 14:17, 14:19,     Marnie [1] - 63:24              message [4] - 36:14, 36:15,
    lesser [1] - 108:23                  15:5, 16:24, 19:16, 54:19,      MARNIE [1] - 1:3                 36:24, 90:24
    LESTER [1] - 2:9                     54:20, 55:18, 103:9,            material [1] - 21:8             messages [4] - 8:15, 78:13,
    Lester [1] - 6:4                     103:12, 103:23, 104:1,          materials [1] - 11:16            78:15, 78:18
    letters [1] - 6:21                   104:2, 104:6, 105:25,           MATTER [2] - 3:12, 132:8        met [5] - 72:18, 75:7, 76:21,
    leverage [3] - 42:20, 43:16,         106:5, 110:7, 110:9,            matter [15] - 29:4, 30:9,        78:25, 86:1
      43:18                              127:21                           35:17, 82:2, 82:16, 91:12,     method [9] - 100:11, 103:8,
    Levy [18] - 4:11, 4:14, 6:4,       lodged [5] - 71:22, 123:23,        106:8, 107:5, 107:19,           103:9, 103:12, 103:16,
      23:20, 24:17, 24:21, 27:4,         125:3, 126:1, 127:10             109:2, 109:10, 109:25,          103:23, 104:5, 104:8
      28:16, 31:21, 41:6, 44:1,        look [13] - 26:8, 26:20, 28:22,    111:13, 130:11, 130:21         methods [3] - 74:20, 83:10,
      44:4, 44:6, 50:15, 53:18,          36:2, 36:7, 36:8, 39:15,        matters [2] - 36:4, 108:9        84:3
      81:21, 98:16, 125:6                40:5, 40:12, 40:13, 47:8,       maximum [1] - 69:1              middle [1] - 59:4
    LEVY [22] - 2:9, 6:3, 21:11,         47:23, 52:6                     McCoy [2] - 117:5, 117:7        might [11] - 31:12, 35:22,
      21:14, 21:19, 21:23, 21:25,      looked [1] - 51:9                 McDonough [1] - 101:1            38:17, 39:17, 40:5, 56:2,
      22:7, 22:19, 22:23, 23:3,        looking [8] - 14:18, 19:17,       MDL [2] - 60:24, 65:22           56:24, 94:20, 106:16,
      41:7, 41:9, 42:14, 42:17,          22:12, 36:6, 39:22, 48:7,       mean [2] - 58:1, 120:6           107:13, 112:15
      43:8, 50:16, 51:21, 52:3,          49:7, 113:6                     meaningful [2] - 10:1,          militates [1] - 116:3
      52:20, 55:1, 56:8                loss [16] - 8:18, 8:20, 8:21,      113:18                         milk [1] - 65:5
    Levy's [2] - 27:1, 44:21             8:22, 20:6, 26:2, 31:7,         means [2] - 42:24, 108:7        million [36] - 8:21, 8:23, 9:1,
    Lexis [3] - 72:22, 85:1, 101:2       31:10, 31:22, 51:13, 59:12,     meanwhile [1] - 66:15            22:13, 22:20, 22:21, 23:11,
    liability [9] - 85:5, 89:10,         81:6, 95:2, 95:9, 98:8,         measure [5] - 94:7, 98:25,       40:7, 40:8, 40:20, 50:17,
      93:24, 95:8, 96:1, 96:24,          98:13                            111:10, 113:21, 118:20          50:24, 50:25, 55:19, 55:20,
      97:22, 98:4, 127:2               losses [1] - 84:10                measures [1] - 111:2             55:24, 56:2, 56:14, 71:14,
    Liability [2] - 80:18, 87:12       love [1] - 30:14                  media [2] - 69:7, 100:10         71:16, 71:19, 100:7, 100:9,
    liberal [1] - 59:8                 low [2] - 77:19, 117:19           Media [1] - 70:17                102:1, 102:9, 102:12,
    light [7] - 89:17, 89:20,          loyal [1] - 11:1                  mediate [1] - 67:18              102:13, 102:14, 107:3,
      89:24, 95:18, 97:22, 97:25,      Lucent [2] - 76:14, 103:21        mediated [1] - 24:19             110:14, 112:6, 116:16,
      116:24                           lucky [1] - 51:23                 mediation [5] - 26:7, 26:18,     117:23, 118:1, 124:15
    likelihood [1] - 94:3              Lynch [2] - 77:20, 79:5            93:18, 106:25, 128:1           millions [4] - 49:4, 77:1,
    likely [11] - 75:2, 83:23, 89:4,                                     mediator [3] - 26:12, 32:5,      106:18, 118:18
      90:2, 91:2, 95:9, 98:6,                        M                    32:18                          Milliron [1] - 113:25
      98:23, 119:8, 119:25,                                              meet [2] - 75:3, 84:17          mine [2] - 32:7, 63:15
      125:13                           magazines [2] - 70:9, 70:12                                       minimal [1] - 117:13
                                                                         meeting [1] - 83:7
    Linares [3] - 23:25, 24:4,         mailed [1] - 71:5                                                 minimum [1] - 76:17
                                                                         meets [1] - 20:19
      24:10                            maintain [1] - 76:18                                              minor [1] - 119:12
                                                                         member [5] - 30:12, 44:17,
    line [2] - 56:18, 99:3             maintained [1] - 74:12                                            misleading [10] - 45:7,
                                                                          57:19, 84:15, 100:3
    lion's [1] - 124:20                maintaining [3] - 76:10,                                           45:15, 45:21, 46:5, 58:10,
                                                                         members [51] - 14:4, 29:9,
    list [1] - 105:2                    89:12, 96:3                                                       69:18, 69:22, 78:9, 112:21,
                                                                          29:15, 29:18, 45:17, 47:1,
    listed [2] - 15:20, 16:5           major [5] - 9:20, 31:23,                                           121:1
                                                                          50:5, 62:19, 68:11, 68:14,
    litigated [1] - 93:8                42:19, 51:16                      68:22, 68:24, 73:20, 74:2,     mistake [1] - 131:13
    litigating [6] - 62:8, 62:10,      majority [1] - 65:21               74:17, 74:19, 76:13, 77:4,     Mobile [3] - 17:21, 17:25,
      63:11, 94:7, 106:8, 115:18       man [1] - 63:18                    77:25, 78:3, 78:7, 78:11,       24:13
    Litigation [17] - 65:14, 65:17,    managed [1] - 115:19               78:22, 79:15, 79:25, 80:23,    Mobility [1] - 22:5
      67:3, 73:17, 76:3, 76:15,        management [3] - 73:2,             81:7, 83:14, 83:19, 84:20,     modern [1] - 106:17
      77:21, 80:19, 81:13, 87:12,       83:24, 109:4                      85:9, 85:10, 85:13, 85:15,     modification [1] - 56:11
      90:8, 96:2, 97:20, 100:14,       manipulable [1] - 117:3            87:9, 88:6, 88:21, 91:13,      modifications [1] - 56:22
      101:9, 103:3, 103:20             manner [4] - 14:15, 99:17,         91:15, 92:2, 92:3, 92:6,       modify [5] - 50:22, 56:9,
    litigation [32] - 17:13, 73:11,     99:20, 103:18                     92:13, 92:17, 99:17, 99:19,     69:8, 96:8, 102:24
      83:17, 83:21, 87:21, 89:5,       March [1] - 101:9                  104:17, 105:7, 113:3,          moment [3] - 51:15, 107:12,
      89:21, 90:2, 90:5, 90:12,        market [6] - 10:11, 31:15,         115:21, 116:22                  113:15
      91:6, 91:8, 91:12, 94:3,          31:17, 47:17, 108:17,            members' [1] - 81:12            moments [3] - 52:18, 53:25,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof149
                                                          Page 148    156ofPageID:
                                                                            185 2189


                                                                                                                                   148
     112:24                           37:5, 37:8, 37:11, 37:15,        needed [2] - 35:6, 43:17          9:21, 9:22, 10:12, 11:6,
    moms [1] - 46:7                   37:23, 38:9, 39:1, 39:25,        negative [3] - 11:2, 92:10,       11:23, 12:12, 77:19, 82:20,
    Monday [1] - 6:22                 41:2, 41:7, 41:9, 42:14,          92:15                            95:6, 106:7, 106:14,
    monetary [26] - 4:11, 20:17,      42:17, 43:8, 44:3, 45:12,        negotiate [1] - 115:20            106:16, 109:8, 113:11,
     20:20, 21:3, 21:6, 21:8,         49:15, 50:16, 51:21, 52:3,       negotiated [7] - 60:1, 60:11,     127:11, 130:7, 131:2
     27:6, 27:13, 27:23, 28:2,        52:20, 52:24, 54:6, 54:10,        61:17, 105:11, 114:2            Note [1] - 104:12
     28:7, 33:2, 33:22, 49:18,        54:11, 54:13, 55:1, 56:8,        negotiating [3] - 60:5, 93:2,    noted [6] - 12:2, 105:3,
     58:5, 59:25, 82:3, 101:20,       57:3, 57:9, 57:18, 58:1,          114:19                           108:14, 108:19, 111:25,
     102:9, 110:15, 113:12,           59:14, 63:17, 107:15,            negotiations [4] - 75:22,         127:19
     121:17, 124:1, 124:17,           107:20, 130:5, 130:15,            88:11, 88:20, 96:25             NOTES [2] - 3:11, 132:7
     124:24, 126:24                   131:15, 131:18                   Net [1] - 117:5                  notes [4] - 11:19, 13:3, 13:4,
    money [12] - 40:10, 55:6,        MS [2] - 5:20, 6:1                nets [1] - 22:20                  94:19
     55:16, 56:16, 57:8, 58:25,      Multidistrict [2] - 65:13, 90:8   Network [1] - 70:17              nothing [16] - 14:25, 24:11,
     62:2, 68:17, 90:4, 91:7,        multiple [1] - 54:14              neutral [5] - 96:6, 96:13,        24:16, 24:24, 25:1, 30:11,
     102:10, 129:3                   multiplied [1] - 107:25            96:22, 97:6, 115:7               35:6, 37:19, 49:4, 49:5,
    monitor [1] - 126:8              multiplier [3] - 61:25, 104:2,    never [10] - 16:22, 19:23,        61:24, 62:3, 118:14,
    Montgomery [3] - 17:22,           104:3                             29:3, 51:17, 63:14, 90:24,       119:21, 120:3, 128:7
     17:23, 18:5                     multiplies [1] - 103:12            94:13, 95:6, 111:15,            notice [25] - 13:22, 22:15,
    moon [1] - 16:21                 must [21] - 14:22, 31:8,           111:21                           24:9, 56:1, 56:5, 56:6,
    Moore's [1] - 76:22               49:19, 51:6, 72:16, 72:18,       nevertheless [5] - 81:18,         67:25, 70:8, 70:15, 70:22,
    moot [5] - 29:7, 72:4, 121:12,    74:25, 75:2, 80:4, 80:21,         87:25, 90:9, 95:12, 118:15       92:6, 98:10, 99:9, 99:11,
     126:10, 126:22                   83:8, 84:18, 87:8, 95:7,         new [15] - 36:19, 45:14,          99:12, 99:15, 100:12,
    mooted [1] - 8:3                  98:8, 99:16, 102:15,              45:15, 45:20, 48:16, 48:20,      100:15, 100:23, 101:5,
    moreover [4] - 41:18, 81:14,      106:16, 113:21, 116:25,           51:1, 70:1, 119:10, 119:11,      101:7, 101:10, 125:8,
     94:23, 105:20                    119:9                             121:10, 128:8, 128:23            125:23, 128:5
    morning [18] - 5:3, 5:6, 5:9,    muster [1] - 39:12                NEW [4] - 1:1, 1:15, 1:17,       notices [1] - 99:22
     5:11, 5:12, 5:15, 5:16,         MY [2] - 3:11, 132:7               1:25                            noting [1] - 88:5
     5:19, 5:20, 5:22, 6:1, 6:3,                                       New [22] - 17:5, 17:25, 18:24,   notion [1] - 59:7
     6:5, 6:8, 7:7, 26:23,                          N                   21:16, 31:8, 39:19, 42:22,      November [1] - 93:20
     130:12, 130:15                                                     43:5, 43:6, 43:11, 43:12,       nucleus [1] - 85:19
    most [7] - 13:1, 20:7, 21:1,     NAD [2] - 48:5, 60:3               51:8, 51:11, 51:19, 59:11,      number [37] - 13:10, 15:11,
     93:17, 106:22, 118:9            naked [2] - 35:1, 35:7             64:21, 67:20, 76:16, 98:13,      19:1, 19:20, 29:20, 36:6,
    motion [33] - 7:13, 8:4, 31:5,   name [3] - 6:6, 37:9, 72:12        125:6, 125:14, 134:5             61:16, 69:3, 71:21, 71:25,
     42:22, 43:12, 51:8, 51:17,      named [13] - 76:19, 77:9,         Newton [5] - 77:20, 79:5,         72:5, 76:17, 76:20, 78:17,
     65:13, 65:18, 65:23, 66:14,      79:11, 79:14, 80:13, 80:17,       79:13, 79:17, 80:9               82:23, 91:16, 91:22, 92:2,
     66:15, 67:7, 67:10, 67:12,       81:2, 84:18, 101:14, 123:8,      next [6] - 8:20, 43:20, 86:3,     92:5, 92:7, 92:10, 92:15,
     67:13, 67:22, 67:24, 71:9,       123:10, 123:11, 125:4             96:3, 116:19, 126:23             99:10, 100:7, 102:12,
     90:20, 90:21, 90:25, 93:10,     nascent [1] - 115:16              Nicholas [2] - 67:18, 93:19       103:12, 104:15, 106:15,
     93:11, 93:12, 94:12, 99:15,     nation's [1] - 26:12              nil [1] - 36:10                   109:17, 111:24, 112:22,
     99:18, 107:8, 108:4, 109:7,     national [2] - 32:17, 111:1       nine [3] - 75:18, 88:24, 89:19    113:3, 113:8, 120:8, 122:8,
     110:3, 111:17                   nationwide [8] - 13:17,           Ninth [3] - 40:2, 40:11, 122:7    124:8
    motions [9] - 7:14, 15:6,         13:18, 29:14, 43:17, 46:3,       NJ [1] - 1:10                    numbers [4] - 14:8, 35:10,
     28:24, 63:23, 66:17, 67:15,      64:10, 64:21, 91:15              NO [1] - 1:2                      48:12, 92:18
     91:2, 91:4, 130:22              naturally [1] - 82:8              non [6] - 41:11, 42:3, 49:18,    numerosity [3] - 76:8, 76:12,
    Motors [3] - 87:17, 88:16,       nature [3] - 35:13, 36:16,         99:16, 104:23, 115:4             76:24
     122:18                           83:17                            non-cash [2] - 41:11, 42:3       numerous [4] - 28:19, 66:7,
    moved [1] - 58:12                Neal [2] - 77:12, 78:1            non-monetary [1] - 49:18          74:1, 128:1
    moving [1] - 64:13               nearly [6] - 100:8, 107:2,        non-payment [2] - 104:23,        nut [1] - 30:14
    MR [89] - 5:6, 5:11, 5:13,        109:9, 109:13, 112:6,             115:4                           Nutella [46] - 8:9, 9:10, 9:20,
     5:15, 5:17, 5:19, 5:22, 6:3,     115:11                           non-taxable [1] - 99:16           9:25, 10:17, 29:11, 31:18,
     6:5, 6:8, 13:11, 14:6, 16:9,    necessarily [5] - 56:4, 82:24,    none [4] - 18:19, 35:22,          37:22, 38:5, 41:18, 44:12,
     17:7, 17:11, 17:22, 18:2,        99:18, 108:11, 114:11             108:6, 127:12                    46:6, 46:21, 46:24, 64:8,
     18:7, 18:13, 18:23, 19:10,      necessary [7] - 12:14, 34:25,     nonetheless [3] - 10:12,          64:12, 65:1, 65:6, 67:3,
     21:11, 21:14, 21:19, 21:23,      35:4, 74:24, 75:3, 77:16,         78:22, 114:18                    68:6, 69:8, 70:4, 71:17,
     21:25, 22:7, 22:19, 22:23,       90:15                                                              76:6, 77:1, 78:10, 78:16,
                                                                       nonpayment [1] - 115:3
     23:3, 23:18, 25:5, 25:8,        need [14] - 11:21, 14:21,                                           80:1, 81:6, 82:5, 84:11,
                                                                       nontransferable [1] - 117:24
     26:23, 27:8, 27:15, 27:17,       16:23, 28:22, 31:25, 56:4,                                         95:4, 95:13, 98:20, 98:21,
                                                                       normal [2] - 17:25, 18:5
     28:4, 28:13, 29:5, 30:4,         72:25, 90:16, 105:15,                                              99:24, 100:9, 112:1, 119:2,
                                                                       Northern [1] - 117:25
     32:11, 32:16, 32:24, 33:3,       110:5, 119:16, 124:6,                                              119:4, 119:17, 120:21,
                                                                       notations [1] - 71:15
     33:10, 35:20, 36:5, 36:18,       128:8, 130:4                                                       125:5, 127:3, 129:21,
                                                                       note [20] - 6:18, 7:21, 9:3,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof150
                                                          Page 149    156ofPageID:
                                                                            185 2190


                                                                                                                                  149
     129:22                           33:23, 36:3, 38:12, 40:3,       options [1] - 100:2                50:17, 54:9, 56:3, 80:21,
    Nutella's [4] - 68:18, 69:9,      45:18, 49:5, 54:13, 56:17       oral [1] - 65:24                   127:13, 130:10, 130:17
     119:12, 129:11                  occur [1] - 121:8                order [10] - 7:17, 7:18, 8:1,     participated [2] - 7:3, 106:24
    nutritional [8] - 10:8, 35:24,   occurred [2] - 10:20, 128:3       44:22, 45:16, 72:15, 94:3,       particular [8] - 16:13, 38:24,
     36:2, 36:6, 65:3, 69:10,        October [2] - 67:16, 93:19        98:21, 130:4, 130:5               69:9, 78:12, 83:22, 98:4,
     70:3, 119:4                     OF [5] - 1:1, 1:4, 2:8, 3:11,    Organics [1] - 76:23               99:14, 126:4
    nutritious [5] - 36:21, 46:22,    132:7                           original [1] - 98:21              particularly [7] - 16:25,
     46:25, 65:1                     offensive [2] - 45:4, 45:13      outcome [1] - 99:4                 25:19, 87:16, 87:18, 88:19,
                                     offered [1] - 118:13             outset [3] - 14:14, 106:7,         120:2, 130:7
                  O                  office [1] - 109:4                127:11                           parties [29] - 9:4, 34:17,
                                     OFFICIAL [3] - 1:24, 3:17,       outside [1] - 82:25                40:14, 66:5, 67:17, 68:20,
    object [5] - 50:5, 126:1,         132:12                          outstrip [1] - 118:6               69:4, 74:6, 74:8, 76:4,
     126:4, 127:16, 128:15           Official [1] - 134:3             outweigh [1] - 105:18              79:7, 80:13, 80:17, 87:23,
    objected [2] - 42:19, 82:21      often [1] - 36:1                 overall [5] - 4:11, 20:17,         90:14, 93:6, 93:9, 93:13,
    objecting [3] - 70:24, 100:3,    Oil [1] - 85:6                    27:12, 28:17, 112:24              93:17, 98:22, 103:5, 106:7,
     123:15                          old [1] - 115:14                 overbroad [1] - 73:5               106:24, 112:9, 113:11,
    objection [20] - 21:8, 28:6,     Olstein [1] - 66:24              overcompensates [1] -              122:16, 122:24, 127:25,
     28:20, 38:3, 43:10, 45:3,       OLSTEIN [1] - 1:13                124:11                            134:12
     83:2, 121:11, 123:23,           ON [1] - 2:8                     overlaps [1] - 105:21             parties' [1] - 64:2
     124:9, 124:10, 125:3,           once [1] - 47:17                 overreaching [1] - 117:3          partner [3] - 19:4, 108:15,
     126:1, 126:9, 126:17,           one [56] - 6:18, 7:14, 12:25,    oversight [1] - 38:1               109:1
     127:11, 128:11, 128:21,                                          overstated [1] - 115:23           partners [4] - 16:6, 17:8,
                                      15:2, 15:9, 16:1, 22:11,
     129:3, 129:10                    23:5, 24:18, 25:5, 26:13,                                          17:9, 19:13
                                                                      overvalued [1] - 120:8
    Objections [1] - 92:13            27:4, 27:18, 28:17, 29:5,                                         partook [1] - 93:18
                                                                      own [10] - 21:17, 21:19,
    objections [27] - 21:1, 23:20,    31:1, 31:4, 31:14, 36:12,                                         parts [2] - 68:16, 129:4
                                                                       52:16, 53:10, 53:14, 53:19,
     27:9, 28:18, 45:1, 71:22,        37:1, 38:17, 42:5, 48:8,         62:2, 62:3, 84:16, 129:2         party [3] - 76:12, 93:14,
     72:3, 91:16, 91:19, 91:22,       49:15, 50:2, 51:22, 52:2,                                          106:11
     92:1, 92:17, 100:16,                                                                               passed [2] - 50:6, 58:25
     104:17, 113:7, 113:9,
                                      59:15, 63:13, 63:15, 68:5,                     P
                                      69:15, 74:1, 76:25, 77:10,                                        passes [1] - 39:11
     113:11, 113:12, 113:14,          77:15, 78:9, 80:6, 81:24,       P.C [1] - 1:13                    past [3] - 68:17, 82:3, 115:15
     113:18, 123:17, 126:17,          89:4, 95:7, 98:12, 98:19,       package [7] - 35:25, 40:6,        path [1] - 60:24
     128:8, 128:15, 128:18,           103:15, 104:14, 105:6,           40:12, 41:4, 60:17, 69:11        paucity [2] - 100:21, 109:18
     130:24                           105:17, 107:12, 110:1,          Padres [1] - 70:11                pause [1] - 25:4
    objector [8] - 6:4, 6:20,         122:4, 123:15, 129:22,          page [5] - 9:22, 43:20, 74:14,    PAXSON [1] - 1:25
     33:15, 37:6, 50:10, 52:10,       130:13, 130:15, 131:11           86:3, 128:21                     pay [9] - 15:24, 19:2, 29:24,
     81:18, 128:13                   one-eighth [1] - 23:5                                               40:7, 55:6, 68:21, 96:23,
                                                                      Page [1] - 4:2
    OBJECTORS [1] - 2:8              ones [1] - 31:16                                                    102:11
                                                                      pages [7] - 24:3, 33:1, 43:9,
    objectors [40] - 6:9, 20:25,     online [2] - 71:3, 129:11                                          paying [2] - 16:2, 17:4
                                                                       93:15, 106:14, 106:19,
     21:13, 25:9, 25:14, 26:13,      only' [1] - 74:23                 113:10                           payment [8] - 62:14, 68:17,
     28:9, 29:20, 32:3, 33:6,        open [1] - 5:1                                                      82:3, 82:6, 82:22, 104:23,
                                                                      paid [13] - 53:9, 53:13, 54:18,
     37:12, 45:24, 47:10, 62:6,                                                                          115:4, 123:9
                                     operative [1] - 85:19             55:17, 55:19, 99:2, 101:22,
     63:13, 71:25, 78:17, 82:23,                                                                        payout [2] - 91:10, 112:15
                                     opine [3] - 8:19, 12:10, 53:17    102:4, 117:9, 127:3,
     91:17, 92:7, 95:6, 99:10,                                                                          penalizes [1] - 103:19
                                     opines [1] - 69:25                128:20, 128:22, 129:21
     100:17, 102:2, 102:9,
                                     opinion [15] - 12:11, 12:15,     painstaking [2] - 12:6, 12:13     pending [3] - 28:24, 65:15,
     119:18, 120:9, 120:16,
                                      12:18, 12:20, 31:2, 34:20,      Panel [2] - 65:13, 90:8            66:17
     121:9, 122:9, 124:16,
                                      52:17, 64:7, 66:1, 72:13,       panel [1] - 65:25                 Penn [1] - 101:3
     126:11, 126:15, 126:19,
                                      91:20, 122:9, 124:6, 131:4,     papers [18] - 6:22, 6:23,         Pennsylvania [1] - 117:16
     126:21, 127:9, 129:5,
                                      131:8                            6:24, 21:24, 22:1, 25:13,        pension [2] - 34:3, 34:8
     129:7, 131:10, 131:11
                                     opinions [4] - 24:3, 47:2,        28:9, 30:5, 32:10, 33:18,        pensioners [1] - 34:7
    objects [4] - 124:10, 124:19,
                                      47:3, 51:10                      37:4, 44:6, 50:12, 53:19,        People [1] - 70:10
     125:7, 127:5
                                     opportunity [4] - 25:13,          54:14, 57:5, 57:15, 126:14       people [7] - 19:12, 36:1,
    observation [1] - 24:18
                                      94:14, 129:1, 131:9             paragraph [4] - 14:2, 14:10,       36:2, 36:3, 36:6, 45:21,
    observed [1] - 110:17
                                     oppose [1] - 124:1                70:5, 109:5                       112:22
    obstacles [3] - 58:13, 60:24,
                                     opposed [6] - 8:12, 15:25,       paragraphs [1] - 46:16            per [6] - 68:25, 98:24,
     95:3
                                      21:2, 35:25, 66:14, 105:8       paralegals [1] - 19:4              108:16, 112:10, 112:12,
    obtain [2] - 30:7, 30:17
                                     opposing [1] - 113:25            parent [1] - 36:23                 112:14
    obtained [2] - 46:1, 101:24
                                     opt [4] - 57:20, 57:21, 57:23,   Parenting [1] - 70:17             percent [33] - 8:20, 23:3,
    obtaining [1] - 82:21
                                      129:1                           parents [1] - 70:10                23:4, 23:5, 29:10, 29:15,
    obviously [14] - 6:12, 20:16,
                                     opted [1] - 57:24                part [13] - 37:20, 38:24,          29:16, 29:21, 30:19, 30:20,
     31:3, 33:15, 33:19, 33:21,
                                     opting [2] - 70:23, 100:4         41:11, 41:14, 44:14, 47:1,        30:21, 30:22, 97:24,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof151
                                                          Page 150    156ofPageID:
                                                                            185 2191


                                                                                                                                  150
     101:20, 102:4, 102:6,           plaintiff's [4] - 48:1, 49:21,    55:12, 55:20, 56:19, 99:2,        95:3, 100:23
     102:14, 110:14, 110:18,          107:1, 117:20                    125:18, 127:3, 129:21,           presenting [1] - 27:2
     110:22, 110:25, 112:3,          Plaintiffs [2] - 1:4, 1:19        129:23                           preserving [1] - 50:6
     116:4, 116:6, 116:7,            plaintiffs [59] - 9:11, 11:12,   portrait [1] - 58:25              presiding [1] - 68:12
     116:11, 116:16, 116:17,          13:13, 25:11, 25:24, 28:14,     poses [1] - 34:17                 press [2] - 25:9, 25:14
     117:9, 122:17, 129:16            63:23, 63:25, 64:9, 64:13,      position [6] - 17:12, 40:2,       pressed [1] - 35:19
    percentage [18] - 14:19,          65:10, 66:9, 67:8, 67:22,        40:19, 41:3, 55:25, 56:13        presumably [2] - 10:15, 39:5
     22:14, 23:10, 30:6, 30:15,       69:5, 69:21, 69:23, 76:9,       possess [1] - 80:22               presumption [2] - 92:3, 92:8
     30:16, 50:10, 103:8, 103:9,      76:17, 76:20, 77:10, 79:14,     possible [6] - 11:17, 89:17,      pretrial [1] - 65:19
     103:10, 103:16, 103:24,          81:2, 81:7, 81:10, 83:5,         89:20, 95:18, 95:19, 98:10       pretty [2] - 36:9, 53:1
     104:4, 104:8, 105:10,            84:10, 84:18, 85:14, 85:15,     possibly [1] - 97:23              prevent [4] - 44:22, 55:23,
     111:6, 116:9, 124:23             85:22, 94:11, 94:24, 94:25,     post [3] - 91:4, 100:24, 101:4     68:19, 121:17
    percentage-of [2] - 103:24,       95:1, 95:7, 95:9, 95:12,        post-trial [1] - 91:4             previous [1] - 114:17
     104:4                            95:22, 95:25, 98:1, 99:1,       posture [1] - 116:12              previously [2] - 104:12,
    percentage-of-recovery [4] -      101:24, 101:25, 106:14,         pot [3] - 40:9, 40:10, 56:17       120:12
     103:8, 103:9, 103:16,            107:6, 110:23, 112:12,          potential [17] - 14:3, 23:4,      price [13] - 29:11, 29:16,
     104:8                            113:9, 119:9, 121:4,             23:7, 23:13, 76:19, 84:9,         29:17, 29:25, 30:2, 30:7,
    perfect [3] - 39:16, 47:24,       121:12, 121:16, 121:21,          84:14, 90:13, 90:16, 91:10,       30:21, 98:7, 98:21, 99:2,
     101:6                            123:10, 123:12, 123:14,          92:2, 92:6, 94:2, 96:24,          125:19, 129:21, 129:24
    perform [1] - 128:21              125:12, 125:15                   119:3, 127:21                    pricing [2] - 31:17, 31:18
    performance [1] - 113:25         plaintiffs' [25] - 5:13, 11:7,   potentially [7] - 40:16, 69:18,   primarily [1] - 124:10
    performed [3] - 103:25,           15:16, 32:5, 52:14, 55:1,        69:21, 79:11, 109:17,            primary [2] - 104:7, 121:4
     111:11, 114:25                   55:6, 64:16, 64:18, 64:24,       112:22, 121:1                    principle [4] - 24:20, 24:22,
    performing [1] - 106:4            71:11, 78:17, 79:22, 84:12,     practical [2] - 70:3, 120:20       44:5, 124:19
    perhaps [13] - 9:7, 26:1,         101:14, 101:19, 102:5,          Practice [1] - 76:22              principles [2] - 85:21, 89:24
     35:21, 47:25, 52:7, 77:1,        104:25, 107:8, 107:9,           practice [15] - 16:11, 17:13,     print [3] - 41:19, 65:8, 69:6
     98:20, 100:23, 109:7,            112:20, 118:13, 118:16,          25:10, 31:5, 51:8, 51:11,        printed [1] - 71:5
     111:4, 114:7, 124:12,            121:16, 130:19                   52:12, 58:14, 58:15, 79:20,      private [2] - 16:16, 105:11
     131:13                          planning [1] - 70:3               90:20, 93:10, 108:4, 109:8       privilege [1] - 57:12
    period [7] - 29:19, 44:16,       plausible [1] - 55:4             practices [4] - 66:3, 69:25,      pro [2] - 52:9, 69:2
     65:11, 68:9, 68:25, 77:2,       play [1] - 47:6                   81:8, 85:16                      Pro [1] - 2:14
     112:7                           plead [1] - 98:8                 Practices [2] - 67:3, 73:16       Pro-Se [1] - 2:14
    permission [1] - 23:19           pleadings [3] - 108:4, 109:3     precede [2] - 75:22, 88:11        probable [1] - 90:4
    permitted [1] - 107:22           Plough [2] - 77:12, 77:19        precedence [1] - 54:16            probative [1] - 113:18
    permitting [1] - 73:10           plural [1] - 77:17               precisely [3] - 76:13, 117:1,     problem [4] - 14:20, 20:12,
    person [1] - 32:13               plus [1] - 101:21                 129:24                            29:21, 34:18
    personally [1] - 57:12           pockets [2] - 53:23, 53:24       predicated [1] - 79:24            problematic [1] - 118:5
    persons [8] - 68:4, 68:15,       point [30] - 6:23, 14:22,        predict [1] - 98:22               problems [3] - 41:10, 42:2,
     76:5, 82:8, 82:10, 84:25,        17:15, 27:8, 27:18, 29:6,       predominance [4] - 84:21,          73:2
     104:15, 111:24                   33:14, 39:6, 39:25, 41:2,        85:7, 85:24, 86:1                procedural [1] - 130:22
    perspective [1] - 25:25           41:10, 43:8, 45:25, 48:24,      predominate [3] - 74:18,          Procedure [5] - 64:3, 72:18,
    persuaded [1] - 40:5              50:2, 52:7, 52:13, 58:11,        84:19, 85:4                       72:20, 75:14, 96:7
    pertains [1] - 82:7               59:22, 60:15, 60:17, 61:2,      preemption [1] - 94:22            proceed [4] - 76:13, 90:19,
    Pet [2] - 80:18, 81:1             65:9, 71:24, 84:13, 95:10,      preliminarily [1] - 67:24          91:1, 115:15
    Peter [2] - 46:13, 69:23          102:9, 119:19, 125:10,          preliminary [4] - 24:1, 45:20,    proceeded [3] - 72:6,
    petition [2] - 55:12, 56:1        130:8                            67:23, 68:8                       111:15, 114:6
    philosophy [1] - 59:7            point-of-sale [1] - 65:9         Prepaid [1] - 98:11               proceeding [4] - 60:25, 89:8,
    phone [1] - 10:3                 pointed [1] - 77:14              preparation [1] - 90:10            94:2, 96:10
    phrase [2] - 35:22, 38:15        points [5] - 37:14, 38:9,        prepared [4] - 37:24, 39:9,       PROCEEDINGS [1] - 1:4
    Pick [2] - 87:11, 103:3           51:21, 124:8, 129:6              63:21, 93:18                     Proceedings [1] - 4:2
    Pick-Up [2] - 87:11, 103:3       policy [1] - 59:9                preponderance [1] - 74:25         proceedings [5] - 65:19,
    pie [1] - 21:18                  Politan [12] - 24:19, 25:22,     prerequisites [4] - 73:24,         88:19, 92:20, 131:21,
    piece [1] - 21:18                 26:7, 26:15, 26:17, 32:7,        74:11, 75:7, 76:10                134:7
    place [4] - 45:5, 106:9,          32:9, 57:12, 59:17, 67:18,
                                                                      presence [3] - 104:16, 113:6,     process [6] - 24:22, 58:6,
     119:16, 134:8                    93:19, 128:2
                                                                       113:17                            58:8, 91:5, 106:25, 107:14
    plagiarized [1] - 129:4          Politan's [1] - 61:18
                                                                      present [6] - 12:24, 42:1,        produced [3] - 7:16, 32:21,
    plain [1] - 38:14                poor [2] - 60:15, 97:11
                                                                       73:1, 81:19, 101:11,              106:15
    plaintiff [10] - 22:19, 23:14,   popular [1] - 99:24               131:10                           product [16] - 10:10, 46:6,
     34:19, 65:12, 66:17, 76:19,     portion [14] - 4:13, 20:22,      presentations [1] - 12:24          48:10, 48:15, 48:16, 65:1,
     94:16, 98:8, 123:8, 125:4        23:7, 27:12, 28:1, 40:13,       presented [4] - 59:13, 94:21,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof152
                                                          Page 151    156ofPageID:
                                                                            185 2192


                                                                                                                                     151
     65:10, 78:19, 95:1, 95:6,        proving [3] - 94:12, 98:1,       questioned [3] - 10:2,            ready [1] - 63:16
     95:10, 98:15, 98:16, 98:20,       99:5                             108:17, 108:25                   Real [1] - 70:17
     119:24                           provision [5] - 56:15, 72:1,     questions [21] - 12:23,           real [7] - 15:4, 19:20, 20:2,
    product's [1] - 121:3              102:16, 126:10, 126:22           16:20, 57:6, 66:2, 66:4,          61:4, 95:21, 96:20, 98:1
    products [5] - 31:15, 68:6,       provisions [3] - 44:25,           66:6, 71:1, 74:3, 74:17,         realize [1] - 40:3
     119:14, 119:17, 120:25            82:12, 102:17                    74:18, 77:6, 78:6, 78:12,        really [14] - 19:18, 20:5, 21:1,
    Products [3] - 73:7, 80:18,       Prudential [7] - 73:15, 73:22,    78:23, 84:19, 85:3, 85:13,        21:7, 26:13, 31:22, 40:9,
     87:12                             75:12, 84:4, 88:21, 92:14,       100:5, 100:6, 115:13              44:9, 53:19, 59:10, 60:14,
    professional [2] - 62:19,          105:3                           quite [2] - 34:2, 45:10            126:14, 127:21, 131:11
     128:13                           près [3] - 72:1, 126:10,         quote [1] - 65:25                 reason [3] - 10:7, 120:11,
    profit [1] - 130:1                 126:22                          quotes [1] - 34:20                 128:2
    profound [1] - 53:1               psychological [1] - 52:12        quoting [5] - 73:22, 77:12,       reasonable [29] - 11:18,
    program [1] - 13:22               publication [1] - 71:13           80:19, 103:20, 122:18             15:13, 16:23, 30:15, 42:11,
    prohibit [1] - 44:12              publications [1] - 99:23                                            61:22, 70:2, 75:12, 75:16,
    prohibited [1] - 8:16             publicity [1] - 11:3                            R                   87:11, 88:3, 89:1, 89:25,
    prohibiting [1] - 45:17           published [4] - 70:9, 70:16,                                        99:7, 99:17, 99:20, 100:12,
    prohibitive [1] - 84:9             99:22, 99:24                    raised [4] - 85:18, 94:22,         100:23, 101:10, 102:22,
    promised [1] - 98:15              purchase [14] - 29:11, 29:16,     119:18, 121:4                     103:13, 108:8, 108:12,
    promote [1] - 84:25                29:17, 29:25, 30:2, 30:7,       raises [2] - 28:16, 124:8          110:7, 110:21, 111:3,
    prong [1] - 76:20                  30:21, 78:19, 81:6, 94:25,      ran [1] - 70:13                    114:3, 123:16, 125:11
    proper [2] - 56:17, 75:5           98:7, 124:19, 125:19,           range [6] - 11:17, 89:16,         reasonableness [15] - 21:3,
    properly [1] - 50:4                129:23                           89:19, 95:18, 97:7, 110:18        53:2, 89:16, 89:19, 95:18,
    proponents [1] - 87:10            purchased [8] - 37:21,           rata [1] - 69:2                    97:7, 99:11, 99:14, 103:24,
    proposal [1] - 73:2                64:11, 68:5, 68:25, 76:6,       rate [16] - 16:2, 16:22, 16:23,    105:15, 106:6, 109:19,
    proposed [20] - 64:14, 66:12,      78:9, 84:12, 119:2               16:24, 18:5, 18:16, 18:18,        110:13, 116:24, 127:22
     67:11, 73:19, 75:11, 75:15,      purchaser [1] - 52:9              19:20, 19:24, 20:1, 20:2,        reasonably [1] - 101:21
     75:21, 76:1, 81:25, 84:21,       purchasers [1] - 45:18            29:11, 103:14, 108:17,           reasoned [2] - 52:17, 118:2
     88:2, 88:15, 88:25, 89:23,       purportedly [2] - 107:10,         108:18, 108:24                   reasons [4] - 11:4, 39:4,
     93:11, 96:18, 102:18,             112:19                          rates [28] - 4:7, 14:16, 15:18,    98:3, 111:7
     104:1, 106:21, 124:3             purpose [4] - 66:13, 67:12,       15:20, 15:22, 15:25, 16:5,       receive [7] - 15:25, 29:15,
    propounded [2] - 93:13,            82:21, 91:25                     16:6, 16:9, 16:12, 16:14,         29:23, 98:23, 112:10,
     106:12                           purposes [5] - 14:17, 19:21,      16:16, 18:14, 18:17, 18:25,       112:14, 124:20
    prosecute [1] - 21:19              39:21, 72:12, 87:4               19:1, 19:2, 19:5, 19:6,          received [19] - 6:18, 6:19,
    prosecuting [2] - 81:16,          PURSUANT [2] - 3:9, 132:6         54:21, 61:10, 61:11, 107:6,       6:20, 6:21, 13:4, 13:5,
     85:22                            pursuant [10] - 7:17, 39:7,       108:1, 108:11                     13:8, 20:24, 65:22, 91:16,
    prosecution [1] - 83:15            55:3, 55:7, 55:19, 64:2,        rather [6] - 55:12, 85:18,         92:6, 95:12, 98:16, 100:6,
    prospective [1] - 77:11            64:5, 66:16, 67:14, 99:8         94:8, 99:19, 107:24, 124:2        100:7, 100:10, 111:3,
    protect [4] - 7:19, 73:4, 74:9,   pursue [4] - 84:15, 91:8,        Ravisent [1] - 100:13              121:14, 130:9
     80:5                              128:25, 129:1                   Re [2] - 72:10, 100:13            receives [1] - 121:20
    protected [2] - 81:12, 88:20      put [19] - 20:3, 22:17, 28:9,    re [45] - 4:5, 46:11, 65:16,      receiving [2] - 123:1, 129:18
    protection [1] - 47:20             30:2, 30:4, 30:24, 47:21,        67:2, 73:15, 74:14, 75:4,        recent [3] - 13:1, 116:2,
                                       48:12, 48:25, 50:7, 51:14,       75:12, 75:17, 76:2, 76:14,        122:7
    protects [2] - 88:6, 112:19
                                       52:6, 53:18, 53:23, 57:9,        77:11, 77:18, 77:21, 80:18,      recently [5] - 11:23, 44:11,
    proud [1] - 25:17
                                       60:23, 120:13, 130:21,           81:13, 84:4, 87:11, 87:16,        58:22, 85:7, 98:12
    provable [1] - 98:5
                                       131:1                            87:17, 88:4, 90:5, 92:4,         reciting [1] - 114:17
    prove [1] - 94:24
                                      putative [8] - 64:10, 65:15,      92:14, 93:2, 94:5, 95:24,        recognition [1] - 123:7
    proven [1] - 31:8
                                       67:6, 68:4, 77:24, 78:3,         96:2, 96:11, 96:18, 97:11,       recognize [1] - 31:4
    proves [1] - 96:9
                                       79:15, 102:8                     97:19, 101:8, 103:2, 103:3,      recognized [4] - 29:22,
    provide [6] - 39:23, 109:21,
                                      puts [1] - 35:24                  103:14, 103:19, 103:20,           29:23, 44:11, 97:14
     118:24, 121:2, 123:12,
                                      putting [7] - 16:25, 32:22,       104:8, 113:19, 117:22,           recognizes [1] - 44:19
     130:5
                                       36:13, 51:13, 53:24, 59:7,       122:9, 122:18                    recommended [1] - 103:22
    provided [19] - 10:13, 15:3,
                                       59:18                           re-air [1] - 46:11                reconsider [1] - 104:4
     15:18, 34:24, 35:1, 35:2,
                                                                       reached [8] - 24:20, 26:19,       record [16] - 7:3, 7:6, 10:19,
     100:1, 100:15, 100:18,
                                                                        29:6, 44:5, 81:24, 87:22,
     101:1, 106:4, 107:23,                          Q                   93:3, 128:1
                                                                                                          10:24, 24:3, 31:3, 32:1,
     108:20, 109:19, 110:6,                                                                               37:10, 49:4, 50:6, 50:14,
                                      quality [2] - 113:21, 113:25     reaching [1] - 49:9                57:11, 72:13, 118:14,
     114:21, 127:17, 127:19,
                                      quantify [2] - 98:14, 117:2      reaction [2] - 89:6, 91:13         130:10, 130:17
     130:14
                                      quarterly [1] - 8:10             read [3] - 31:3, 34:12, 54:14     records [1] - 127:18
    provides [3] - 10:19, 118:22,
                                      questionable [2] - 38:20,        readily [1] - 86:1                recover [5] - 110:20, 112:3,
     120:19
                                       94:17                           reading [2] - 38:14, 51:8          125:18, 125:20, 129:23
    providing [1] - 100:4
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof153
                                                          Page 152    156ofPageID:
                                                                            185 2193


                                                                                                                                    152
    recovered [3] - 127:1, 127:4,     related [10] - 27:19, 68:14,       74:8, 79:7                        105:18
     129:24                            68:18, 82:4, 91:17, 101:8,       representatives [7] - 73:22,     restraining [1] - 44:22
    recoveries [1] - 30:18             119:3, 125:17, 126:18,            79:11, 79:19, 80:4, 80:21,      restricted [1] - 51:2
    recovering [1] - 94:16             126:20                            81:3, 88:8                      result [6] - 97:22, 113:22,
    recovery [27] - 14:19, 30:16,     relating [5] - 70:23, 70:25,      representatives' [1] - 80:7        114:6, 116:7, 121:8,
     84:9, 84:14, 89:18, 89:20,        90:17, 94:18, 94:20              represented [4] - 25:11,           131:12
     95:17, 95:19, 97:15, 98:25,      relative [4] - 71:1, 111:11,       49:3, 81:20, 97:24              resulted [2] - 67:20, 106:25
     99:1, 102:4, 103:8, 103:9,        134:10, 134:13                   representing [6] - 6:6, 15:19,   resulting [1] - 104:2
     103:16, 103:25, 104:5,           relatively [4] - 109:25,           80:9, 107:6, 111:2, 114:20      results [1] - 129:1
     104:8, 110:25, 112:17,            114:24, 116:13, 119:4            represents [3] - 93:5, 97:10,    resume [1] - 81:15
     113:23, 116:15, 122:21,          relax [1] - 63:22                  97:14                           retailers [2] - 48:16, 48:17
     124:18, 124:21, 124:23,          relevant [2] - 83:12, 105:4       repute [1] - 111:1               retained [2] - 17:14, 105:13
     129:20                           reliable [1] - 49:22              request [12] - 6:12, 61:16,      retainer [1] - 16:13
    recycled [1] - 48:22              reliance [2] - 12:16, 104:7        67:2, 72:24, 76:4, 101:15,      retirement [1] - 34:4
    red [1] - 56:18                   relief [50] - 4:13, 7:12, 8:8,     106:6, 110:13, 110:14,          revamp [1] - 120:1
    red-line [1] - 56:18               9:5, 20:22, 21:5, 28:1,           123:14, 127:18, 128:6           revamping [1] - 48:24
    redacted [2] - 7:15, 7:19          33:9, 33:11, 33:12, 33:23,       requested [13] - 9:5, 50:11,     revealed [1] - 10:6
    redactions [1] - 7:15              34:1, 34:5, 34:11, 34:16,         54:25, 56:3, 62:18, 71:21,      revenue [1] - 129:19
    redesigning [1] - 118:18           34:21, 35:1, 35:5, 35:15,         91:21, 102:13, 104:18,          revenues [1] - 129:15
    redound [2] - 53:5, 54:1           37:13, 39:15, 39:22, 39:23,       116:3, 122:2, 122:6, 123:9      reversed [2] - 22:2, 24:9
    redress [2] - 113:1, 121:17        40:1, 40:20, 45:23, 47:24,       requesting [3] - 65:14,          reversion [2] - 27:21, 27:24
    reduce [2] - 55:24, 56:13          49:1, 49:11, 49:19, 49:23,        101:19, 101:25                  reverter [1] - 40:17
    reduced [7] - 115:1, 115:24,       50:12, 55:13, 56:3, 60:2,        requests [2] - 93:13, 125:8      Review [1] - 4:4
     116:10, 117:11, 118:10,           60:11, 101:23, 110:24,           require [6] - 39:9, 75:24,       review [2] - 60:6, 94:14
     124:23, 124:25                    112:25, 113:16, 116:20,           98:13, 99:18, 101:7,            reviewed [5] - 68:3, 81:14,
    reduces [1] - 116:15               117:2, 117:18, 117:24,            119:13                            93:15, 106:14, 129:3
    reducing [3] - 50:18, 104:5,       118:24, 119:13, 122:1,           required [7] - 30:7, 76:17,      reviewing [5] - 11:15, 12:1,
     116:3                             122:4, 123:5, 124:3               77:24, 91:8, 101:5, 109:21,       81:25, 105:24, 116:5
    reduction [7] - 50:19, 50:22,     rely [1] - 35:10                   114:25                          reviews [1] - 39:19
     53:4, 56:16, 69:2, 113:5,        relying [1] - 11:10               requirement [11] - 76:8,         revise [1] - 69:6
     122:6                            remaining [3] - 72:2, 112:5,       77:9, 77:17, 77:20, 79:18,      revised [2] - 14:7, 69:19
    refer [8] - 11:14, 32:15,          112:7                             80:2, 80:16, 80:24, 83:6,
                                                                                                         revising [1] - 69:9
     63:24, 64:6, 66:11, 67:5,        remains [1] - 54:2                 83:25, 122:17
                                                                                                         rewards [2] - 94:2, 103:18
     70:7, 105:23                     remanded [1] - 24:9               requirements [11] - 51:12,
                                                                                                         rework [1] - 119:21
    reference [1] - 107:13            remarks [2] - 17:17, 63:22         72:17, 73:13, 73:18, 75:4,
                                                                                                         rhetorical [1] - 54:9
    referenced [1] - 89:2             remove [1] - 48:14                 75:8, 83:7, 84:17, 87:2,
                                                                                                         Ridgefield [1] - 49:17
    referred [2] - 32:3, 32:10        removing [1] - 69:20               94:23, 100:13
                                                                                                         rights [3] - 87:8, 88:7, 128:24
    refile [3] - 67:9, 90:22, 90:25   repeat [1] - 125:23               requires [7] - 74:16, 77:6,
                                                                                                         rigorous [2] - 11:22, 75:6
    reflect [2] - 24:4, 69:7          replace [2] - 119:14, 120:25       79:6, 80:6, 83:9, 88:13,
                                                                                                         rise [2] - 5:2, 131:20
    reflected [1] - 16:14             replacement [1] - 119:15           99:15
                                                                                                         risk [11] - 60:15, 60:16,
    reflecting [1] - 7:16             replacing [1] - 38:16             resale [1] - 68:10
                                                                                                           61:24, 62:1, 96:10, 97:22,
    reflection [1] - 62:1             reply [1] - 54:15                 research [2] - 109:2, 129:11
                                                                                                           98:1, 104:23, 115:3,
    reflects [2] - 61:16, 123:3       report [23] - 7:10, 7:15, 7:19,   residents [1] - 124:1
                                                                                                           121:19, 123:12
    reform [1] - 35:24                 7:24, 8:3, 8:6, 8:7, 9:3, 9:6,   resolution [1] - 97:16
                                                                                                         risks [14] - 34:17, 60:10,
    reforms [1] - 34:18                9:7, 9:9, 9:13, 10:5, 11:5,      resolve [1] - 64:15
                                                                                                           62:22, 89:10, 89:11, 89:12,
    regard [19] - 6:25, 8:5, 9:1,      11:15, 12:21, 33:21, 33:23,      resources [2] - 87:20, 91:8
                                                                                                           89:21, 93:24, 94:2, 95:19,
     12:4, 15:17, 19:16, 20:23,        35:9, 35:11, 47:5, 49:6,         respect [5] - 28:15, 29:8,
                                                                                                           95:22, 96:3, 111:5, 127:2
     31:10, 35:9, 53:6, 81:7,          118:13                            45:23, 61:22, 76:12
                                                                                                         Rite [3] - 104:12, 105:18,
     105:23, 107:19, 113:15,          REPORTER [3] - 1:24, 3:17,        respected [1] - 128:4
                                                                                                           113:19
     113:17, 115:4, 126:5,             132:12                           respectfully [1] - 52:25
                                                                                                         roadblock [1] - 31:23
     126:7, 126:9                     Reporter [2] - 134:4              respects [1] - 8:1
                                                                                                         Robert [1] - 125:25
    regarding [14] - 66:3, 69:11,     represent [7] - 37:20, 80:14,     respond [4] - 23:14, 26:25,
                                                                                                         role [2] - 33:15, 47:6
     71:11, 78:14, 82:23, 93:10,       80:18, 83:4, 84:12, 98:6,         35:5, 45:2
                                                                                                         ROSATI [1] - 1:20
     93:22, 100:21, 100:25,            112:15                           responding [1] - 44:4
                                                                                                         rotated [3] - 41:22, 41:24,
     101:4, 106:2, 107:5, 121:3,      representation [8] - 38:6,        response [5] - 34:1, 34:23,
                                                                                                           41:25
     127:18                            46:24, 80:3, 80:15, 84:23,        49:16, 57:2, 71:13
                                                                                                         routinely [1] - 123:11
    regardless [1] - 79:16             95:16, 108:3, 127:13             responses [3] - 23:15, 92:10,
                                                                                                         row [1] - 94:11
    reimbursement [3] - 64:4,         representations [2] - 46:10,       92:15
                                                                                                         Rude [1] - 66:11
     101:16, 107:17                    65:8                             responsive [1] - 6:22
                                                                                                         Rude-Barbato [1] - 66:11
    reject [2] - 50:21, 97:4          representative [3] - 74:6,        rest [4] - 32:22, 57:5, 57:14,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof154
                                                          Page 153    156ofPageID:
                                                                            185 2194


                                                                                                                                   153
    Rule [47] - 24:5, 53:1, 64:2,     sealing [1] - 8:4                 75:10, 110:1, 111:10,           several [9] - 7:14, 20:25,
     66:16, 72:18, 72:20, 73:3,       seat [1] - 6:11                   114:24, 115:15                   23:15, 83:12, 84:11, 98:22,
     73:8, 73:9, 73:13, 73:15,        seated [1] - 5:5                 Settlement [2] - 4:10, 70:20      104:10, 106:11, 119:18
     73:18, 73:24, 74:10, 74:11,      second [6] - 31:6, 33:23,        settlement [193] - 4:11, 6:13,   share [8] - 66:2, 77:10,
     74:13, 74:14, 74:16, 74:22,       67:12, 69:4, 91:13, 101:23       12:3, 14:3, 14:4, 15:7,          77:25, 78:11, 78:22,
     74:25, 75:4, 75:7, 75:9,         Section [2] - 65:19, 66:7         20:14, 20:17, 20:20, 21:3,       124:20, 129:14, 129:18
     75:13, 76:11, 76:21, 77:18,      SECTION [2] - 3:9, 132:6          21:7, 21:9, 22:10, 22:12,       shared [3] - 78:6, 85:13,
     79:5, 79:8, 80:2, 80:15,         secure [1] - 88:9                 23:23, 24:23, 25:2, 26:10,       122:13
     81:1, 83:8, 84:17, 87:6,         securities [3] - 22:15, 22:17,    27:6, 27:13, 27:19, 27:24,      shareholder [1] - 34:3
     87:7, 88:1, 88:5, 96:6,           86:2                             28:3, 28:7, 28:16, 28:21,       shelf [4] - 41:13, 41:17,
     99:8, 99:12, 99:14, 100:13,      Securities [5] - 76:15, 96:2,     29:6, 29:13, 29:14, 33:2,        48:17, 120:25
     101:6, 102:16, 111:18             97:20, 100:14, 103:20            33:16, 33:18, 38:25, 39:21,     shelves [2] - 48:10, 119:14
    rule [9] - 42:12, 47:13, 47:18,   see [22] - 14:10, 19:13,          41:11, 41:14, 41:15, 42:1,      Sherri [1] - 126:12
     63:18, 67:14, 83:12, 94:14,       22:13, 34:23, 56:12, 72:20,      42:3, 42:8, 42:11, 42:18,       shifting [5] - 40:23, 55:4,
     99:18, 110:16                     74:10, 75:13, 77:25, 81:13,      43:18, 44:5, 44:15, 44:24,       55:7, 55:8, 55:13
    ruled [4] - 22:22, 54:22,          85:5, 85:24, 87:17, 88:3,        47:21, 50:21, 51:1, 53:13,      Shorthand [1] - 134:4
     110:3, 118:12                     88:16, 88:21, 92:11, 95:24,      56:18, 57:20, 57:22, 58:17,     show [4] - 10:19, 29:12,
    ruling [7] - 7:7, 7:9, 33:24,      100:13, 103:11, 104:12,          60:5, 60:12, 61:7, 64:2,         84:18, 95:8
     35:9, 47:11, 47:19, 107:16        113:19                           64:14, 64:15, 67:21, 67:23,     showing [2] - 22:20, 107:25
    Rulings [2] - 4:4, 4:17           Seeger [3] - 5:14, 18:24, 19:1    68:1, 68:2, 68:11, 68:16,       shown [2] - 87:10, 94:24
    rulings [1] - 8:5                 SEEGER [1] - 1:17                 68:20, 68:22, 68:24, 70:9,      Sibley [7] - 126:11, 126:12,
    run [1] - 36:16                   seek [3] - 80:13, 80:17,          70:16, 70:19, 70:22, 70:24,      126:15, 126:16
    RUSSONIELLO [3] - 1:24,            107:16                           70:25, 71:2, 71:13, 72:1,       side [1] - 40:8
     3:16, 132:11                     seeking [6] - 24:25, 102:3,       72:8, 72:14, 72:15, 72:19,      sifting [1] - 129:12
    Russoniello [4] - 3:16,            102:6, 102:14, 113:14,           72:24, 73:6, 75:11, 75:15,
                                                                                                        sign [1] - 53:9
     134:3, 134:21, 134:21             117:4                            75:21, 75:22, 75:23, 76:2,
                                                                                                        signed [3] - 37:23, 38:2, 38:4
    Rust [8] - 13:1, 13:3, 13:8,      seeks [2] - 112:3, 114:12         76:5, 81:23, 81:25, 82:2,
                                                                                                        significant [23] - 8:25, 34:17,
     70:6, 70:7, 70:19, 99:21,                                          82:11, 82:13, 82:15, 82:25,
                                      seem [1] - 45:24                                                   38:18, 82:5, 82:22, 85:17,
     99:22                                                              87:4, 87:6, 87:10, 87:15,
                                      self [1] - 34:6                                                    90:20, 91:7, 94:15, 98:20,
    Rust's [1] - 70:8                                                   87:18, 87:22, 87:25, 88:3,
                                      sell [2] - 48:15, 48:16                                            101:24, 106:16, 106:20,
                                                                        88:11, 88:12, 88:16, 88:20,
                                      senior [1] - 19:11                                                 109:17, 109:24, 110:25,
                                                                        88:25, 89:7, 89:17, 89:20,
                   S                  sense [2] - 109:20, 112:22
                                                                        89:23, 89:25, 90:6, 91:11,
                                                                                                         114:10, 115:11, 115:17,
                                      sent [1] - 36:24                                                   115:24, 122:6, 123:1,
    s/Vincent [2] - 3:16, 134:21                                        91:24, 92:1, 92:4, 92:7,
                                      sentences [2] - 34:13, 34:14                                       129:14
    Safety [1] - 97:19                                                  92:9, 92:11, 92:14, 92:16,
                                      separate [6] - 13:16, 83:16,                                      significantly [8] - 91:11,
    sale [1] - 65:9                                                     92:18, 92:24, 93:5, 93:22,
                                       84:16, 101:18, 122:15,                                            96:17, 110:5, 112:17,
    Sales [2] - 67:3, 73:16                                             94:4, 94:10, 95:24, 95:25,
                                       122:20                                                            120:8, 121:20, 121:23,
    sales [13] - 7:16, 8:9, 8:11,                                       96:13, 96:18, 96:25, 97:3,
                                      separately [8] - 20:16, 20:22,                                     124:24
     8:12, 9:10, 9:16, 10:9,                                            97:4, 97:8, 97:10, 97:17,
                                       28:2, 42:7, 73:14, 102:1,                                        signs [1] - 53:12
     10:17, 10:20, 10:22, 10:25,                                        97:21, 97:23, 98:3, 99:5,
                                       123:18, 128:8                                                    Simandle [1] - 41:15
     11:2, 129:11                                                       99:7, 99:25, 100:25, 101:8,
                                      September [2] - 67:1, 67:11                                       similar [11] - 65:16, 66:19,
    satisfaction [1] - 88:9                                             101:20, 102:9, 102:11,
                                      Ser [1] - 70:11                                                    79:4, 82:1, 100:15, 104:11,
    satisfied [12] - 74:12, 74:13,                                      102:17, 102:18, 102:21,
                                      serious [2] - 51:7, 53:6                                           105:1, 108:22, 115:25,
     75:6, 75:8, 76:10, 76:25,                                          103:10, 104:17, 105:14,
                                      seriously [1] - 51:12                                              120:4, 126:14
     77:9, 79:19, 80:2, 81:15,                                          105:23, 107:1, 110:15,
                                      serve [1] - 87:8                                                  similarly [2] - 17:20, 85:1
     97:25, 128:25                                                      110:19, 111:3, 111:4,
                                      served [1] - 99:19                                                simply [4] - 11:14, 28:17,
                                                                        111:21, 112:18, 113:12,
    satisfy [2] - 77:16, 83:8                                                                            33:14, 45:15
                                      serves [2] - 80:12, 80:16         114:3, 114:19, 115:20,
    satisfying [2] - 77:20, 85:24                                                                       simultaneously [2] - 75:24,
                                      service [1] - 123:12              116:13, 117:19, 117:22,
    scale [1] - 111:11                                                                                   88:13
                                      services [2] - 103:14, 123:7      118:4, 122:11, 122:15,
    Schering [2] - 77:12, 77:18                                                                         sincere [1] - 60:19
                                      serving [1] - 69:12               123:10, 124:2, 124:11,
    Schwartz [3] - 12:2, 117:15                                                                         sit [1] - 63:22
                                      sessions [1] - 67:20              124:17, 124:24, 125:7,
    SCOTT [2] - 1:15                                                                                    situated [1] - 85:1
                                      set [15] - 16:21, 33:4, 44:6,     125:10, 125:20, 126:8,
    Scott [17] - 5:10, 5:18, 18:14,                                                                     situation [2] - 25:19, 43:15
                                       45:8, 50:4, 53:4, 64:17,         126:24, 127:5, 127:25,
     19:8, 26:24, 66:23, 67:4,                                                                          six [4] - 71:20, 89:12, 91:20,
                                       67:8, 74:13, 76:11, 99:25,       128:6, 129:22
     81:16, 109:12                                                                                       104:24
                                       110:10, 112:2, 122:12,          settlements [5] - 13:24,
    scrupulous [2] - 75:25,                                                                             Sixth [1] - 11:10
                                       134:8                            30:19, 63:14, 88:7, 93:2
     88:14                                                                                              size [4] - 104:14, 111:23,
                                      setoffs [1] - 95:19              settling [2] - 48:4, 94:8
    scrutiny [1] - 128:4                                                                                 124:3, 126:23
                                      sets [2] - 46:16, 83:12          seven [1] - 89:14
    Se [1] - 2:14                                                                                       sizeable [3] - 115:6, 116:6,
                                      settle [2] - 23:9, 63:2          seventh [1] - 105:1
    se [1] - 52:9                                                                                        117:11
                                      settled [7] - 24:21, 51:18,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof155
                                                          Page 154    156ofPageID:
                                                                            185 2195


                                                                                                                                    154
    skepticism [1] - 34:10            24:7                             Streeter [1] - 125:25              109:11, 118:25
    skewed [1] - 92:19               squabbling [1] - 111:14           strenuously [1] - 91:22           suit [5] - 43:10, 43:11, 43:12,
    skill [2] - 104:19, 113:20       squarely [1] - 55:15              stress [1] - 102:3                 76:18
    slight [2] - 96:11, 121:19       staff [1] - 109:4                 stressed [1] - 80:11              Sullivan [3] - 72:21, 85:1,
    slightly [3] - 59:4, 59:19,      stage [5] - 72:7, 89:8, 92:20,    stricken [1] - 49:6                85:11
     96:13                            93:3, 114:23                     striking [2] - 7:10, 11:4         summary [3] - 15:15, 30:10,
    slogan [2] - 36:19, 69:13        stages [2] - 111:16, 115:16       strong [4] - 36:10, 36:25,         91:2
    Smajlaj [1] - 98:17              stale [1] - 41:23                  92:8, 97:11                      superior [2] - 74:19, 83:9
    small [8] - 18:18, 36:9,         stamp [1] - 38:19                 stronger [1] - 34:4               superiority [3] - 83:6, 83:13,
     84:14, 92:9, 92:15, 98:6,       stand [5] - 12:18, 17:12,         strongly [5] - 52:18, 92:14,       83:25
     111:10, 114:24                   24:2, 25:17, 26:20                94:9, 98:2, 99:4                 supervise [1] - 22:8
    smaller [2] - 29:16, 82:9        standard [2] - 72:13, 88:17       struck [2] - 12:21, 118:12        supervised [1] - 26:12
    Sodium [2] - 76:2, 81:13         standards [2] - 30:18, 74:13      structure [4] - 27:19, 42:14,     supervision [1] - 61:18
    Software [1] - 103:2             standing [4] - 33:24, 37:17,       43:18, 122:15                    Supp [1] - 66:1
    sold [2] - 29:18, 76:25           115:5, 127:16                    structured [2] - 42:15, 50:20     supplemental [1] - 14:12
    solely [1] - 55:22               stands [2] - 10:7, 97:6           stuck [2] - 34:6, 34:7            supply [1] - 48:17
    Solutions [1] - 98:11            start [4] - 15:14, 16:4, 44:3,    subject [6] - 21:5, 23:22,        support [6] - 12:16, 49:5,
    someone [2] - 24:24, 47:15        114:4                             69:2, 78:7, 102:20, 105:11        55:2, 71:9, 113:4, 118:14
    sometimes [1] - 62:3             started [1] - 61:9                submission [3] - 50:7, 71:3,      supporting [1] - 11:16
    somewhat [2] - 17:12, 23:22      starting [2] - 22:24, 111:23       128:16                           suppose [2] - 36:1, 36:23
    SONSINI [1] - 1:20               STATE [1] - 1:10                  submissions [8] - 6:19,           Suprema [1] - 95:24
    sore [1] - 23:22                 State [1] - 134:5                  106:2, 106:3, 107:24,            Supreme [3] - 72:23, 73:23,
    sorry [1] - 17:23                state [6] - 11:20, 32:1, 37:9,     108:2, 110:9, 121:25,             80:11
    sort [7] - 25:19, 28:17, 32:3,    39:5, 68:7, 123:23                127:19                           surprise [1] - 128:12
     33:17, 35:3, 36:23, 44:25       statement [1] - 108:21            submit [6] - 14:7, 38:10,         surprised [1] - 34:22
    sorts [1] - 24:2                 statements [9] - 8:15, 8:17,       38:12, 57:21, 68:22, 68:24       survey [5] - 34:24, 35:3,
    sought [8] - 66:12, 66:21,        9:17, 10:15, 10:21, 41:21,       submits [1] - 107:1                35:5, 35:11, 94:1
     75:24, 88:13, 116:1,             45:3, 46:12                      submitted [8] - 9:3, 11:6,        surveys [2] - 10:18, 90:16
     117:20, 118:1, 121:16           STATES [2] - 1:1, 1:9              14:16, 15:17, 46:15, 69:23,      survive [1] - 47:12
    soul [1] - 60:9                  States [8] - 9:21, 10:1, 10:11,    107:4, 107:24                    survived [1] - 51:7
    sound [2] - 103:1, 106:16         67:19, 68:5, 77:2, 82:10,        submitting [1] - 20:6             surviving [1] - 31:4
    Soup [1] - 98:17                  134:3                            subpoenas [2] - 93:14,            suspect [1] - 112:24
    soups [1] - 41:16                states [2] - 128:18, 128:22        106:11                           sustain [1] - 124:14
    Southern [3] - 65:17, 66:10,     stating [5] - 65:3, 75:14,        subsequently [1] - 39:3           sustained [1] - 88:18
     125:5                            78:2, 118:5, 127:15              substantial [8] - 15:10,          Sylvia [1] - 124:9
    Spanish [1] - 71:7               stature [1] - 32:8                 20:24, 21:8, 87:20, 93:5,
    Specialties [1] - 95:25          statute [2] - 47:18, 59:9          104:16, 118:17, 118:25                          T
    specific [4] - 29:8, 31:24,      statutes [1] - 40:23              substantially [1] - 122:1
     35:10, 101:7                    statutory [1] - 55:13             substantive [2] - 114:25,         T-Mobile [1] - 24:13
    specifically [5] - 10:20,        stay [2] - 41:17, 41:20            116:14                           TALIAFERRO [1] - 1:18
     11:20, 44:19, 79:5, 85:14       steadfast [1] - 90:23             substantively [1] - 82:1          Taliaferro [1] - 108:15
    specifications [1] - 73:3        Steel [1] - 92:11                 success [3] - 94:3, 103:18,       talks [2] - 46:17, 46:19
    specificity [1] - 98:9           STENOGRAPHIC [2] - 3:11,           115:19                           Tank [1] - 87:12
    speculative [1] - 9:14            132:7                            successful [3] - 30:8, 108:9,     task [1] - 20:9
    speed [1] - 113:23               stenographically [1] - 134:7       119:23                           tasks [4] - 15:1, 107:1,
    spend [1] - 118:18               step [1] - 62:20                  successfully [1] - 114:19           109:14, 111:21
    spending [1] - 20:11             STEPHEN [1] - 1:17                succinctly [1] - 33:3             taste [1] - 36:22
    spent [22] - 15:1, 15:11,        Stephen [2] - 5:14, 18:23         suffer [3] - 8:18, 80:22, 81:6    tastier [1] - 46:25
     15:13, 20:8, 62:2, 106:3,       Stewart [1] - 76:21               suffered [2] - 95:1, 113:1        tasty [6] - 30:14, 31:20,
     106:21, 107:5, 107:9,           still [7] - 20:4, 50:8, 53:5,     sufficient [1] - 93:21              38:15, 38:17, 69:14, 69:15
     107:25, 108:2, 108:8,            94:24, 115:16, 119:16,           sufficiently [3] - 66:6, 84:22,   taxable [1] - 99:16
     109:1, 109:9, 109:13,            122:25                            85:23                            technically [1] - 122:20
     109:22, 109:24, 111:12,         stock [1] - 74:23                 sugar [3] - 69:11, 120:14,        Technologies [2] - 100:14,
     115:13, 115:17, 128:18          Stoetzner [1] - 92:11              121:3                              103:21
    spread [7] - 28:11, 30:14,       stop [2] - 107:12, 121:1          suggest [7] - 10:14, 10:24,       Technology [1] - 76:14
     31:14, 31:20, 64:8, 68:6,       store [1] - 119:14                 36:21, 94:15, 119:9,             television [4] - 46:19, 46:20,
     95:5                            straightforward [2] - 77:8,        119:22, 120:3                      65:8, 120:2
    spreadsheets [1] - 107:25         109:25                           suggested [3] - 11:13, 53:19,     temporary [1] - 44:22
    Sprint [3] - 23:22, 23:24,       STREET [1] - 1:10                  54:3                             tend [1] - 79:3
                                                                       suggests [4] - 33:17, 53:13,
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof156
                                                          Page 155    156ofPageID:
                                                                            185 2196


                                                                                                                                   155
    tends [2] - 80:24, 96:6             103:22, 105:3, 110:16,          trying [7] - 14:11, 38:11,        undoubtedly [2] - 90:25,
    tenor [1] - 130:16                  130:11                            43:8, 58:17, 59:15, 59:22,       115:17
    term [1] - 97:4                   third-party [2] - 93:14,            129:10                          unfair [1] - 88:6
    terminated [4] - 29:2, 67:7,        106:11                          turn [6] - 71:23, 83:2, 99:9,     unfairly [1] - 124:11
      90:22, 111:18                   thousand [1] - 91:15                101:12, 105:25, 110:12          unfortunate [1] - 101:5
    terms [12] - 24:9, 24:17,         threats [1] - 128:15              Turn [1] - 69:14                  unfortunately [1] - 107:23
      40:18, 49:22, 68:1, 68:3,       three [13] - 8:20, 31:8, 41:25,   turning [16] - 38:16, 77:5,       uniformity [1] - 84:25
      68:20, 84:1, 87:23, 104:18,       44:16, 46:2, 46:11, 61:25,        79:1, 80:3, 83:6, 92:20,        unique [3] - 17:12, 23:24,
      105:14, 123:10                    69:18, 74:5, 89:8, 104:19,        93:24, 96:3, 96:14, 97:7,        42:20
    test [1] - 86:1                     105:3, 105:14                     113:20, 114:13, 115:3,          United [8] - 9:20, 10:1,
    testimony [3] - 12:4, 12:8,       three-year [1] - 44:16              115:8, 115:25, 116:19            10:11, 67:19, 68:5, 77:2,
      12:9                            threshold [4] - 37:16, 77:7,      turns [1] - 60:12                  82:10, 134:3
    tests [1] - 84:21                   77:19, 77:23                    TV [2] - 36:15, 41:19             UNITED [2] - 1:1, 1:9
    Texas [5] - 123:21, 123:23,       throughout [4] - 68:5, 77:1,      two [23] - 22:1, 29:18, 34:2,     unity [1] - 73:20
      123:24, 123:25, 126:13            88:19, 131:8                      34:13, 37:14, 38:9, 48:23,      unjust [3] - 55:16, 55:23,
    THE [88] - 1:1, 1:11, 2:8, 3:9,   timeliness [1] - 9:6                51:21, 61:25, 68:16, 69:16,      88:6
      3:11, 5:2, 5:3, 5:12, 5:16,     timely [1] - 114:5                  74:3, 80:8, 89:6, 93:16,        unjustly [1] - 55:21
      5:21, 6:2, 6:11, 13:25,         tiny [1] - 23:7                     95:22, 97:9, 98:2, 101:18,      unlawful [6] - 31:6, 49:8,
      14:10, 16:18, 17:9, 17:19,      TITLE [2] - 3:9, 132:6              104:16, 105:10, 106:10,          51:14, 78:24, 94:19, 94:23
      17:23, 18:4, 18:11, 18:20,      TO [4] - 3:9, 3:10, 132:6,          122:3                           unless [1] - 57:5
      19:7, 19:12, 21:12, 21:15,        132:7                           type [1] - 108:3                  unlike [2] - 58:14, 124:16
      21:21, 21:24, 22:6, 22:17,      today [21] - 6:12, 26:8, 26:21,   types [2] - 49:18, 108:22         unmanageable [1] - 96:9
      22:22, 22:25, 23:14, 25:7,        38:4, 38:23, 47:4, 47:13,       typical [3] - 74:6, 79:7, 116:7   unnamed [1] - 88:6
      27:4, 27:9, 27:16, 27:23,         47:15, 47:19, 48:7, 49:10,      typicality [7] - 79:1, 79:2,      unseal [2] - 7:14, 7:24
      28:5, 29:1, 30:1, 30:24,          50:7, 52:18, 62:11, 67:21,        79:9, 79:16, 79:18, 80:2,       unsuccessful [1] - 44:24
      32:13, 32:17, 32:25, 33:5,        81:19, 81:22, 108:19,             80:25                           untimely [1] - 50:8
      35:8, 36:4, 36:12, 37:4,          125:6, 127:14, 130:8            typically [2] - 18:9, 103:7       unwarranted [1] - 73:4
      37:6, 37:9, 37:18, 38:6,        today's [1] - 130:23                                                Up [2] - 87:11, 103:3
      38:22, 39:8, 40:24, 41:5,       together [1] - 68:13                             U                  up [21] - 8:22, 19:19, 32:2,
      41:8, 42:10, 42:16, 43:1,       took [1] - 111:8                                                     33:5, 40:17, 45:5, 48:19,
      44:1, 45:10, 47:3, 50:9,        tool [1] - 46:7                   U.S [6] - 3:17, 72:21, 85:1,
                                                                                                           48:20, 49:19, 50:17, 53:4,
      51:4, 52:2, 52:5, 52:22,        torres [1] - 98:10                 92:11, 101:2, 132:12              56:19, 57:7, 60:3, 60:16,
      53:16, 54:8, 54:12, 54:22,      torres-Hernandez [1] - 98:10      U.S.A [1] - 5:23                   68:25, 69:1, 98:24, 99:25,
      56:6, 57:1, 57:7, 57:16,        total [9] - 13:9, 40:5, 42:7,     U.S.C [1] - 65:18                  112:10, 130:11
      57:24, 59:6, 63:9, 63:20,         69:1, 69:2, 71:18, 97:24,       U.S.COURT [1] - 1:24              urging [1] - 50:21
      107:18, 107:21, 130:13,           102:4, 107:25                   ultimately [10] - 35:12,          USA [3] - 1:6, 2:6, 64:6
      131:7, 131:20, 132:6,           touch [1] - 23:21                  39:15, 49:1, 53:17, 58:6,        USC [2] - 3:9, 132:6
      132:7                           touchstone [1] - 99:13             61:2, 61:8, 62:17, 63:6,         USDJ [1] - 1:11
    themselves [2] - 43:19, 64:9      tough [1] - 43:14                  91:9
                                                                                                          useful [1] - 104:6
    theories [3] - 79:10, 79:24,      toward [1] - 104:5                umbrage [3] - 59:6, 59:12,
                                                                                                          usual [3] - 54:21, 75:25,
      94:16                           towards [1] - 91:23                60:18
                                                                                                           88:15
    theorize [1] - 112:12             Toys [1] - 101:2                  uncover [2] - 80:12, 80:16
                                                                                                          utilize [1] - 16:10
    theory [1] - 79:21                Toys-R-Us [1] - 101:2             under [32] - 40:22, 40:23,
                                                                                                          utilizing [1] - 44:13
    therapeutic [1] - 34:16           TRANSCRIPT [3] - 1:4, 3:10,        42:1, 51:8, 51:12, 51:18,
    thereafter [1] - 67:10              132:7                            55:13, 56:4, 57:9, 61:18,
    thereby [1] - 85:24                                                  64:21, 65:18, 67:2, 68:20,
                                                                                                                        V
                                      transcript [2] - 131:4, 134:6
    therefore [14] - 12:20, 13:8,     TRANSCRIPTION [2] - 3:11,          72:17, 72:20, 73:8, 73:15,       vacated [1] - 122:10
      77:3, 90:12, 93:20, 99:3,                                          73:24, 75:9, 87:7, 88:1,         valid [3] - 28:20, 46:23,
                                        132:7
      99:4, 113:2, 118:13, 119:4,                                        92:9, 94:16, 96:6, 102:11,        68:23
                                      transfer [1] - 66:7
      119:15, 120:19, 121:19,                                            102:16, 104:4, 111:17,
                                      treat [1] - 42:7                                                    valuable [1] - 114:3
      124:6                                                              123:10, 125:20, 128:3
                                      TRENTON [2] - 1:10, 1:25                                            valuation [5] - 34:18, 82:6,
    thereof [1] - 111:5                                                 undergone [1] - 116:9
                                      trial [9] - 11:18, 58:19, 73:3,                                      117:8, 117:17, 118:15
    thinks [2] - 28:18, 56:23                                           underlies [1] - 85:20
                                        89:13, 90:10, 90:19, 91:4,                                        value [52] - 8:25, 33:11,
    third [4] - 34:3, 93:14,                                            underlying [2] - 78:18, 92:1       33:16, 33:19, 33:20, 33:22,
                                        96:4, 96:10
      106:11, 110:19                                                    undermine [1] - 118:7              34:1, 34:5, 34:10, 34:25,
                                      tried [3] - 44:22, 73:1, 82:15
    Third [22] - 11:11, 11:23,                                          undertake [3] - 10:17, 11:8,       35:4, 35:16, 35:19, 35:23,
                                      tries [1] - 39:2
      11:25, 12:10, 22:2, 34:9,                                          63:7                              36:10, 37:13, 38:18, 40:2,
                                      Truck [2] - 87:12, 103:3
      44:10, 49:25, 54:16, 62:8,                                        undertaken [1] - 12:5              40:19, 40:25, 44:20, 49:1,
                                      true [2] - 65:3, 134:6
      72:10, 75:17, 77:14, 85:6,                                        undesirability [1] - 83:20         49:6, 49:10, 49:21, 49:23,
                                      truly [2] - 9:11, 108:18
      88:13, 88:23, 96:5, 103:4,                                        undiluted [1] - 73:5               61:3, 61:4, 94:7, 97:10,
                                      try [1] - 44:15
       Case 1:17-md-02800-TWT
Case 3:11-cv-01086-FLW-DEA     Document
                            Document 111 998-1  Filed 02/24/20
                                          Filed 09/18/12       Pageof157
                                                          Page 156    156ofPageID:
                                                                            185 2197


                                                                                             156
     97:11, 98:15, 98:19, 98:20,     Weiss [7] - 4:9, 5:14, 18:23,                  Z
     102:8, 105:6, 116:19,            18:24, 92:16, 93:6
     117:1, 117:3, 117:4,            WEISS [4] - 1:17, 1:17, 5:15,   zealously [1] - 109:1
     117:14, 117:18, 117:23,          18:23
     118:4, 118:22, 119:4,           Weiss' [1] - 19:1
     119:5, 120:7, 121:23,           Welch [1] - 103:11
     123:3                           well-respected [1] - 128:4
    valued [6] - 8:24, 49:24,        whereas [1] - 96:23
     102:2, 117:23, 118:22,          who've [1] - 25:11
     124:15                          whole [3] - 40:15, 42:14,
    valueless [2] - 34:22, 45:25      65:5
    values [3] - 8:7, 65:3, 102:7    wide [1] - 10:11
    valuing [2] - 7:11, 34:16        Williams [1] - 45:8
    various [2] - 61:11, 90:11       willing [7] - 7:22, 7:24, 7:25,
    vary [1] - 16:12                  40:6, 40:7, 42:6, 124:18
    vast [1] - 92:5                  WILSON [1] - 1:20
    venue [2] - 58:20, 106:22        windfall [1] - 54:20
    verse [1] - 14:22                Windsor [1] - 73:7
    view [6] - 19:21, 34:21,         wishes [1] - 37:6
     34:24, 35:3, 36:1, 131:3        withstand [6] - 89:14, 96:15,
    viewed [3] - 71:14, 71:15,        96:17, 96:21, 97:2, 115:6
     122:22                          witnesses [1] - 24:1
    views [2] - 52:3, 97:18          WOLFSON [1] - 1:11
    VINCENT [3] - 1:24, 3:16,        Women's [1] - 70:11
     132:11                          wonder [1] - 95:7
    Vincent [2] - 134:3, 134:21      wording [2] - 36:15, 36:17
    violative [1] - 47:18            words [3] - 75:1, 79:18, 94:6
    Volkswagen [1] - 11:24           world [1] - 51:6
                                     worse [2] - 36:20, 58:12
                  W                  worth [3] - 22:14, 42:4,
                                      118:17
    wants [4] - 12:24, 47:16,        Wright [6] - 46:14, 46:16,
     52:12, 129:16                    48:2, 69:24, 69:25, 70:4
    Warfarin [8] - 11:12, 11:14,     written [5] - 51:10, 59:10,
     76:2, 81:13, 84:4, 87:16,        59:11, 106:12, 128:23
     94:5, 97:12                     wrote [2] - 14:1, 24:2
    warning [1] - 122:14
                                     WWW.
    warrant [1] - 84:22
                                      Nutellaclassactionsettlement
    warranty [2] - 64:23, 125:17      .com [1] - 70:21
    ways [4] - 39:17, 47:25, 48:8,
     59:19
    weak [3] - 51:22, 53:21,
                                                   Y
     97:10                           year [8] - 44:16, 62:9, 62:13,
    website [9] - 69:8, 69:20,        93:8, 106:8, 110:1, 111:9,
     70:20, 71:2, 71:6, 71:14,        115:14
     99:25, 100:6, 101:1             years [8] - 8:21, 41:25,
    Website [1] - 70:20               42:18, 46:11, 48:23, 62:10,
    websites [4] - 41:19, 70:16,      69:16, 69:18
     99:25, 129:6                    yield [2] - 8:21, 24:8
    week [5] - 6:25, 33:24, 82:13,   yielded [1] - 97:15
     112:7, 130:13                   yields [3] - 22:25, 23:2,
    weeks [1] - 22:1                  116:17
    weigh [6] - 94:3, 94:9, 95:23,   YORK [2] - 1:15, 1:17
     98:2, 99:4, 115:23              York [7] - 18:24, 21:16,
    weighed [3] - 84:8, 87:1,         39:19, 43:5, 43:11, 125:6,
     99:6                             125:14
    weighs [10] - 51:19, 84:5,       Young [5] - 4:6, 13:1, 13:3,
     90:6, 92:4, 92:8, 92:17,         13:14, 14:7
     93:22, 96:13, 114:9, 115:1
    weight [1] - 105:20
Case 1:17-md-02800-TWT
Case:                    Document
      1:10-md-02196-JZ Doc         998-1 10/24/16
                           #: 2113 Filed: Filed 02/24/20
                                                   1 of 3. Page 158
                                                           PageID #: of 185
                                                                     96774




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 In re Polyurethane Foam Antitrust                   Case No. 1:10 MD 2196
     Litigation
                                                     ORDER GRANTING SANCTIONS
 This document relates to:
 ALL DIRECT PURCHASER CLASS                          JUDGE JACK ZOUHARY
 ACTIONS



        Pending before this Court is the Indirect Purchaser Class (“IPC”) Motion for Sanctions (Doc.

2107). Objector Andrews opposed (Doc. 2108) and IPC replied (Doc. 2110). Objector Andrews also

filed an unauthorized sur-reply, characterized as a supplemental response (Doc. 2111).

        While IPC’s Motion was pending, the Sixth Circuit denied Andrews’ petition for rehearing

en banc (Doc. 2110-1, Ex. A). Andrews filed a Request to Stay the Mandate (Doc. 2109) with the

Sixth Circuit, noting he planned to file a petition for writ of certiorari with the United States Supreme

Court. The Sixth Circuit previously advised Andrews in its June 2016 Order dismissing his appeal

that no mandate would issue (Doc. 2110-4, Ex. D). It confirmed this fact in an October 2016 letter

(attached) responding to Andrews’ stay request. This means there are no more avenues for Andrews

to delay this litigation on appeal, and this Court now turns to the Motion at hand.

        Andrews failed to post an appeal bond as previously ordered by this Court (Doc. 2068),

resulting in dismissal of his appeal by the Sixth Circuit (Doc. 2100). In so doing, the Sixth Circuit

noted (id. at 3):
Case 1:17-md-02800-TWT
Case:                    Document
      1:10-md-02196-JZ Doc         998-1 10/24/16
                           #: 2113 Filed: Filed 02/24/20
                                                   2 of 3. Page 159
                                                           PageID #: of 185
                                                                     96775



       Professional objectors, such as Andrews, may not disrupt the settlement process based
       on nothing more than unsupported suppositions. . . . [His] objections to the settlements
       lack merit, his appeal has the practical effect of prejudicing the IPC by delaying the
       disbursement of settlement funds, and he offers no proof of financial hardship that
       would justice his failure to post the bond.

       This Court’s authority to sanction Andrews is found in 28 U.S.C. § 1927, which reads as

follows:

       Any attorney or other person admitted to conduct cases in any court of the United
       States or any Territory thereof who so multiplies the proceedings in any case
       unreasonably and vexatiously may be required by the court to satisfy personally the
       excess costs, expenses, and attorneys’ fees reasonably incurred because of such
       conduct.

See also Gitler v. Ohio, 632 F. Supp. 2d 722, 727 (N.D. Ohio 2009) (“Although § 1927 on its face

limits who may be sanctioned to an attorney or other person allowed to conduct cases, courts in the

Sixth Circuit can sanction pro se litigants under that provision”).

       If there were any doubt whether to order a sanction, and there is none, one need look no

further than Andrews’ most recent and unauthorized “supplement” filing (Doc. 2111). Beyond the

improper filing, the substance -- or lack thereof -- once again reflects Andrews’ unreasonableness:

claiming as he does, without factual or legal support, that IPC counsel, not he, deserves sanctions.

Quite the opposite. Enough already with these repetitive, warmed-over, and meritless arguments.

       This Court agrees with the IPC that Andrews continues his vexatious use of the judicial

system and does so either to extort a pay-off from the IPC or as a delay tactic to prolong his coercion

attempt. This Court further agrees that Andrews has delayed this case far too long and has ignored

both this Court’s Orders and rulings from the Sixth Circuit.

       While this Court declines to impose the panoply of sanctions suggested by the IPC, this Court

does find favor in the request that Andrews be penalized for the amount of interest that has been lost



                                                  2
Case 1:17-md-02800-TWT
Case:                    Document
      1:10-md-02196-JZ Doc         998-1 10/24/16
                           #: 2113 Filed: Filed 02/24/20
                                                   3 of 3. Page 160
                                                           PageID #: of 185
                                                                     96776



to the IPC due to his frivolous filings. That amount, from April 2016 through October 2016, totals

$15,303, with interest continuing to run until payment is made in full.

       IT IS SO ORDERED.

                                                         s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     October 24, 2016




                                                 3
    Case 1:10-md-02196-JZ
   Case: 1:17-md-02800-TWTDocDocument  998-109/27/16
                              #: 2107 Filed: Filed 02/24/20
                                                     1 of 13. Page 161#:of96709
                                                              PageID       185




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

______________________________________________
IN RE: POLYURETHANE FOAM ANTITRUST             )                  MDL Docket No. 2196
LITIGATION                                     )                  Index No. 10-MD-2196 (JZ)
______________________________________________ )
THIS DOCUMENT RELATES TO:                      )                  Hon. Jack Zouhary

INDIRECT PURCHASER CLASS                       )
                                               )
______________________________________________ )

              INDIRECT PURCHASER CLASS’ MOTION FOR SANCTIONS
                   AND INCORPORATED MEMORANDUM OF LAW


         Indirect Purchaser Plaintiff Class (“IPP” or the “Class”) moves this Court for an order

imposing sanctions on Objector Christopher Andrews (“Andrews”) pursuant to 28 U.S.C. §1927

as follows: (1) monetary sanctions against Andrews; and (2) to enjoin him from making any

filings in this litigation without first obtaining Court approval, and in support of this motion

state:

                                       INTRODUCTION

         As more fully discussed in Section I below, as a threshold matter this Court has

jurisdiction to order sanctions against Andrews, even though his en banc petition is pending in

the Sixth Circuit Court of Appeals. Val–Land Farms, Inc., v. Third National Bank In Knoxville,

937 F. 2d 1110, 1117 (6th Cir. 1991). Because Andrews’ repeated filings in this Court and in the

Sixth Circuit have been found to be frivolous and without merit, this Court should impose

sanctions on Andrews, pursuant to 28 U.S.C. §1927 for the undue delay and proliferation of this

litigation and the damage he caused to the Class.
    Case 1:10-md-02196-JZ
   Case: 1:17-md-02800-TWTDocDocument  998-109/27/16
                              #: 2107 Filed: Filed 02/24/20
                                                     2 of 13. Page 162#:of96710
                                                              PageID       185




       Notwithstanding this Court’s approval of the parties’ settlement of the case nine months

ago, the Class has not been able to recover a single penny of their long-overdue $151,250,000

settlement monies due to a single, frivolous objector. Andrews has single-handedly prevented

finality of the Settlements via his myriad of baseless motions and appeals. Moreover, he has

managed to hold the Class hostage while flagrantly violating orders of this Court and the Sixth

Circuit Court of Appeals with impunity. While this case is currently pending before the Sixth

Circuit on Andrews’ latest frivolous petition for en banc review, this Court has jurisdiction to

and should sanction Andrews now to put an end to his egregious conduct.

       As this Court knows, more than six months ago the Court ordered that Andrews was

required to post a $145,463 appeal bond as a condition to Andrews’ continuing to pursue his

frivolous objections on appeal. In issuing the bond, this Court concluded that, as compared to the

other handful of objectors that had engaged in vexatious conduct, “Andrews is the worst,”

finding that he had advanced “scurrilous, unfounded accusations” and “repeatedly made baseless

accusations using inappropriate language” about Class counsel, this Court and the Sixth Circuit

Court of Appeals. (Doc. # 2065) The Court further concluded that Andrews’ arguments on

appeal (which mirrored his frivolous objection advanced to this Court) were, “even under the

most charitable view of the merits of Objectors’ arguments,” highly unlikely to succeed on

appeal. Id. at 6-7; see also id. at 16 (“To now have Objectors file frivolous appeals in pursuit of

a payoff is not simply a detriment to the settling parties—it is an insult to the judicial system.”).

       That bond order, and repeated subsequent orders mandating that Andrews post such

bond, have simply been ignored by Andrews, as he has continued to press his frivolous

objections on appeal without penalty or sanction. Instead, Andrews filed six separate failed

motions or pleadings attacking the bond—three of which were filed in this Court and three in the



                                                  2
    Case 1:10-md-02196-JZ
   Case: 1:17-md-02800-TWTDocDocument  998-109/27/16
                              #: 2107 Filed: Filed 02/24/20
                                                     3 of 13. Page 163#:of96711
                                                              PageID       185




Sixth Circuit—all of which were based on groundless assertions that the Court had already

expressly and repeatedly rejected. When the Sixth Circuit dismissed Andrews’ appeal for failure

to post the bond, it found that “Andrews’ objections to the settlements lack merit, [and] his

appeal has the practical effect of prejudicing the IPC by delaying the disbursement of settlement

funds…” IPC v. Andrews, Case No. 16-3168, Doc. # 38-1 at 3 (6th Cir. June 20, 2016). Indeed,

the Class has lost at least $13,086.30 in interest from April 2016 through September 2016, due to

the delayed disbursement of funds, in addition to the costs and additional attorneys’ fees (for

which Class Counsel is not at this time including in this motion for sanctions) by having to

respond to Andrews’ incessant, meritless filings. See Doc. # 2042-5 at 4. The Class will seek

further sanctions against Andrews if he persists in causing further delay through his frivolous

filings. The calculation of lost interest for months after September 2016 are set forth in [Doc. #

2042-5 at 4]. The Class will also seek attorneys’ fees for services in connection with Andrews’

conduct in continuing to prosecute his frivolous appeal.

        In dismissing Andrews’ appeal, the Sixth Circuit allowed Andrews fourteen days from

the date of that dismissal to post the required bond if he wanted to further pursue his appeal.

Andrews did not do so, choosing instead, without posting a bond, to file a petition for en banc

review with the Sixth Circuit, in which he continued to press the merits (or lack thereof) of his

objections to the settlement. Andrews has essentially acknowledged that his pending en banc

petition is meritless and unlikely to be granted as he has already threatened Class Counsel with a

further certiorari appeal to the United States Supreme Court. [See Doc. # 2102 and Ex. A, Email

from C. Andrews to M. Miller dated September 15, 2016]. And as Andrews has just recently

made clear, he intends to follow through on the filing of an undeniably frivolous petition for a




                                                3
    Case 1:10-md-02196-JZ
   Case: 1:17-md-02800-TWTDocDocument  998-109/27/16
                              #: 2107 Filed: Filed 02/24/20
                                                     4 of 13. Page 164#:of96712
                                                              PageID       185




writ of certiorari, and further delay the resolution of this litigation and payment of proceeds to

the Class for many more months.

       The Class cannot continue to suffer at the expense of this vexatious, extortionate litigant.

The time is ripe for this Court to sanction Andrews monetarily, and also enjoin him from making

any further court filings in the action without the Court’s prior approval.

       I.      The Court Has The Authority And Jurisdiction To Impose Sanctions While
               the Case is Pending Appeal.

       As a threshold matter, this Court has jurisdiction to enter sanctions against Andrews,

even though the case is currently pending on appeal and is subject to potential additional appeals.

See Val–Land Farms, Inc., v. Third National Bank In Knoxville, 937 F. 2d 1110, 1117 (6th Cir.

1991) (“Our circuit has held that a district court retains jurisdiction to entertain a motion

for…sanctions even after the filing of a notice of appeal”); see also Reg'l Refuse Sys., Inc. v.

Inland Reclamation Co., 842 F.2d 150, 156 (6th Cir. 1988) (“The district court retains

jurisdiction to resolve a motion for attorneys fees or sanctions even while an appeal of the merits

is pending in the court of appeals.”).

       28 U.S.C. § 1927 provides that “any…person admitted to conduct cases in any court of

the United States or any Territory thereof who so multiplies the proceedings in any case

unreasonably and vexatiously may be required by the court to satisfy personally the excess costs,

expenses, and attorneys’ fees reasonably incurred because of such conduct.” In particular, those

who file “unfounded, unmerited, and unsuccessful motions for reconsideration simply because

they disagree with a ruling, decision, or order should expect to be sanctioned to the full extent

permitted under…28 U.S.C. § 1927.” Miller v. Norfolk Southern Rwy. Co. 208 F.Supp.2d 851,

854 (N.D. Ohio 2002); see also Great Lakes Towing Co. v. Kornmeier, 299 F.Supp.2d 793, 794-

95 (N.D. Ohio 2014) (sanctioning counsel for filing a motion for reconsideration on the basis


                                                 4
    Case 1:10-md-02196-JZ
   Case: 1:17-md-02800-TWTDocDocument  998-109/27/16
                              #: 2107 Filed: Filed 02/24/20
                                                     5 of 13. Page 165#:of96713
                                                              PageID       185




that “the hour I spent in reviewing the motion, my former order, and writing this order is an hour

wasted for no useful purpose, and an hour taken from the several other matters awaiting my

attention”).

       Accordingly, the Sixth Circuit and the Northern District of Ohio have imposed sanctions

under §1927 on litigants that unreasonably multiplied case proceedings under circumstances far

less egregious than those here. For instance, courts in this Circuit often award fees under §1927

for single instances of sanctionable conduct, as compared to the half dozen duplicative motions

filed here on a bond issue that had already been repeatedly and expressly rejected in this case.

See, e.g. Nollner v. Southern Baptist Convention, Inc., 628 Fed.Appx. 944, 950-51 (6th Cir.

2015) (upholding sanctions of “reasonable attorneys’ fees” under Section 1927 on the basis that

counsel “intentionally and needlessly caused additional expense to” party by filing an “untimely

and unfounded motion”); Liberty Legal Foundation v. National Democratic Party, 575 Fed.

Appx. 662 (6th Cir. 2014) (affirming order issuing sanctions where counsel brought a single suit

that was promptly dismissed and “knew or reasonably should have known that the claims in the

case had no basis in law” and “were without merit”); Thurmond v. Wayne County Sheriff Dept.

564 Fed. Appx. 823 (6th Cir. 2014) (affirming sanctions where counsel “unreasonably and

vexatiously multiplied proceedings” by filing an “unviable and duplicate” complaint that caused

the opposing party to “incur unnecessary expenses in defending against the new action by filing

a motion to dismiss and a motion for sanctions, before [the] counsel finally stipulated to dismiss

the complaint”); Velocys, Inc. v. Catacel Corp., 2011 WL 4945291 (N.D. Ohio 2011) (imposing




                                                5
     Case 1:10-md-02196-JZ
    Case: 1:17-md-02800-TWTDocDocument  998-109/27/16
                               #: 2107 Filed: Filed 02/24/20
                                                      6 of 13. Page 166#:of96714
                                                               PageID       185




sanctions for statements made by a party and his counsel, during a single hearing, “without any

factual basis,” even though they were not “intentional misstatements”).1

       In addition to monetary sanctions, §1927 authorizes a court to enjoin a vexatious litigant

where he has wasted judicial resources. “Every paper filed with the Clerk of ... Court, no matter

how repetitious or frivolous, requires some portion of the [Court’s] limited resources. A part of

the Court’s responsibility is to see that these resources are allocated in a way that promotes the

interests of justice.” In re McDonald, 489 U.S. 180, 184 (1989). “The goal of fairly dispensing

justice ... is compromised when the Court is forced to devote its limited resources to the

processing of repetitious and frivolous requests.” In re Sindram, 498 U.S. 177, 179–80 (1991).

Where a litigant has engaged in such waste, the court may enjoin him from submitting motions

or pleadings in a case by ordering the court’s clerk to not accept any such filings without the

court’s express prior approval. See Walker v. Heideman, 229 F.3d 1155, *1 (6th Cir. 2000)

1
   See also Coniglio v. CBC Services, Inc. 2013 WL 3776179 (N.D. Ohio 2013) (imposing
sanctions where counsel refused to name what they knew was a necessary party to the matter and
opposed that party’s intervention in the matter); Thompson v. Moore, 2011 WL 3289728 (N.D.
Ohio 2011) (imposing sanctions where party filed suit with claims that he knew “were frivolous
in that he made no discovery requests and filed an untimely response to Defendant’' dispositive
motion for judgment on the pleadings due to ‘inadvertent oversight’”); Steele v. City of
Cleveland, 2010 WL 2760396 (N.D. Ohio 2010) (imposing sanctions where “plaintiff “has failed
to carry [her] burden by adducing evidence” and “prosecut[ed] a pointless appeal”); Joe Solo
Productions, Inc. v. Dawson, 2009 WL 3055204 (N.D. Ohio 2009) (imposing sanctions where
party filed suit in court without jurisdiction and “consciously rejected several opportunities to
correct his erroneous impression”); Dixon v. Clem, 492 F.3d 665 (6th Cir. 2007) (affirming trial
court’s imposition of sanctions sua sponte where counsel “press[ed] specious legal claims and
filings in this case which either contained inappropriate language, claims and assertions
(requiring unnecessary responses) or which were inappropriate” and counsel “continued to make
personal attacks” despite being warned by the Court that his actions were improper”); Moore v.
International Broth. of Elec. Workers, Local 8, 2003 WL 22722931 (N.D. Ohio 2003) (imposing
sanctions after the court dismissed plaintiff’s frivolous suit and cautioned “plaintiff from
continuing to pursue this litigation, either in this court or on appeal,” but plaintiff failed to heed
the court’s warning).

                                                  6
     Case 1:10-md-02196-JZ
    Case: 1:17-md-02800-TWTDocDocument  998-109/27/16
                               #: 2107 Filed: Filed 02/24/20
                                                      7 of 13. Page 167#:of96715
                                                               PageID       185




(citing Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987)) (“[T]he district court did not

abuse its discretion in directing the clerk not to accept for filing any additional papers tendered

by Walker in this action.”); Hulen v. Polyak, 2 F.3d 1151, *1 (6th Cir. 1993) (affirming district

court order “in which the court held that it would not consider any further submissions by Mrs.

Polyak to relitigate any issue regarding the parties or the property involved in the partition

sale.”); Polyak v. Boston, 4 F.3d 994, *1 (6th Cir. 1993) (“The district court did not abuse its

discretion by ordering that no further submissions with respect to this litigation would be

considered.”); see also Hiles v. Mortgage, 2016 WL 454895, at *4 (S.D. Oh. Feb. 5, 2016)

(enjoining and prohibiting vexatious litigant “from filing any additional motions in this case

without leave of Court.”).2

       Finally, the fact that Andrews is a pro se litigant does not excuse him from such

sanctions. See Gitler v. Ohio, 632 F. Supp. 2d 722, 727 (N.D. Ohio 2009) (“Although §1927 on

its face limits who may be sanctioned to ‘an attorney or other person allowed to conduct cases,’



2
  See also United States v. Brown, 2013 WL 6827951, at *2 (W.D. Tenn. Dec. 20, 2013) (finding
that Brown is a vexatious litigant who has restricted filing privileges under 28 U.S.C. § 1915(g);
ordering litigant to file no further pleadings until court ruled on pending motions; warning that
any violation of the order would be treated as contempt and result in sanctions; and ordering
Clerk of Court to not accept any further pleadings for filing in the case until further order of the
Court); In re Atchison-Jorgan, 2014 WL 1516218 (E.D. Mich. Apr. 17, 2014) (ordering
submissions stricken from the docket as filed without legal authority and as frivolous and
vexatious); Smith v. Parks, 2016 WL 2869776, *3 (E.D. Ky. May 17, 2016) (“Due to the high
volume and repetitive, frivolous nature of his filings, it is necessary to enjoin Smith from filing
any additional motions or other pleadings in this case without prior permission from the Court ...
An injunction is necessary to achieve an orderly, expeditious disposition of this case. Each time
Smith files a motion ... he forces both the Court and the Defendants to needlessly expend
resources evaluating and dealing with this filings.”); Shaw v. Commissioner of Social Sec., 2013
WL 5944785, *2 (E.D. Mich. Nov. 6, 2013) (enjoining Plaintiff “from filing any more papers in
this case without first obtaining leave of Court. Any future motions filed without leave will be
summarily dismissed.”).

                                                 7
    Case 1:10-md-02196-JZ
   Case: 1:17-md-02800-TWTDocDocument  998-109/27/16
                              #: 2107 Filed: Filed 02/24/20
                                                     8 of 13. Page 168#:of96716
                                                              PageID       185




courts in the Sixth Circuit can sanction pro se litigants under that provision.”); see also Moore v.

Lafayette Life Insurance Co., 458 F. 3d 416, 446-447 (6th Cir. 2006) (finding district court did

not abuse its discretion in holding Plaintiff’s attorney and Plaintiff jointly and severally liable for

defendant’s attorneys’ fees under §1927); Tareco Properties, Inc. v. Morris, 321 F. 3d 545, 550

(6th Cir. 2003) (upholding district court’s order sanctioning both defendant and his attorneys for

filing frivolous pleadings in contravention of §1927); Best v. AT&T, Inc., 2014 WL 1923149, *3

(S.D. Oh. May 14, 2014) (noting the strain on judicial resources caused by frivolous filings and

holding that the leeway given to pro se plaintiffs “is not without its limits and plaintiff is not

entitled to file frivolous motions”; cautioning vexatious litigant that “future filings deemed

frivolous will be stricken from the record and may subject him to sanctions, including revocation

of electronic filing privileges”).

        II.     Andrews’ Repeated Bad Faith and Vexatious Conduct Warrants The
                Imposition of Sanctions Now To Prevent Further Damage to the Class.

        This Court has denied three separate meritless motions by Andrews seeking to overturn

or stay the appeal bond. On April 13, 2016, this Court imposed a $145,463 appeal bond on

Andrews to protect the class from the costs incurred by Andrews’ frivolous pursuit of his

meritless appeal. (Doc. # 2068.) Rather than post the bond, on April 27, 2016, Andrews filed a

motion to stay the bond order (Doc. # 2075). Prior to obtaining a ruling on his motion, Andrews

then filed, on May 4, 2016 a “Motion for Reconsideration/Stay on Bond Order under Rule 59(e)”

(Doc. # 2083) and a “Supplemental Motion to Reconsider Order – Appeal Bond pursuant to

FRCP 59(e).” Doc. # 2082. On May 12, 2016, this Court denied all of his motions, stating that

they “are yet another misguided attempt to delay this litigation, and confirm this Court’s earlier

conclusion that an appeal bond is both appropriate and fully justified.” Doc. # 2089 at 2.




                                                  8
    Case 1:10-md-02196-JZ
   Case: 1:17-md-02800-TWTDocDocument  998-109/27/16
                              #: 2107 Filed: Filed 02/24/20
                                                     9 of 13. Page 169#:of96717
                                                              PageID       185




       Similarly, the Sixth Circuit has also denied Andrews’ pleadings to overturn the bond

order and dismissed Andrews’ appeal for failing to post bond, after Andrews made the same

argument to it regarding Shane that he made to this Court. On May 14, 2016, the Class moved in

the Sixth Circuit to dismiss Andrews’ appeal for failure to file the appeal bond. App. No. 16-

3168, Doc. 28. A few days later, Andrews filed a cross-motion to stay or reverse the appeal

bond. App. No. 16-3168, Doc. 30. Andrews subsequently filed two more pleadings under Fed. R.

App. P. 28(j), directing the Sixth Circuit’s attention to its decision in Shane v. Blue Cross Blue

Shield, No. 15-1544, and arguing that Shane somehow excused him from having to comply with

this Court’s Order imposing the appeal bond. App. No. 16-3168, Doc. 34 and 37. On June 20,

2016, the Sixth Circuit affirmed this Court’s Order imposing the bond, denied Andrews’ motion

for relief from the bond, and dismissed Andrews’ appeal. App. No. 16-3168, Doc. 38-1. In so

doing, the Sixth Circuit stated that “Andrews may move to reinstate his appeal only if he posts

the full amount of the appeal bond ($145,463) no later than fourteen (14) days after this order is

entered on the docket.” Id.

       Instead of posting the appeal bond, Andrews then filed, in this Court, a fifth motion

attacking the appeal bond, entitled “2nd Motion for Reconsideration/Stay on Bond Order under

Rule 59(e) Based on New Case Law Under Shane v. Blue Cross 15-1544” on June 23, 2016

(Doc. # 2102), in which he advanced the same arguments regarding Shane that he previously,

and unsuccessfully advanced in the Sixth Circuit. When this Court denied this motion, Andrews

filed on June 27, 2016—without posting the appeal bond—a petition for en banc review, in

which he continued to argue the purported merits of his objections and appeal.

       Knowing that there are built-in delays in the judicial process, since November 2015,

Andrews has without repercussions and reprisals, gamed the judicial system, frustrated, and



                                                9
   Case1:10-md-02196-JZ
  Case: 1:17-md-02800-TWT
                        Doc Document 998-109/27/16
                            #: 2107 Filed:  Filed 02/24/20
                                                    10 of 13.Page 170#:of96718
                                                              PageID      185




impeded the orderly judicial progress of this complex litigation to reach finality.     He has

persistently flouted this Court’s Order to post an appeal bond and repeatedly expressed his

intention to continue his course and delay in achieving finality of the Settlements, including

threatening to file a petition for a writ certiorari in the U.S. Supreme Court. Andrews has not

heeded this Court’s warnings, and has demonstrated that he will not stop filing frivolous and

vexatious documents unless this Court stops him.

       Those who file “unfounded, unmerited, and unsuccessful motions for reconsideration

simply because they disagree with a ruling, decision, or order should expect to be sanctioned to

the full extent permitted under…28 U.S.C. § 1927.” Miller v. Norfolk Southern Rwy. Co. 208

F.Supp.2d 851, 854 (N.D. Ohio 2002). As Judge Carr has cautioned:

       Nearly two years ago I published a decision in which I undertook to notify
       counsel that unsuccessful motions for reconsideration would be sanctioned []
       Miller v. Norfolk Southern Rwy. Co., 208 F. Supp. 2d 851 (N.D. Ohio,
       2002)…The hour I spent in reviewing the motion, my former order, and writing
       this order is an hour wasted for no useful purpose, and an hour taken from the
       several other matters awaiting my attention. Counsel was, or certainly should
       have been on notice of the risk he took in filing the instant motion.

Great Lakes Towing Co. v. Kornmeier, 299 F.Supp.2d 793, 794-95 (N.D. Ohio 2014).

       In addition, as detailed supra, this Court and the Sixth Circuit have repeatedly found

Andrews’ filings to be frivolous and vexatious. Andrews’ half a dozen filings challenging the

bond order were not simply meritless, they were based on the exact same points and authorities

that this Court and the Court of Appeals had already rejected time and time again. Nevertheless,

this Court has been reluctant to impose sanctions against him in the past.

       The parties and this Court have invested substantial resources to help secure one of the

largest all-cash recoveries for a consumer class. Accordingly, the Court has an obligation to

protect the Class from damages as a result of pernicious serial objectors. Andrews has already



                                                10
   Case1:10-md-02196-JZ
  Case: 1:17-md-02800-TWT
                        Doc Document 998-109/27/16
                            #: 2107 Filed:  Filed 02/24/20
                                                    11 of 13.Page 171#:of96719
                                                              PageID      185




forced the Class to incur thousands of dollars in lost interest income since April, and the Class

will continue to lose thousands in monthly interest from his continued vexatious and frivolous

filings, as Defendant, Carpenter Co., is not required to pay its $43.5 million settlement into

escrow while Andrews’ claims are pending. As a result, the Court should not only impose

monetary sanctions against him for the $13,086.30 in lost interest from April 2016 through

September 2016, but should also exercise its statutory power to enjoin him from making any

further filings in this case without first obtaining leave of this Court.

                                           CONCLUSION

        Wherefore, Plaintiffs request that this Court enter sanctions against Andrews pursuant to

28 U.S.C. §1927 as follows:

                a. Ordering that he pay to the Class the sum of $13,086.30 which represents

                    interest already lost to the Class from April 2016 through September 2016, by

                    the delay to achieve final approval of the Carpenter Settlement due to

                    Andrews’ frivolous and vexations filings in the District Court and in the Sixth

                    Circuit; and

                b. Enjoining Andrews from filing any papers in the District Court without first

                    obtaining approval of the appropriate court.

Dated: September 27, 2016                       Respectfully submitted,


                                                /s/ Marvin A. Miller
                                                Marvin A. Miller
                                                MILLER LAW LLC
                                                115 S. LaSalle Street, Suite 2910
                                                Chicago, IL 60603
                                                Phone: 312-332-3400
                                                Fax: 312-676-2676
                                                Email: mmiller@millerlawllc.com



                                                  11
 Case1:10-md-02196-JZ
Case: 1:17-md-02800-TWT
                      Doc Document 998-109/27/16
                          #: 2107 Filed:  Filed 02/24/20
                                                  12 of 13.Page 172#:of96720
                                                            PageID      185




                                  Lead Counsel for Indirect Purchaser
                                  Plaintiff Class

                                  Richard M. Kerger (0015864)
                                  KERGER & HARTMAN, LLC
                                  33 S. Michigan Street, Suite 100
                                  Toledo, OH 43604
                                  Telephone: (419) 255-5990
                                  Fax: (419) 255-5997
                                  Email: rkerger@kergerlaw.com

                                  Executive Committee for Indirect Purchaser
                                  Plaintiff Class

                                  Jay B. Shapiro
                                  Samuel O. Patmore
                                  Abigail G. Corbett
                                  Maria A. Fehretdinov
                                  STEARNS WEAVER MILLER WEISSLER
                                  ALHADEFF & SITTERSON, P.A.
                                  150 West Flagler Street, Suite 2200
                                  Miami, Florida 33130
                                  Telephone: (305) 789-3200
                                  Fax: (305) 789-3395
                                  Email: jshapiro@stearnsweaver.com
                                         spatmore@stearnsweaver.com
                                         acorbett@stearnsweaver.com
                                         mfehretdinov@stearnsweaver.com


                                  Counsel for Indirect Purchaser Plaintiff Class




                                     12
   Case1:10-md-02196-JZ
  Case: 1:17-md-02800-TWT
                        Doc Document 998-109/27/16
                            #: 2107 Filed:  Filed 02/24/20
                                                    13 of 13.Page 173#:of96721
                                                              PageID      185




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 27, 2016, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt, pursuant to Local Rule 5.1(b)-(c)

and Initial Case Management Conference Order dated January 20, 2011 (Dkt. No. 17). Parties

may access this filing through the Court’s system. Service via U.S. mail was made upon the

following counsel and/or pro se parties:


Christopher Andrews
P.O. Box 530394
Livonia, MI 48153-0394


                                                     /s/ Marvin A. Miller
                                                     Marvin A. Miller




                                                13
 Case1:10-md-02196-JZ
Case: 1:17-md-02800-TWT
                      DocDocument
                         #: 2107-1 998-1   Filed 02/24/20
                                    Filed: 09/27/16  1 of 2. Page 174#:of96722
                                                              PageID      185




                EXHIBIT A
 Case1:10-md-02196-JZ
Case: 1:17-md-02800-TWT
                      DocDocument
                         #: 2107-1 998-1   Filed 02/24/20
                                    Filed: 09/27/16  2 of 2. Page 175#:of96723
                                                              PageID      185
Case 1:17-md-02800-TWT
Case:                    Document
      1:10-md-02196-JZ Doc         998-1 12/29/16
                           #: 2127 Filed: Filed 02/24/20
                                                   1 of 2. Page 176
                                                           PageID #: of 185
                                                                     96911



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 In re Polyurethane Foam Antitrust                  Case No. 1:10 MD 2196
     Litigation
                                                    ORDER OF CIVIL CONTEMPT
 This document relates to:
 ALL DIRECT PURCHASER CLASS                         JUDGE JACK ZOUHARY
 ACTIONS

       Pending before this Court is Indirect Purchaser Plaintiffs’ Motion for Finding of Civil

Contempt against pro se Objector Christopher Andrews (Doc. 2125). The Motion, which follows a

series of filings which this Court summarizes next, is granted.

       On October 24, this Court found that Andrews had engaged in a pattern and practice of the

“vexatious use of the judicial system” and further found that Andrews had for some time “ignored

both this Court’s Orders and rulings from the Sixth Circuit” (Doc. 2113 at 2). As a result, this Court

imposed a monetary sanction of $15,303. Andrews moved twice to reconsider and those requests

were denied (Doc. 2115–17, 2123)

       On November 29, class counsel served Andrews with a Notice of Deposition and Request for

Production of Documents to assist in their efforts to collect on the monetary sanction. Andrews was

noticed to produce financial records by December 19 and appear for a deposition on December 20.

Andrews then moved this Court to cancel or stay the deposition (Doc. 2119) which class counsel

opposed (Docs. 2120–2122). This Court granted Andrews a one-day extension, ordering him to

appear for his deposition on December 21 (Doc. 2124), with the warning that failure to appear could

result in an additional sanction.

       On December 14, Andrews repeated that he would not attend the December 21 deposition.

His reasons were frivolous, primarily indicating he had no time to do anything but prepare papers for

a Writ of Certiorari to the United States Supreme Court on an appeal of earlier Orders from both this

Court and the Sixth Circuit. This Court denied Andrews’ request for any further postponements. See
Case 1:17-md-02800-TWT
Case:                    Document
      1:10-md-02196-JZ Doc         998-1 12/29/16
                           #: 2127 Filed: Filed 02/24/20
                                                   2 of 2. Page 177
                                                           PageID #: of 185
                                                                     96912



letters from Andrews, attached as Exhibits A and B, which were not filed pursuant to this Court’s

Order (Doc. 2123).

        Perhaps not surprisingly, Andrews failed to produce any documents and failed to appear for

his deposition as ordered. A phone call from class counsel to inquire as to his whereabouts went

unanswered (Doc. 2126). His disappearing act remains unexplained.

        In a similar situation, in the case of In Re TFT-LCD, 289 F.R.D. 548, 553–54 (N.D. Cal.

2013), objectors to an antitrust class action settlement were ordered to appear for depositions, but

failed to do so. The court there found that the objectors and their counsel violated a court order

requiring the appearance of the objectors for deposition. The court further found the objectors failed

to show efforts to comply with the court order, or provide sufficient justification for failing to comply,

and therefore held the objectors in civil contempt, awarding monetary sanctions to compensate class

counsel for fees incurred pursuing the depositions.

        That same holding applies equally here. Objector Andrews has already provided this Court

with an “in your face” statement (Exhibits A and B) that under no circumstances would he attend the

deposition, against a background of this Court’s patient handling of his ongoing misconduct.

Andrews proclaimed he would make no effort to comply with this Court’s Order, and this Court finds,

by clear and convincing evidence, that Andrews be held in civil contempt. The United States

Marshals are directed to bring Andrews before this Court as soon as practicable for him to answer

why he should not be required to pay an additional monetary sanction in light of his continued

contumacious conduct, and his undisguised failure to follow this Court’s December Orders.

        IT IS SO ORDERED.
                                                            s/ Jack Zouhary
                                                        JACK ZOUHARY
                                                        U. S. DISTRICT JUDGE

                                                        December 29, 2016




                                                    2
       Case1:10-md-02196-JZ
      Case: 1:17-md-02800-TWT
                            DocDocument
                               #: 2127-1 998-1   Filed 02/24/20
                                          Filed: 12/29/16  1 of 3. Page 178#:of96913
                                                                    PageID      185



Clerk of the Court


U.S. District Court


Northern District of Ohio


United States Courthouse


1716 Spielbusch Avenue

Toledo, OH 43604




Polyurethane Foam Antitrust Litigation,            Case No. 10-MD-2196

                                                   Judge Jack Zouhary




                                                  Christopher Andrews, Pro se Objector

                                                  Response to Docket 2122




                                          Page 1 of 3
   Case1:10-md-02196-JZ
  Case: 1:17-md-02800-TWT
                        DocDocument
                           #: 2127-1 998-1   Filed 02/24/20
                                      Filed: 12/29/16  2 of 3. Page 179#:of96914
                                                                PageID      185




The request to send a check to American Deposit Management Co., Escrowee is

legally invalid. Because Class Counsel failed to do their job properly, the Court

failed to appoint and/or reappoint Class Counsel, the Claims Administrator and the

Escrow agent making the entire approval legally invalid and reversible, the

Supreme Court will accept the Writ and reverse the appeal bond order.


The defendants have no and had no legal obligation to send funds to an entity that

legally does not have to follow any court orders and decrees because the court has

no oversight and authority over them. There is no lost interest since the funds

should not be in that institution to begin with. Counsel is at fault for not forcing

defendant to pay up front, Class Counsel should absorb this interest allegedly lost.

Any sanctions, collection of interest, a creditor's hearing and the demand to send a

check to a nonparty in this litigation is void. What a legal quagmire Class Counsel

has gotten the parties into. The creditor's hearing is a bit premature and unlawful.


I certify under penalty of perjury thaf^ll ofthe above isfrtt^and accurate to the

best of my knowledge.

Chris Andrews, Pro se, December 08, 2016 PO Box 530394,

Livonia, MI 48153-0394, Telephone 248-635-3810 Email: caaloa@gmail.com




                                       Page 2 of 3
   Case1:10-md-02196-JZ
  Case: 1:17-md-02800-TWT
                        DocDocument
                           #: 2127-1 998-1   Filed 02/24/20
                                      Filed: 12/29/16  3 of 3. Page 180#:of96915
                                                                PageID      185




                               Proof of Service

I hereby certify that on December 08, 20161 sent by USPS Priority Mail this

document to the Clerk of the United States Court and sent a copy to Mr. Miller via

first class mail.



                                        Chris Andrews
                                        PO Box 530394
                                        Livonia, MI 48153-0394
                                        Telephone 248-635-3810
                                        Email: caaloa@gmail.com
                                        Pro se Appellant




                                     Page 3 of 3
 Case1:10-md-02196-JZ
Case: 1:17-md-02800-TWT
                      DocDocument
                         #: 2127-2 998-1   Filed 02/24/20
                                    Filed: 12/29/16  1 of 4. Page 181#:of96916
                                                              PageID      185
 Case1:10-md-02196-JZ
Case: 1:17-md-02800-TWT
                      DocDocument
                         #: 2127-2 998-1   Filed 02/24/20
                                    Filed: 12/29/16  2 of 4. Page 182#:of96917
                                                              PageID      185
 Case1:10-md-02196-JZ
Case: 1:17-md-02800-TWT
                      DocDocument
                         #: 2127-2 998-1   Filed 02/24/20
                                    Filed: 12/29/16  3 of 4. Page 183#:of96918
                                                              PageID      185
 Case1:10-md-02196-JZ
Case: 1:17-md-02800-TWT
                      DocDocument
                         #: 2127-2 998-1   Filed 02/24/20
                                    Filed: 12/29/16  4 of 4. Page 184#:of96919
                                                              PageID      185
Case 1:17-md-02800-TWT
Case:                    Document
      1:10-md-02196-JZ Doc         998-1 03/22/17
                           #: 2157 Filed: Filed 02/24/20
                                                   1 of 1. Page 185
                                                           PageID #: of 185
                                                                     97202




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 In re Polyurethane Foam Antitrust                 Case No. 1:10 MD 2196
     Litigation
                                                   ORDER
 This document relates to:
 ALL INDIRECT PURCHASER CLASS                      JUDGE JACK ZOUHARY
 ACTIONS



       Pending before this Court is pro se Objector Christopher Andrews’ Motion for Permission to

Appeal in forma pauperis (Doc. 2156). Andrews’ finances have been the subject of much debate

during this litigation (see, e.g., Docs. 2119, 2120, 2121, 2122, 2125, 2126, 2127, 2133, 2140, 2141).

Under the circumstances, this Court requires additional documentation of Andrews’ financial status

to effectively evaluate his Motion. Accordingly, class counsel shall promptly file under seal the

documents referenced in the January 9 and January 13 Orders (Docs. 2133, 2141), which were

produced by Andrews during the limited discovery related to the October 24 Order (Doc. 2113).

       IT IS SO ORDERED.


                                                         s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     March 22, 2017
